 

EXHIBIT 10.32

 

 

TERM LOAN AGREEMENT

dated as of October 30, 2015

among

VORNADO REALTY L.P.,

as Borrower,

THE BANKS SIGNATORY HERETO,

each as a Bank,

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent,

BANK OF AMERICA, N.A.,

as Syndication Agent,

WELLS FARGO BANK, N.A., SOCIETE GENERALE,
PNC BANK, NATIONAL ASSOCIATION and U.S. BANK NATIONAL ASSOCIATION,

as Documentation Agents,

 

 

J.P. MORGAN SECURITIES LLC

and

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

Lead Arrangers and Bookrunners

 

WELLS FARGO SECURITIES, LLC, SOCIETE GENERALE,
U.S. BANK NATIONAL ASSOCIATION and PNC CAPITAL MARKETS LLC,
Joint Lead Arrangers

--------------------------------------------------------------------------------

 
 

Table of Contents

 

Page

 

 

Article I

DEFINITIONS; ETC

1

Section 1.01

Definitions

1

Section 1.02

Accounting Terms

21

Section 1.03

Computation of Time Periods

21

Section 1.04

Rules of Construction

22

Article II

THE LOANS

22

Section 2.01

Term Loans

22

Section 2.02

[Reserved]

23

Section 2.03

[Reserved]

23

Section 2.04

Advances, Generally

23

Section 2.05

Procedures for Advances

24

Section 2.06

Interest Periods; Renewals

24

Section 2.07

Interest

24

Section 2.08

Fees

25

Section 2.09

Notes

25

Section 2.10

Prepayments

26

Section 2.11

Method of Payment

26

Section 2.12

Elections, Conversions or Continuation of Loans

26

Section 2.13

Minimum Amounts

27

Section 2.14

Certain Notices Regarding Elections, Conversions

and Continuations of Loans

27

Section 2.15

Payments Generally

27

Section 2.16

Changes of Loan Commitments

28

Section 2.17

[Reserved]

30

Section 2.18

Extension Option

30

Article III

YIELD PROTECTION; ILLEGALITY; ETC

30

Section 3.01

Additional Costs

30

Section 3.02

Alternate Rate of Interest

31

Section 3.03

Illegality

32

Section 3.04

Treatment of Affected Loans

32

       

 

i

--------------------------------------------------------------------------------

 
 

Table of Contents

(continued)

Page

Section 3.05

Certain Compensation

32

Section 3.06

Capital Adequacy

33

Section 3.07

Substitution of Banks

34

Section 3.08

Obligation of Banks to Mitigate

35

Article IV

CONDITIONS PRECEDENT

36

Section 4.01

Conditions Precedent to the Loans

36

Section 4.02

Conditions Precedent to Advances After the Initial Advance

37

Section 4.03

Deemed Representations

38

Article V

REPRESENTATIONS AND WARRANTIES

38

Section 5.01

Existence

38

Section 5.02

Corporate/Partnership Powers

39

Section 5.03

Power of Officers

39

Section 5.04

Power and Authority; No Conflicts; Compliance With Laws

39

Section 5.05

Legally Enforceable Agreements

39

Section 5.06

Litigation

39

Section 5.07

Good Title to Properties

40

Section 5.08

Taxes

40

Section 5.09

ERISA

40

Section 5.10

No Default on Outstanding Judgments or Orders

41

Section 5.11

No Defaults on Other Agreements

41

Section 5.12

Government Regulation

41

Section 5.13

Environmental Protection

41

Section 5.14

Solvency

41

Section 5.15

Financial Statements

41

Section 5.16

Valid Existence of Affiliates

41

Section 5.17

Insurance

42

Section 5.18

Accuracy of Information; Full Disclosure

42

Section 5.19

Use of Proceeds

42

Section 5.20

Governmental Approvals

42

Section 5.21

Principal Offices

43

       

 

ii

--------------------------------------------------------------------------------

 
 

Table of Contents

(continued)

Page

Section 5.22

General Partner Status

43

Section 5.23

Labor Matters

43

Section 5.24

Organizational Documents

43

Section 5.25

Anti-Corruption Laws and Sanctions

43

Article VI

AFFIRMATIVE COVENANTS

43

Section 6.01

Maintenance of Existence

44

Section 6.02

Maintenance of Records

44

Section 6.03

Maintenance of Insurance

44

Section 6.04

Compliance with Laws:  Payment of Taxes

44

Section 6.05

Right of Inspection

44

Section 6.06

Compliance With Environmental Laws

45

Section 6.07

Payment of Costs

45

Section 6.08

Maintenance of Properties

45

Section 6.09

Reporting and Miscellaneous Document Requirements

45

Article VII

NEGATIVE COVENANTS

47

Section 7.01

Mergers, Etc

47

Section 7.02

Distributions

48

Section 7.03

Amendments to Organizational Documents

48

Section 7.04

Use of Proceeds

48

Article VIII

FINANCIAL COVENANTS

48

Section 8.01

Intentionally Omitted

48

Section 8.02

Ratio of Total Outstanding Indebtedness to Capitalization Value

48

Section 8.03

Intentionally Omitted

49

Section 8.04

Ratio of Combined EBITDA to Fixed Charges

49

Section 8.05

Ratio of Unencumbered Combined EBITDA to Unsecured

Interest Expense

49

Section 8.06

Ratio of Unsecured Indebtedness to Capitalization Value of

Unencumbered Assets

49

Section 8.07

Ratio of Secured Indebtedness to Capitalization Value

50

Section 8.08

Debt of the General Partner

50

Article IX

EVENTS OF DEFAULT

50

       

 

iii

--------------------------------------------------------------------------------

 
 

Table of Contents

(continued)

Page

Section 9.01

Events of Default

50

Section 9.02

Remedies

53

Article X

ADMINISTRATIVE AGENT; RELATIONS AMONG BANKS

53

Section 10.01

Appointment, Powers and Immunities of Administrative Agent

53

Section 10.02

Reliance by Administrative Agent

54

Section 10.03

Defaults

54

Section 10.04

Rights of Agent as a Bank

54

Section 10.05

Indemnification of Agents

55

Section 10.06

Non-Reliance on Agents and Other Banks

55

Section 10.07

Failure of Administrative Agent to Act

55

Section 10.08

Resignation or Removal of Administrative Agent

56

Section 10.09

Amendments Concerning Agency Function

56

Section 10.10

Liability of Administrative Agent

56

Section 10.11

Transfer of Agency Function

56

Section 10.12

Non-Receipt of Funds by Administrative Agent

57

Section 10.13

Taxes

57

Section 10.14

Pro Rata Treatment

61

Section 10.15

Sharing of Payments Among Banks

61

Section 10.16

Possession of Documents

62

Section 10.17

Syndication Agents and Documentation Agents

62

Article XI

NATURE OF OBLIGATIONS

62

Section 11.01

Absolute and Unconditional Obligations

62

Section 11.02

Non-Recourse to VRT Principals and the General Partner

62

Article XII

MISCELLANEOUS

63

Section 12.01

Binding Effect of Request for Advance

63

Section 12.02

Amendments and Waivers

63

Section 12.03

Intentionally Omitted

64

Section 12.04

Expenses; Indemnification

64

Section 12.05

Assignment; Participation

65

Section 12.06

Documentation Satisfactory

67

       

 

iv

--------------------------------------------------------------------------------

 
 

Table of Contents

(continued)

Page

Section 12.07

Notices

68

Section 12.08

Setoff

69

Section 12.09

Table of Contents; Headings

69

Section 12.10

Severability

69

Section 12.11

Counterparts

70

Section 12.12

Integration

70

Section 12.13

Governing Law

70

Section 12.14

Waivers

70

Section 12.15

Jurisdiction; Immunities

70

Section 12.16

[Reserved]

72

Section 12.17

[Reserved]

72

Section 12.18

Intentionally Omitted

72

Section 12.19

USA Patriot Act

72

Section 12.20

Defaulting Lenders

72

Section 12.21

[Reserved]

73

Section 12.22

Bottom-Up Guaranties

73

Section 12.23

Confidentiality

73

Section 12.24

No Advisory or Fiduciary Responsibility

73

v

--------------------------------------------------------------------------------

 
 

SCHEDULE 1

-

Loan Commitments

SCHEDULE 2

-

Other Investments

SCHEDULE 2A

-

General Partner Investments

SCHEDULE 3

-

General Partner - Debt

 

 

 

EXHIBIT A

-

Authorization Letter

EXHIBIT B

-

Term Note

EXHIBIT C

-

[Reserved]

EXHIBIT D

-

Solvency Certificate

EXHIBIT E

-

Assignment and Assumption Agreement

EXHIBIT F

-

List of Material Affiliates

EXHIBIT G

-

[Reserved]

EXHIBIT H

-

[Reserved]

EXHIBIT I

-

Labor Matters

EXHIBIT J

-

[Reserved]

EXHIBIT K

-

Tax Compliance Certificates

 

 

vi

 

--------------------------------------------------------------------------------

 
 

            TERM LOAN AGREEMENT (this “Agreement”) dated as of October 30, 2015
among VORNADO REALTY L.P., a limited partnership organized and existing under
the laws of the State of Delaware (“Borrower”), JPMORGAN CHASE BANK, N.A., as
agent for the Banks (in such capacity, together with its successors in such
capacity, “Administrative Agent”), BANK OF AMERICA, N.A., as Syndication Agent,
THE FINANCIAL INSTITUTIONS LISTED ON THE COVER PAGE as Documentation Agents, and
JPMORGAN CHASE BANK, N.A., in its individual capacity and not as Administrative
Agent, and the other lenders signatory hereto (said lenders signatory hereto and
the lenders who from time to time become Banks pursuant to Section 3.07 or
12.05, each a “Bank” and collectively, the “Banks”).

WHEREAS, the Borrower has requested that the Administrative Agent and the Banks
provide a term loan agreement in the initial amount of $750,000,000, and the
Administrative Agent and the Banks are willing to provide such term loan
agreement on the terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the premises and the mutual agreements,
covenants and conditions hereinafter set forth, Borrower, the Administrative
Agent and each of the Banks agree as follows:

Article I

DEFINITIONS; ETC.

Section 1.01                      Definitions. As used in this Agreement the
following terms have the following meanings (except as otherwise provided, terms
defined in the singular have a correlative meaning when used in the plural, and
vice versa):

“Additional Costs” has the meaning specified in Section 3.01.

“Administrative Agent” has the meaning specified in the preamble.

“Administrative Agent’s Office” means Administrative Agent’s office located at
270 Park Avenue, New York, New York 10017, or such other office in the United
States as Administrative Agent may designate by written notice to Borrower and
the Banks.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affected Bank” has the meaning specified in Section 3.07.

“Affected Loan” has the meaning specified in Section 3.04.

“Affiliate” means, with respect to any Person (the “first Person”), any other
Person: (1) which directly or indirectly controls, or is controlled by, or is
under common control with, the first Person. The term “control” means the
possession, directly or indirectly, of the power, alone, to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract, or otherwise.

--------------------------------------------------------------------------------

 
 

“Agent” means, individually and collectively, Administrative Agent, each
Syndication Agent and each Documentation Agent.

“Agreement” means this Term Loan Agreement.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Affiliates from time to
time concerning or relating to bribery or corruption.

“Applicable Lending Office” means, for each Bank and for its LIBOR Loan or Base
Rate Loan, as applicable, the lending office of such Bank (or of an Affiliate of
such Bank) designated as such on its signature page hereof or in the applicable
Assignment and Assumption Agreement, or such other office of such Bank (or of an
Affiliate of such Bank) as such Bank may from time to time specify to
Administrative Agent and Borrower as the office by which its LIBOR Loan or Base
Rate Loan, as applicable, is to be made and maintained.

“Applicable Margin” means, with respect to Base Rate Loans and LIBOR Loans, the
respective percentages per annum determined, at any time, based on the range
into which any Credit Rating then falls, in accordance with the table set forth
below. Any change in any Credit Rating causing it to move to a different range
on the table shall effect an immediate change in the Applicable Margin as of the
day of such change.  Borrower shall have not less than two (2) Credit Ratings at
all times, one of which shall be from S&P or Moody’s. In the event that Borrower
receives only two (2) Credit Ratings, and such Credit Ratings are not
equivalent, the Applicable Margin shall be the higher of the two Credit Ratings.
In the event that Borrower receives more than two (2) Credit Ratings, and such
Credit Ratings are not all equivalent, the Applicable Margin shall be (A) if the
difference between the highest and the lowest such Credit Ratings is one ratings
category (e.g. Baa2 by Moody’s and BBB- by S&P or Fitch), the Applicable Margin
shall be the rate per annum that would be applicable if the highest of the
Credit Ratings were used; and (B) if the difference between the highest and the
lowest such Credit Ratings is two ratings categories (e.g. Baa1 by Moody’s and
BBB- by S&P or Fitch) or more, the Applicable Margin shall be the rate per annum
that would be applicable if the average of the two (2) highest Credit Ratings
were used, provided that if such average is not a recognized rating category,
then the Applicable Margin shall be based on the lower of the two (2) highest
Credit Ratings.

Borrower’s Credit Rating

(S&P/Moody’s Ratings)

Applicable Margin

for Base Rate Loans

(% per annum)            

 

Applicable Margin

for LIBOR Loans

(% per annum)            

 

A+/A1 or higher

0.000

0.800

A/A2

0.000

0.850

A-/A3

0.000

0.900

BBB+/Baa1

0.000

0.975

BBB/Baa2

0.150

1.150

BBB-/Baa3

0.400

1.400

Below BBB-/Baa3 or unrated

0.750

1.750

 

 

2

 

 

--------------------------------------------------------------------------------

 
 

“Assignee” has the meaning specified in Section 12.05(c).

“Assignment and Assumption Agreement” means an Assignment and Assumption
Agreement, substantially in the form of EXHIBIT E, pursuant to which a Bank
assigns and an Assignee assumes rights and obligations in accordance with
Section 12.05.

“Authorization Letter” means a letter agreement executed by Borrower in the form
of EXHIBIT A.

“Available Total Loan Commitment” has the meaning specified in Section 2.01(b).

“Bank” and “Banks” have the respective meanings specified in the preamble.

“Bank Affiliate” means, (a) with respect to any Bank, (i) a Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such Bank or (ii) any entity (whether a corporation, partnership,
trust or otherwise) that is engaged in making, purchasing, holding or otherwise
investing in bank loans and similar extensions of credit in the ordinary course
of its business and is administered or managed by such Bank or a Person directly
or indirectly controlling or controlled by or under direct or indirect common
control with such Bank and (b) with respect to such Bank that is a fund which
invests in bank loans and similar extensions of credit, any other fund that
invests in bank loans and similar extensions of credit and is managed by the
same investment advisor as such Bank or by a Person directly or indirectly
controlling or controlled by or under direct or indirect common control with
such investment advisor.

“Bank Parties” means Administrative Agent and the Banks.

“Banking Day” means (1) any day except a Saturday or Sunday on which commercial
banks are not authorized or required to close in New York City and (2) whenever
such day relates to a LIBOR Loan, an Interest Period with respect to such LIBOR
Loan or notice with respect to such LIBOR Loan, a day on which dealings in
Dollar deposits are carried out in the London interbank market and banks are
open for business in London and New York City.

“Bank Reply Period” has the meaning specified in Section 12.02.

“Bankruptcy Code” means Title 11 of the United States Code, entitled
“Bankruptcy”, as amended from time to time, and any successor or statute or
statutes.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof,

 

 

3

 

 

--------------------------------------------------------------------------------

 
 

provided that such ownership interest does not result in or provide such Person
with immunity from the jurisdiction of courts within the United States or from
the enforcement of judgments or writs of attachment on its assets or permit such
Person (or such Governmental Authority or instrumentality) to reject, repudiate,
disavow or disaffirm any contracts or agreements made by such Person.

“Base Rate” means, for any day, the highest of (1) the Federal Funds Rate for
such day plus one-half percent (0.50%), (2) the Prime Rate for such day, and (3)
the LIBOR Interest Rate for such day if a LIBOR Loan with an Interest Period of
one month were being made on such day plus one percent (1.0%); provided that,
for the avoidance of doubt, the LIBOR Interest Rate for any day shall be based
on the LIBO Screen Rate at approximately 11:00 a.m. London time on such day.

“Base Rate Loan” means all or any portion (as the context requires) of a Bank’s
Loan which shall accrue interest at a rate determined in relation to the Base
Rate.

“Borrower” has the meaning specified in the preamble.

“Borrower’s Accountants” means Deloitte LLP, any other “Big 4” accounting firm
selected by Borrower (or a successor thereof), or such other accounting firm(s)
selected by Borrower and reasonably acceptable to the Required Banks.

“Borrower’s Consolidated Financial Statements” means the consolidated balance
sheet and related consolidated statements of operations, changes in equity and
cash flows, and footnotes thereto, of the Borrower, in each case prepared in
accordance with GAAP and as filed with the SEC as SEC Reports.

“Borrower’s Pro Rata Share” means an amount determined based on the pro rata
ownership of the equity interests of a Person by Borrower and Borrower’s
consolidated subsidiaries.

“Capitalization Value” means, at any time, the sum of (1) with respect to Real
Property Businesses (other than UJVs), individually determined, the greater of
(x) Combined EBITDA from such businesses (a) in the case of all Real Property
Businesses other than hotels or trade show space, for the most recently ended
calendar quarter, annualized (i.e., multiplied by four), and (b) in the case of
hotels or trade show space, for the most recently ended four consecutive
calendar quarters, in both cases, capitalized at a rate of 6.0% per annum, and
(y) the Gross Book Value of such businesses; (2) with respect to Other
Investments, which do not have publicly traded shares, the Net Equity Value of
such Other Investments; (3) with respect to Real Property UJVs, which do not
have publicly traded shares, individually determined, the greater of (x)
Combined EBITDA from such Real Property UJVs (a) in the case of all Real
Property UJVs other than those owning hotels or trade show space, for the most
recently ended calendar quarter, annualized (i.e., multiplied by four), and (b)
in the case of Real Property UJVs owning hotels or trade show space, for the
most recently ended four consecutive calendar quarters, in both cases,
capitalized at the rate of 6.0%, less Borrower’s Pro Rata Share of any
Indebtedness attributable to such Real Property UJVs, and (y) the Net Equity
Value of such Real Property UJVs (subject

 

 

4

 

 

--------------------------------------------------------------------------------

 
 

to the last sentence of this definition); and (4) without duplication,
Borrower’s Pro Rata Share of Unrestricted Cash and Cash Equivalents, the book
value of notes and mortgage loans receivable and capitalized development costs
(exclusive of tenant improvements and tenant leasing commission costs), and the
fair market value of publicly traded securities, at such time, all as determined
in accordance with GAAP.  For clarity, the parties acknowledge and agree that
the calculations pursuant to clause (1)(x) and (y) and clause (3)(x) and (y)
above in this definition are intended to be made on a
Real-Property-Asset-by-Real-Property-Asset basis.  For the purposes of this
definition, (1) for any Disposition of Real Property Assets by a Real Property
Business during any calendar quarter, Combined EBITDA will be reduced by actual
Combined EBITDA generated from such asset or assets, (2) the aggregate
contribution to Capitalization Value in excess of 35% of the total
Capitalization Value from all Real Property Businesses and Other Investments
owned by UJVs shall not be included in Capitalization Value, and (3) the
aggregate contribution to Capitalization Value from leasing commissions and
management and development fees in excess of 15% of Combined EBITDA shall not be
included in Capitalization Value. To the extent that liabilities of a Real
Property UJV are Recourse to Borrower or the General Partner, then for purposes
of clause (3)(y) above, the Net Equity Value of such Real Property UJV shall not
be reduced by such Recourse liabilities.

“Capitalization Value of Unencumbered Assets” means, at any time, the sum of (1)
with respect to Real Property Businesses (other than UJVs), individually
determined, the greater of (x) Unencumbered Combined EBITDA from such Real
Property Businesses (a) in the case of all Real Property Businesses other than
hotels or trade show space, for the most recently ended calendar quarter,
annualized (i.e., multiplied by four), and (b) in the case of hotels or trade
show space, the most recently ended four consecutive calendar quarters, in both
cases, capitalized at a rate of 6.0% per annum, and (y) the Gross Book Value of
such businesses; (2) with respect to Real Property UJVs, which do not have
publicly traded shares, individually determined, the greater of (x) the
Unencumbered Combined EBITDA from such Real Property UJVs (a) in the ease of
Real Property UJVs other than those owning hotels or trade show space, for the
most recently ended calendar quarter, annualized (i.e., multiplied by four), and
(b) in the case of Real Property UJVs owning hotels or trade show space, for the
most recently ended four consecutive calendar quarters, in both cases,
capitalized at a rate of 6.0% per annum, and (y) the Net Equity Value of such
Real Property UJVs; and (3) without duplication, Borrower’s Pro Rata Share of
Unrestricted Cash and Cash Equivalents, the book value of notes and mortgage
loans receivable and capitalized development costs (exclusive of tenant
improvements and tenant leasing commission costs), and the fair market value of
publicly traded securities that are Unencumbered Assets of Borrower, at such
time, all as determined in accordance with GAAP. For the purposes of this
definition, (1) for any Disposition of Real Property Assets by a Real Property
Business during any calendar quarter, Unencumbered Combined EBITDA will be
reduced by actual Unencumbered Combined EBITDA generated from such asset or
assets, (2) the aggregate contribution to Capitalization Value of Unencumbered
Assets in excess of 35% of the total Capitalization Value of Unencumbered Assets
from the aggregate of all Real Property Businesses owned by UJVs, and notes and
mortgage loans receivable that are Unencumbered Assets at such time, as
determined, in accordance with GAAP, shall not be included in Capitalization
Value of Unencumbered Assets, and (3) the aggregate contribution to
Capitalization Value of Unencumbered Assets from leasing commissions and
management and

 

 

5

 

 

--------------------------------------------------------------------------------

 
 

development fees in excess of 15% of Unencumbered Combined EBITDA shall not be
included in Capitalization Value of Unencumbered Assets.

“Capital Lease” means any lease which has been or should be capitalized on the
books of the lessee in accordance with GAAP.

“Cash or Cash Equivalents” means (a) cash; (b) marketable direct obligations
issued or unconditionally guaranteed by the United States Government or issued
by an agency thereof and backed by the full faith and credit of the United
States, in each case maturing within one (1) year after the date of acquisition
thereof; (c) marketable direct obligations issued by any state of the United
States of America or any political subdivision of any such state or any public
instrumentality thereof maturing within ninety (90) days after the date of
acquisition thereof and, at the time of acquisition, having one of the two
highest ratings obtainable from any two of S&P, Moody’s or Fitch (or, if at any
time no two of the foregoing shall be rating such obligations, then from such
other nationally recognized rating services as are reasonably acceptable to
Administrative Agent); (d) domestic corporate bonds, other than domestic
corporate bonds issued by Borrower or any of its Affiliates, maturing no more
than two (2) years after the date of acquisition thereof and, at the time of
acquisition, having a rating of at least A or the equivalent from any two (2) of
S&P, Moody’s or Fitch (or, if at any time no two of the foregoing shall be
rating such obligations, then from such other nationally recognized rating
services as are reasonably acceptable to Administrative Agent); (e)
variable-rate domestic corporate notes or medium term corporate notes, other
than notes issued by Borrower or any of its Affiliates, maturing or resetting no
more than one (1) year after the date of acquisition thereof and having a rating
of at least A or the equivalent from two of S&P, Moody’s or Fitch (or, if at any
time no two of the foregoing shall be rating such obligations, then from such
other nationally recognized rating services as are reasonably acceptable to
Administrative Agent); (f) commercial paper (foreign and domestic) or master
notes, other than commercial paper or master notes issued by Borrower or any of
its Affiliates, and, at the time of acquisition, having a long-term rating of at
least A or the equivalent from S&P, Moody’s or Fitch and having a short-term
rating of at least A-2 and P-2 from S&P and Moody’s, respectively (or, if at any
time neither S&P nor Moody’s shall be rating such obligations, then the highest
rating from such other nationally recognized rating services as are reasonably
acceptable to Administrative Agent); (g) domestic and foreign certificates of
deposit or domestic time deposits or foreign deposits or bankers’ acceptances
(foreign or domestic) in Dollars, Hong Kong Dollars, Singapore Dollars, Pounds
Sterling, Euros or Yen that are issued by a bank (I) which has, at the time of
acquisition, a long-term rating of at least A or the equivalent from S&P,
Moody’s or Fitch (or, if at any time no two of the foregoing shall be rating
such obligations, then from such other nationally recognized rating services as
are reasonably acceptable to Administrative Agent) and (II) if a domestic bank,
which is a member of the Federal Deposit Insurance Corporation; (h) overnight
securities repurchase agreements, or reverse repurchase agreements secured by
any of the foregoing types of securities or debt instruments, provided that the
collateral supporting such repurchase agreements shall have a value not less
than 101% of the principal amount of the repurchase agreement plus accrued
interest; and (i) money market funds invested in investments substantially all
of which consist of the items described in clauses (a) through (h) above.

“Closing Date” means the date the Initial Advance is made.

 

 

6

 

 

--------------------------------------------------------------------------------

 
 

“Code” means the Internal Revenue Code of 1986, as amended.

“Combined EBITDA” means, for any quarter, the Borrower’s Pro Rata Share of net
income or loss plus Interest Expense, income taxes, depreciation and
amortization and excluding the effect of non-recurring items (such as, without
limitation, (i) gains or losses from asset sales, (ii) gains or losses from debt
restructurings or write-ups or forgiveness of indebtedness, and costs and
expenses incurred during such period with respect to acquisitions consummated
during such period, and (iii) non-cash gains or losses from foreign currency
fluctuations), all as determined in accordance with GAAP, of Consolidated
Businesses and UJVs (provided, however, that for purposes of determining the
ratio of Combined EBITDA to Fixed Charges, Combined EBITDA of UJVs shall exclude
UJVs that are not Real Property UJVs), as the case may be, multiplied by four,
provided however, that Combined EBITDA shall include only general and
administrative expenses that are attributable to the management and operation of
the assets in accordance with GAAP and shall not include any corporate general
and administrative expenses of Borrower, General Partner, Consolidated
Businesses or UJVs (e.g., salaries of corporate officers).

“Commitment Period” means the period from the Effective Date to the earlier to
occur of (a) the date on which Term Loans have been made in an amount equal to
the Total Loan Commitment, and (b) 5:00 p.m., New York time, on the date that is
twenty-four (24) months after the Effective Date.

“Consolidated Businesses” means, at any time, the Borrower and Subsidiaries of
the Borrower that the Borrower consolidates in its consolidated financial
statements prepared in accordance with GAAP, provided, however, that UJVs which
are consolidated in accordance with GAAP are not Consolidated Businesses.

“Continue”, “Continuation” and “Continued” refer to the continuation pursuant to
Section 2.12 of a LIBOR Loan as a LIBOR Loan from one Interest Period to the
next interest Period.

“Convert”, “Conversion” and “Converted” refer to a conversion pursuant to
Section 2.12 of a Base Rate Loan into a LIBOR Loan or a LIBOR Loan into a Base
Rate Loan, each of which may be accompanied by the transfer by a Bank (at its
sole discretion) of all or a portion of its Loan from one Applicable Lending
Office to another.

“Credit Party” means the Administrative Agent or any Bank.

“Credit Rating” means the rating assigned by the Ratings Agencies to Borrower’s
senior unsecured long-term indebtedness.

“Debt” means, at any time, without duplication, (i) all indebtedness and
liabilities of a Person for borrowed money, secured or unsecured, including
mortgage and other notes payable (but excluding any indebtedness to the extent
secured by cash or cash equivalents or marketable securities, or defeased), as
determined in accordance with GAAP, and (ii) without duplication, all
liabilities of a Person consisting of indebtedness for borrowed money,
determined

 

 

7

 

 

--------------------------------------------------------------------------------

 
 

in accordance with GAAP, that are or would be stated and quantified as
contingent liabilities in the notes to the consolidated financial statements of
such Person as of that date. For purposes of determining “Total Outstanding
Indebtedness” and “Debt”, the term “without duplication” shall mean (without
limitation) that amounts loaned from one Person to a second Person that under
GAAP would be consolidated with the first Person shall not be treated as Debt of
the second Person.

“Default” means any event which with the giving of notice or lapse of time, or
both, would become an Event of Default.

“Defaulting Lender” means any Bank that (a) has failed, within three Banking
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans or (ii) pay over to any Credit Party any other amount required to be paid
by it hereunder, unless, in the case of clause (i) above, such Bank notifies the
Administrative Agent in writing that such failure is the result of such Bank’s
good faith determination that a condition precedent to funding (specifically
identified and including the particular default, if any) has not been satisfied,
or, in the case of clause (iii) above, such Bank notifies the Administrative
Agent in writing that such failure is the result of a good faith dispute which
has been specifically identified, (b) has notified the Borrower or any Credit
Party in writing, or has made a public statement to the effect, that it does not
intend or expect to comply with any of its funding obligations under this
Agreement (unless such writing or public statement indicates that such position
is based on such Bank’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three Banking Days after request by the Administrative Agent or Borrower, acting
in good faith, to provide a certification in writing from an authorized officer
of such Bank that it will comply with its obligations to fund prospective Loans
under this Agreement, provided that such Bank shall cease to be a Defaulting
Lender pursuant to this clause (c) upon the Administrative Agent’s or Borrower’s
and the Administrative Agent’s (as applicable) receipt of such certification in
form and substance reasonably satisfactory to it or them (as applicable), or (d)
has become the subject of a Bankruptcy Event.

“Default Rate” means a rate per annum equal to: (1) with respect to Base Rate
Loans, a variable rate of three percent (3%) plus the rate of interest then in
effect thereon (including the Applicable Margin); and (2) with respect to LIBOR
Loans, a fixed rate of three percent (3%) plus the rate(s) of interest in effect
thereon (including the Applicable Margin) at the time of any Default or Event of
Default until the end of the then current Interest Period therefor and,
thereafter, a variable rate of three percent (3%) plus the rate of interest for
a Base Rate Loan (including the Applicable Margin).

“Delayed Loan Borrowing” has the meaning given to that term in Section 2.01(b).

“Disposition” means a sale (whether by assignment, transfer or Capital Lease) of
an asset.

“Dollars” and the sign “$” mean lawful money of the United States of America.

 

 

8

 

 

--------------------------------------------------------------------------------

 
 

“Effective Date” means the date on which the conditions specified in Section
4.01 are satisfied (or waived in accordance with Section 12.02), which is
October 30, 2015.

“Elect”, “Election” and “Elected” refer to elections, if any, by Borrower
pursuant to Section 2.12 to have all or a portion of an advance of the Loans be
outstanding as LIBOR Loans.

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a person with
the intent to sign, authenticate or accept such contract or record.

“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar®, Debt Domain, Syndtrak and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Administrative Agent and any of its Affiliates or any other Person,
providing for access to data protected by passcodes or other security system(s).

“Environmental Discharge” means any discharge or release of any Hazardous
Materials in violation of any applicable Environmental Law.

“Environmental Law” means any applicable Law relating to pollution or the
environment, including Laws relating to noise or to emissions, discharges,
releases or threatened releases of Hazardous Materials into the work place, the
community or the environment, or otherwise relating to the generation,
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Hazardous Materials.

“Environmental Notice” means any written complaint, order, citation, letter,
inquiry, notice or other written communication from any Person (1) affecting or
relating to Borrower’s compliance with any Environmental Law in connection with
any activity or operations at any time conducted by Borrower, (2) relating to
the occurrence or presence of or exposure to or possible or threatened or
alleged occurrence or presence of or exposure to Environmental Discharges or
Hazardous Materials at any of Borrower’s locations or facilities, including,
without limitation: (a) the existence of any contamination or possible or
threatened contamination at any such location or facility and (b) remediation of
any Environmental Discharge or Hazardous Materials at any such location or
facility or any part thereof; and (3) any violation or alleged violation of any
relevant Environmental Law.

“ERISA” means the Employee Retirement Income Security Act of 1974, including the
rules and regulations promulgated thereunder.

“ERISA Affiliate” means any corporation or trade or business which is a member
of the same controlled group of organizations (within the meaning of Section
414(b) of the Code) as Borrower or General Partner or is under common control
(within the meaning of Section 414(c) of the Code) with Borrower or General
Partner or is required to be treated as a single employer with Borrower or
General Partner under Section 414(m) or 414(o) of the Code.

“Event of Default” has the meaning specified in Section 9.01.

 

 

9

 

 

--------------------------------------------------------------------------------

 
 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
profits or gains, franchise Taxes (imposed in lieu of income Taxes), and branch
profits Taxes (or any similar Taxes), in each case, (i) imposed as a result of
such Recipient being organized under the laws of, or having its principal office
or, in the case of any Bank, its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Bank, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such Bank
with respect to an applicable interest in a Loan or Loan Commitment pursuant to
a law in effect on the date on which (i) such Bank acquires such interest in
such Loan or Loan Commitment (other than pursuant to an assignment requested by
the Borrower under Section 3.07) or (ii) such Bank changes its lending office,
except in each case to the extent that, pursuant to Section 10.13, amounts with
respect to such Taxes were payable either to such Bank's assignor immediately
before such Bank acquired the applicable interest in a Loan or Loan Commitment
or to such Bank immediately before it changed its lending office, (c) Taxes
attributable to such Recipient's failure to comply with Section 10.13 and (d)
any U.S. Federal withholding Taxes imposed under FATCA.

“Execution Date” means the date of this Agreement.

“Extension Date” has the meaning specified in Section 2.18.

“Extension Notice” has the meaning specified in Section 2.18.

“Facility Increase” has the meaning assigned to such term in Section 2.16(d).

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code or any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement entered into in connection with the implementation of such Sections of
the Code. 

“Federal Funds Rate” means, for any day, the rate per annum (expressed on a
360-day basis of calculation) equal to the weighted average of the rates on
overnight federal funds transactions as published by the Federal Reserve Bank of
New York for such day provided that (1) if such day is not a Banking Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
immediately preceding Banking Day as so published on the next succeeding Banking
Day, and (2) if no such rate is so published on such next succeeding Banking
Day, the Federal Funds Rate for such day shall be the average of the rates
quoted by three Federal Funds brokers to Administrative Agent on such day on
such transactions; provided, that, if the Federal Funds Rate shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.

“Fiscal Year” means each period from January 1 to December 31.

“Fitch” means Fitch, Inc.

 

 

10

 

 

--------------------------------------------------------------------------------

 
 

“Fixed Charges” means, without duplication, in respect of any quarter, the sum
of (i) the Borrower’s Pro Rata Share of Interest Expense for such period
attributable to Debt in respect of Consolidated Businesses and Real Property
UJVs, as well as to any other Debt that is Recourse to the Borrower, multiplied
by four (4); and (ii) distributions during such period on preferred units of the
Borrower, as determined on a consolidated basis, in accordance with GAAP,
multiplied by four (4).

“Foreign Bank” means a Bank that is not a U.S. Person.

“GAAP” means accounting principles generally accepted in the United States of
America as in effect from time to time, applied on a basis consistent with those
used in the preparation of the financial statements referred to in Section 5.15
(captioned “Financial Statements”) (except for changes concurred to by
Borrower’s Accountants); provided that, if the Borrower notifies the
Administrative Agent that the Borrower requests an amendment to any provision
hereof to eliminate the effect of any change occurring after the date hereof in
GAAP or in the application of any such change on the operation of such
provision, or if the Administrative Agent notifies the Borrower that the
Required Banks request an amendment to any provision hereof for such purpose, in
either case, regardless of whether any such notice is given before or after such
change in GAAP or in the application of any such change, then such provision
shall be interpreted on the basis of GAAP as in effect and applied for purposes
of this Agreement immediately before such change shall have become effective.

“General Partner” means Vornado Realty Trust, a real estate investment trust
organized and existing under the laws of the State of Maryland and the sole
general partner of Borrower.

“Good Faith Contest” means the contest of an item if: (1) the item is diligently
contested in good faith, and, if appropriate, by proceedings timely instituted;
(2) adequate reserves are established with respect to the contested item; (3)
during the period of such contest, the enforcement of any contested item is
effectively stayed; and (4) the failure to pay or comply with the contested item
during the period of the contest is not likely to result in a Material Adverse
Change.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

“Gross Book Value” means the undepreciated book value of assets comprising a
business, determined in accordance with GAAP.

“Hazardous Materials” means any pollutant, effluents, emissions, contaminants,
toxic or hazardous wastes or substances, as any of those terms are defined from
time to time in or for the purposes of any relevant Environmental Law, including
asbestos fibers and friable asbestos, polychlorinated biphenyls, and any
petroleum or hydrocarbon-based products or derivatives.

 

 

11

 

 

--------------------------------------------------------------------------------

 
 

“Impacted Interest Period” has the meaning assigned to it in the definition of
“LIBOR Base Rate”.

“Increased Amount Date” has the meaning assigned to such term in Section
2.16(d).

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in (a) hereof, Other Taxes.

“Initial Advance” means the first advance of proceeds of the Loans.

“Initial Loan Borrowing” has the meaning given to that term in Section 2.01(b).

“Interest Expense” means, for any quarter, the consolidated interest expense,
whether paid, accrued or capitalized (without deduction of consolidated interest
income) of Borrower that is attributable to Borrower’s Pro Rata Share in its
Consolidated Businesses in respect of Real Property Businesses, including,
without limitation or duplication (or, to the extent not so included, with the
addition of), (1) the portion of any rental obligation in respect of any Capital
Lease obligation allocable to interest expense in accordance with GAAP; (2) the
amortization of Debt discounts and premiums; (3) any payments or fees (other
than upfront fees) with respect to interest rate swap or similar agreements; and
(4) the interest expense and items listed in clauses (1) through (3) above
applicable to each of the UJVs (to the extent not included above) multiplied by
Borrower’s Pro Rata Share in the UJVs in respect of Real Property Businesses, in
all cases as reflected in the Borrower’s Consolidated Financial Statements,
provided that there shall be excluded from Interest Expense capitalized interest
covered by an interest reserve established under a loan facility (such as
capitalized construction interest provided for in a construction loan).
“Interest Expense” shall not include the non-cash portion of interest expense
attributable to convertible Debt determined in accordance with ASC 470-20.

“Interest Period” means, with respect to any LIBOR Loan, the period commencing
on the date the same is advanced, converted from a Base Rate Loan or Continued,
as the case may be, and ending, as Borrower may select pursuant to Section 2.06,
on the numerically corresponding day in the first, second, third or, if
available from all of the Banks, sixth calendar month thereafter (or at
Administrative Agent’s reasonable discretion a period of shorter duration),
provided that each such Interest Period which commences on the last Banking Day
of a calendar month (or on any day for which there is no numerically
corresponding day in the appropriate subsequent calendar month) shall end on the
last Banking Day of the appropriate calendar month.

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period (for which the LIBO Screen Rate is available) that is shorter
than the Impacted Interest Period; and (b) the LIBO Screen Rate for the shortest
period

 

 

12

 

 

--------------------------------------------------------------------------------

 
 

(for which the LIBO Screen Rate is available) that is longer than the Impacted
Interest Period, in each case, at such time.

“Law” means any federal, state or local statute, law, rule, regulation,
ordinance, order, code, or rule of common law, now or hereafter in effect, and
in each case as amended, and any judicial or administrative interpretation
thereof by a Governmental Authority or otherwise, including any judicial or
administrative order, consent decree or judgment.

“Lead Arrangers” means J.P. Morgan Securities LLC and Merrill Lynch, Pierce,
Fenner & Smith Incorporated.

“LIBO Screen Rate” has the meaning assigned to it in the definition of “LIBOR
Base Rate.”

“LIBOR Base Rate” means, with respect to any LIBOR Loan for any Interest Period,
the London interbank offered rate as administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) for Dollars for a period equal in length to such Interest Period as
displayed on page LIBOR01 of the Reuters screen that displays such rate or, in
the event such rate does not appear on a Reuters page or screen, on any
successor or substitute page on such screen that displays such rate, or on the
appropriate page of such other information service that publishes such rate from
time to time as selected by the Administrative Agent in its reasonable
discretion (in each case the “LIBO Screen Rate”), at approximately 11:00 a.m.,
London time, two Banking Days prior to the commencement of such Interest Period;
provided that if the LIBO Screen Rate shall be less than zero, such rate shall
be deemed to be zero for the purposes of this Agreement; provided further that
if the LIBO Screen Rate shall not be available at such time for such Interest
Period (an “Impacted Interest Period”) then the LIBOR Base Rate shall be the
Interpolated Rate; provided that if any Interpolated Rate shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.

“LIBOR Interest Rate” means, for any LIBOR Loan, a rate per annum determined by
Administrative Agent to be equal to the quotient of (1) the LIBOR Base Rate for
such LIBOR Loan for the Interest Period therefor divided by (2) one minus the
LIBOR Reserve Requirement for such LIBOR Loan for such Interest Period.

“LIBOR Loan” means all or any portion (as the context requires) of any Bank’s
Loan which shall accrue interest at rate(s) determined in relation to LIBOR
Interest Rate(s).

“LIBOR Reserve Requirement” means, for any LIBOR Loan, the average maximum rate
at which reserves (including any marginal, supplemental or emergency reserves)
are required to be maintained during the Interest Period for such LIBOR Loan
under Regulation D by member banks of the Federal Reserve System in New York
City with deposits exceeding One Billion Dollars ($1,000,000,000) against
“Eurocurrency liabilities” (as such term is used in Regulation D). Without
limiting the effect of the foregoing, the LIBOR Reserve Requirement shall also
reflect any other reserves required to be maintained by such member banks by
reason of any Regulatory Change against (1) any category of liabilities which
includes deposits by reference to which the LIBOR Base Rate is to be determined
as provided in the definition of

 

 

13

 

 

--------------------------------------------------------------------------------

 
 

“LIBOR Base Rate” or (2) any category of extensions of credit or other assets
which include loans the interest rate on which is determined on the basis of
rates referred to in said definition of “LIBOR Base Rate”.

“Lien” means any mortgage, deed of trust, pledge, security interest,
hypothecation, assignment for collateral purposes, deposit arrangement, lien
(statutory or other), or other security agreement or charge of any kind or
nature whatsoever of any third party (excluding any right of setoff but
including, without limitation, any conditional sale or other title retention
agreement, any financing lease having substantially the same economic effect as
any of the foregoing, and the filing of any financing statement under the
Uniform Commercial Code or comparable law of any jurisdiction to evidence any of
the foregoing).

“Loan” means, with respect to each Bank, its advances of Term Loans (including
any New Term Loans), collectively.

“Loan Borrowings” has the meaning assigned to such term in Section 2.01(b).

 “Loan Commitment” means, with respect to each Bank, the obligation to make a
Term Loan in the principal amount set forth on Schedule 1 attached hereto and
incorporated herein, as such amount may be reduced or increased from time to
time in accordance with the provisions of Section 2.16, including any New Term
Loan Commitments (upon the execution of Assignment and Assumption Agreements,
the definition of Loan Commitment shall be deemed revised to reflect the
assignment being effected pursuant to each such Assignment and Assumption
Agreement).  The aggregate amount of the Loan Commitments on the date hereof is
$750,000,000.

“Loan Documents” means this Agreement, the Notes, the Authorization Letter and
the Solvency Certificate.

“Material Adverse Change” means either (1) a material adverse change in the
status of the business, results of operations, financial condition, or property
of Borrower or (2) any event or occurrence of whatever nature which is likely to
have a material adverse effect on the ability of Borrower to perform its
obligations under the Loan Documents.

“Material Affiliates” means the Affiliates of Borrower listed on EXHIBIT F.

“Maturity Date” means October 30, 2018, subject to extension pursuant to
Section 2.18.

“Maximum Increase Amount” has the meaning assigned to such term in Section
2.16(d)(i).

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a Plan defined as such in Section 3(37) of ERISA to
which contributions have been or are required to be made by Borrower or General
Partner or any ERISA Affiliate and which is covered by Title IV of ERISA.

 

 

14

 

 

--------------------------------------------------------------------------------

 
 

“Net Equity Value” means, at any time, the total assets of the applicable
business less the total liabilities of such business less the amounts
attributable to the minority interest in such business, in each case as
determined on a consolidated basis, in accordance with GAAP, subject to the last
sentence of the definition of Capitalization Value.

“New Term Loan Commitments” has the meaning assigned to such term in
Section 2.16(d)(i).

“New Term Loan” has the meaning assigned to such term in Section
2.16(d)(iii)(A).

“New Term Loan Lender” has the meaning assigned to such term in
Section 2.16(d)(i).

“Note” and “Notes” have the respective meanings specified in Section 2.09.

“Obligations” means each and every obligation, covenant and agreement of
Borrower, now or hereafter existing, contained in this Agreement, and any of the
other Loan Documents, whether for principal, reimbursement obligations,
interest, fees, expenses, indemnities or otherwise, and any amendments or
supplements thereto, extensions or renewals thereof or replacements therefor,
including but not limited to all indebtedness, obligations and liabilities of
Borrower to Administrative Agent and any Bank now existing or hereafter incurred
under or arising out of or in connection with the Notes, this Agreement, the
other Loan Documents, and any documents or instruments executed in connection
therewith; in each case whether direct or indirect, joint or several, absolute
or contingent, liquidated or unliquidated, now or hereafter existing, renewed or
restructured, whether or not from time to time decreased or extinguished and
later increased, created or incurred, and including all indebtedness of Borrower
under any instrument now or hereafter evidencing or securing any of the
foregoing.

“OFAC” means The Office of Foreign Assets Control of the United States
Department of the Treasury.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Investment” means a Consolidated Business or UJV that does not own
primarily Real Property Assets or publicly traded securities, including, without
limitation, those entities more particularly set forth on Schedule 2 attached
hereto.

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such

 

 

15

 

 

--------------------------------------------------------------------------------

 
 

Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment made pursuant to Section 3.07).

“Parent” means, with respect to any Bank, any Person controlling such Bank.

“Participant” has the meaning specified in Section 12.05(b).

“Participant Register” has the meaning specified in Section 12.05(b).

“Payor” has the meaning specified in Section 10.12.

“PBGC” means the Pension Benefit Guaranty Corporation and any entity succeeding
to any or all of its functions under ERISA.

“Person” means an individual, partnership, corporation, business trust, joint
stock company, trust, unincorporated association, joint venture, limited
liability company, Governmental Authority or other entity of whatever nature.

“Plan” means any employee benefit or other plan (other than a Multiemployer
Plan) established or maintained, or to which contributions have been or are
required to be made, by Borrower or General Partner or any ERISA Affiliate and
which is covered by Title IV of ERISA or to which Section 412 of the Code
applies.

“presence”, when used in connection with any Environmental Discharge or
Hazardous Materials, means and includes presence, generation, manufacture,
installation, treatment, use, storage, handling, repair, encapsulation,
disposal, transportation, spill, discharge and release.

“Prime Rate” means that rate of interest from time to time announced by the Bank
serving as Administrative Agent in the United States as its prime commercial
lending rate. Any change in the Prime Rate shall be effective as of the date
such change is announced by the Bank serving as Administrative Agent.

“Pro Rata Share” means, with respect to each Bank, (a) during the Commitment
Period, the percentage of the Total Loan Commitment represented by such Bank’s
Loan Commitment and (b) after the Commitment Period, the percentage of the total
Term Exposures of all Banks represented by such Bank’s Term Exposure.

“Prohibited Transaction” means any transaction set forth in Section 406 of ERISA
or Section 4975 of the Code.

“Qualified Institution” means a Bank, or one or more banks, finance companies,
insurance or other financial institutions which (A) has (or, in the case of a
bank which is a subsidiary, such bank’s parent has) a rating of its senior debt
obligations of not less than BBB+ by S&P or Baal by Moody’s or a comparable
rating by a rating agency reasonably acceptable to the Administrative Agent and
(B) has total assets in excess of Ten Billion Dollars

 

 

16

 

 

--------------------------------------------------------------------------------

 
 

($10,000,000,000), but shall exclude any natural person, any Defaulting Lender
and the Borrower or any of its Affiliates.

“Real Property Asset” means an asset from which income is, or upon completion
expected by the Borrower to be, derived predominantly from contractual rent
payments under leases with unaffiliated third party tenants, hotel operations,
tradeshow operations or leasing commissions and management and development fees,
and shall include those investments in mortgages and mortgage participations
owned by the Borrower as to which the Borrower has demonstrated to the
Administrative Agent, in the Administrative Agent’s reasonable discretion, that
Borrower has control of the decision-making functions of management and leasing
of such mortgaged properties, has control of the economic benefits of such
mortgaged properties, and holds the right to acquire such mortgaged properties.

“Real Property Business” means a Consolidated Business or UJV that owns
primarily Real Property Assets.

“Real Property UJV” means a UJV that is a Real Property Business.

“Recipient” means the Administrative Agent and any Bank.

“Recourse” means, with reference to any obligation or liability, any liability
or obligation that is not Without Recourse to the obligor thereunder, directly
or indirectly. For purposes hereof, a Person shall not be deemed to be
“indirectly” liable for the liabilities or obligations of an obligor solely by
reason of the fact that such Person has an ownership interest in such obligor,
provided that such Person is not otherwise legally liable, directly or
indirectly, for such obligor’s liabilities or obligations (e.g. by reason of a
guaranty or contribution obligation, by operation of law or by reason of such
Person being a general partner of such obligor). A guaranty of Debt issued by
Borrower or General Partner (as distinguished from a Subsidiary) shall be
Recourse, but a guaranty for completion of improvements in connection with Debt
shall be deemed Without Recourse, unless and except to the extent of a claim
made under such guaranty that remains unpaid.

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System, as the same may be amended or supplemented from time to time, or
any similar Law from time to time in effect.

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as the same may be amended or supplemented from time to time, or
any similar Law from time to time in effect.

“Regulatory Change” means the occurrence after the date of this Agreement or,
with respect to any Bank, such later date on which such Bank becomes a party to
this Agreement, of (a) the adoption of or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the interpretation or application thereof by any Governmental Authority or
(c) compliance by any Bank (or, for purposes of Section 3.06, by any lending
office of such Bank or by such Bank's holding company, if any) with any request,

 

 

17

 

 

--------------------------------------------------------------------------------

 
 

guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement; provided
that, notwithstanding anything herein to the contrary,  (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall be deemed to be a “Regulatory Change,”
regardless of the date enacted, adopted or issued, provided, however, that if
the applicable Bank shall have implemented changes prior to the Closing Date in
response to any such requests, rules, guidelines or directives, then the same
shall not be deemed to be a Regulatory Change with respect to such Bank.

“REIT” means a “real estate investment trust,” as such term is defined in
Section 856 of the Code.

“Relevant Documents” has the meaning specified in Section 11.02.

“Replacement Bank” has the meaning specified in Section 3.07.

“Replacement Notice” has the meaning specified in Section 3.07.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the thirty (30) day notice period is
waived by the PBGC.

“Required Banks” means, at any time, Banks having Term Exposures and unused Loan
Commitments representing more than 50% of the sum of the total Term Exposures
and unused Loan Commitments at such time; provided that, in the event any of the
Banks shall be a Defaulting Lender, then for so long as such Bank is a
Defaulting Lender, “Required Banks” means Banks (excluding all Defaulting
Lenders) having Term Exposures and unused Loan Commitments representing more
than 50% of the sum of the total Term Exposures and unused Loan Commitments of
such Banks (excluding all Defaulting Lenders) at such time.

“Required Payment” has the meaning set forth in Section 10.12.

“Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of any Sanctions (at the time of this Agreement, including
but not limited to Cuba, Crimea, Iran, North Korea, Sudan and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC or the U.S.
Department of State, or by the United Nations Security Council, the European
Union, any European Union member state or Her Majesty’s Treasury of the United
Kingdom, (b) any Person operating, organized or resident in a Sanctioned Country
or (c) any Person owned or controlled by any such Person or Persons described in
the foregoing clauses (a) or (b).

 

 

18

 

 

--------------------------------------------------------------------------------

 
 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom.

“SEC” means the United States Securities and Exchange Commission.

“SEC Reports” means the reports required to be delivered to the Securities and
Exchange Commission pursuant to the Securities Exchange Act of 1934, as amended.

“Secured Indebtedness” means, at any time, that portion of Total Outstanding
Indebtedness that is not Unsecured Indebtedness.

“Secured Indebtedness Adjustment” has the meaning set forth in Section 8.07.

“Solvency Certificate” means a certificate in substantially the form of EXHIBIT
D, to be delivered by Borrower pursuant to the terms of this Agreement.

“Solvent” means, when used with respect to any Person, that (1) the fair value
of the property of such Person, on a going concern basis, is greater than the
total amount of liabilities (including, without limitation, contingent
liabilities) of such Person; (2) the present fair saleable value of the assets
of such Person, on a going concern basis, is not less than the amount that will
be required to pay the probable liabilities of such Person on its debts as they
become absolute and matured; (3) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay as such debts and liabilities mature; (4) such Person is not engaged in
business or a transaction, and is not about to engage in business or a
transaction, for which such Person’s property would constitute unreasonably
small capital after giving due consideration to the prevailing practice in the
industry in which such Person is engaged; and (5) such Person has sufficient
resources, provided that such resources are prudently utilized, to satisfy all
of such Person’s obligations. Contingent liabilities will be computed at the
amount that, in light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

“S&P” means Standard & Poor’s Ratings Services, a division of McGraw-Hill
Financial Inc.

“Subsidiary” means, with respect to any Person, a corporation, partnership,
joint venture, limited liability company or other entity, fifty percent (50%) or
more of the outstanding voting stock, partnership interests or membership
interests, as the case may be, of which are owned, directly or indirectly, by
that Person or by one or more other Subsidiaries of that Person and over which
that Person or one or more other Subsidiaries of that Person exercise sole
control. For the purposes of this definition, “voting stock” means stock having
voting power for the election of directors or trustees, as the case may be,
whether at all times or only so long as no senior class of stock has voting
power for the election of directors or trustees by reason of any contingency,
and “control” means the power to direct the management and policies of a Person,

 

 

19

 

 

--------------------------------------------------------------------------------

 
 

directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Exposure” means, with respect to any Bank at any time, the sum of the
outstanding principal amount of such Bank’s Term Loans and New Term Loans, if
any, at such time.

“Term Loan” has the meaning specified in Section 2.01(b).

“Term Loan Note” has the meaning specified in Section 2.09.

“Total Loan Commitment” means an amount equal to the aggregate amount of all
Loan Commitments.

“Total Outstanding Indebtedness” means, at any time, without duplication, the
sum of Debt of the Borrower, the Borrower’s Pro Rata Share of Debt in respect of
Consolidated Businesses, and any Debt of UJVs to the extent Recourse to the
Borrower, as determined on a consolidated basis in accordance with GAAP.

“UJVs” means, at any time, (l) investments of the Borrower that are accounted
for under the equity method in the Borrower’s Consolidated Financial Statements
prepared in accordance with GAAP and (2) investments of the Borrower in which
the Borrower owns less than 50% of the equity interests and that are
consolidated in the Borrower’s Consolidated Financial Statements prepared in
accordance with GAAP.

“Unencumbered Assets” means, collectively, assets, reflected in the Borrower’s
Consolidated Financial Statements, owned in whole or in part, directly or
indirectly, by Borrower and not subject to any Lien to secure all or any portion
of Secured Indebtedness, and assets of Consolidated Businesses and UJVs which
are not subject to any Lien to secure all or any portion of Secured Indebtedness
or to any negative pledge or similar agreement, provided that any such
Consolidated Business or UJV is not the borrower or guarantor of any Unsecured
Indebtedness. For clarity, an agreement that conditions the ability to encumber
assets upon the maintenance of one or more specified ratios but that does not
generally prohibit the encumbrance of assets, or the encumbrance of specific
assets, shall not constitute a negative pledge or similar agreement.

“Unencumbered Combined EBITDA” means that portion of Combined EBITDA
attributable to Unencumbered Assets; provided that Unencumbered Combined EBITDA
shall include only general and administrative expenses that are attributable to
the management and operation of the Unencumbered Assets in accordance with GAAP
and shall not include any corporate general and administrative expenses of
Borrower, General Partner, Consolidated Businesses or UJVs (e.g., salaries of
corporate officers).

 

 

20

 

 

--------------------------------------------------------------------------------

 
 

“Unfunded Current Liability” of any Plan means the amount, if any, by which the
actuarial present value of accumulated plan benefits as of the close of its most
recent plan year, based upon the actuarial assumptions used by such Plan’s
actuary in the most recent annual valuation of such Plan, exceeds the fair
market value of the assets allocable thereto, determined in accordance with
Section 412 of the Code.

“Unrestricted Cash and Cash Equivalents” means Cash or Cash Equivalents owned by
Borrower, and Borrower’s Pro Rata Share of any Cash or Cash Equivalents owned by
any Consolidated Businesses or UJV, that are not subject to any pledge, lien or
control agreement, less amounts placed with third parties as deposits or
security for contractual obligations.

“Unsecured Indebtedness” means, at any time, Total Outstanding Indebtedness that
is not secured by a lien on assets of the Borrower, a Consolidated Business or a
UJV, as the case may be.

“Unsecured Indebtedness Adjustment” has the meaning set forth in Section 8.06.

“Unsecured Interest Expense” means, for any quarter, the Borrower’s Pro Rata
Share of Interest Expense attributable to Total Outstanding Indebtedness
constituting Unsecured Indebtedness.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 10.13(f)(ii)(B)(3).

“VRT Principals” means the trustees, executive officers and directors of
Borrower (other than General Partner) or General Partner at any applicable time.

“Without Recourse” means, with reference to any obligation or liability, any
obligation or liability for which the obligor thereunder is not liable or
obligated other than as to its interest in a designated asset or assets only,
subject to such exceptions to the non-recourse nature of such obligation or
liability (such as, but not limited to, fraud, misappropriation, misapplication
and environmental indemnities), as are usual and customary in like transactions
involving institutional lenders at the time of the incurrence of such obligation
or liability.

Section 1.02                      Accounting Terms. All accounting terms not
specifically defined herein shall be construed in accordance with GAAP, and,
except as otherwise provided herein, all financial data required to be delivered
hereunder shall be prepared in accordance with GAAP.

Section 1.03                      Computation of Time Periods. Except as
otherwise provided herein, in this Agreement, in the computation of periods of
time from a specified date to a later specified date, the word “from” means
“from and including” and words “to” and “until” each means “to but excluding.”

 

 

21

 

 

--------------------------------------------------------------------------------

 
 

Section 1.04                      Rules of Construction. When used in this
Agreement: (1) “or” is not exclusive; (2) a reference to a Law includes any
amendment or modification to such Law; (3) a reference to a Person includes its
permitted successors and permitted assigns; (4) except as provided otherwise,
all references to the singular shall include the plural and vice versa; (5)
except as provided in this Agreement, a reference to an agreement, instrument or
document shall include such agreement, instrument or document as the same may be
amended, modified or supplemented from time to time in accordance with its terms
and as permitted by the Loan Documents; (6) all references to Articles or
Sections shall be to Articles and Sections of this Agreement unless otherwise
indicated; and (7) all Exhibits to this Agreement shall be incorporated into
this Agreement.

Article II

THE LOANS

Section 2.01                      Term Loans. (a) Subject to the terms and
conditions of this Agreement, the Banks agree to make loans to Borrower as
provided in this Article II.

(b)               Subject to the terms and conditions set forth herein, during
the Commitment Period, each Bank hereby severally and not jointly agrees to make
a term loan (each individually, a “Term Loan” and, collectively, the “Term
Loans”), in Dollars, to Borrower as requested by the Borrower in accordance with
Section 2.05 (the first of such draws, the “Initial Loan Borrowing” and each
subsequent borrowing, a “Delayed Loan Borrowing”, and collectively, the “Loan
Borrowings”); provided that (i) the Initial Loan Borrowing shall be in a minimum
amount of $187,500,000 and each Delayed Loan Borrowing shall be in a minimum
amount of $20,000,000, (ii) Borrower shall make Loan Borrowings (for the
avoidance of doubt, including the Initial Loan Borrowing) in an aggregate
principal amount equal to at least 50% of the Total Loan Commitment on or before
April 29, 2016, (iii) all Loan Borrowings shall be made no later than the last
day of the Commitment Period, (iv) the aggregate principal amount of any such
Loan Borrowing shall not exceed the amount of the unused Total Loan Commitment
on the date of such Loan Borrowing, and (v) the principal amount of Term Loans
made by any Bank to the Borrower shall not exceed such Bank’s Loan Commitment. 
The Loan Commitments, with respect to the making of the Term Loans (and not with
respect to the obligations of the Banks to Convert or Continue any Loans), shall
expire on the last day of the Commitment Period (regardless of the failure of
the Borrower to request a Delayed Loan Borrowing or the failure of the Borrower
to fully utilize the Loan Commitments).  Each Term Loan shall be made by the
Banks ratably in accordance with their respective Loan Commitments.  The Term
Loans may be outstanding as: (1) Base Rate Loans; (2) LIBOR Loans; or (3) a
combination of the foregoing, as Borrower shall elect and notify Administrative
Agent in accordance with Section 2.14. Each LIBOR Loan and Base Rate Loan of
each Bank shall be maintained at such Bank’s Applicable Lending Office.

(c)                The obligations of the Banks under this Agreement are
several, and no Bank shall be responsible for the failure of any other Bank to
make any advance of a Loan to be made by such other Bank. However, the failure
of any Bank to make any advance of each Loan

 

 

22

 

 

--------------------------------------------------------------------------------

 
 

to be made by it hereunder on the date specified therefor shall not relieve any
other Bank of its obligation to make any advance of its Loans specified hereby
to be made on such date.

Section 2.02                      [Reserved].

Section 2.03                      [Reserved].

Section 2.04                      Advances, Generally. The Initial Advance shall
be at least One Hundred Eighty-Seven Million Five Hundred Thousand Dollars
($187,500,000) and in an integral multiple of Ten Million Dollars ($10,000,000)
and shall be made upon satisfaction of the conditions set forth in Section 4.01.
Subsequent advances shall be made upon satisfaction of the conditions set forth
in Section 4.02. The amount of each advance subsequent to the Initial Advance
shall, subject to Section 2.13, be at least Twenty Million Dollars ($20,000,000)
(unless less than Twenty Million Dollars ($20,000,000) is available for
disbursement pursuant to the terms hereof at the time of any subsequent advance,
in which case the amount of such subsequent advance shall be equal to such
remaining availability) and in an integral multiple of Ten Million Dollars
($10,000,000).

Each advance shall be subject, in addition to the limitations and conditions
applicable to advances of the Loans generally, to Administrative Agent’s
receipt, on or immediately prior to the date the request for such advance is
made, of a certificate from the officer requesting the advance certifying that
Borrower is in compliance with all covenants enumerated in paragraphs 3(a) and
3(b) of Section 6.09 and containing covenant compliance calculations with
respect to Sections 8.02 and 8.06 only, that include the proforma adjustments
described below, which calculations shall demonstrate Borrower’s compliance with
covenants on a proforma basis.

In connection with each advance of Loan proceeds, the following proforma
adjustments shall be made to the covenant compliance calculations required with
respect to Sections 8.02 and 8.06 as of the end of the most recently ended
calendar quarter for which financial results are required hereunder to have been
reported by Borrower:

(i)                 Total Outstanding Indebtedness and Unsecured Indebtedness
shall be adjusted by adding thereto, respectively, all Indebtedness and
Unsecured Indebtedness, respectively, that is incurred by Borrower in connection
with such advance;

(ii)               Capitalization Value, shall be adjusted by adding thereto the
purchase price of any Real Property Assets (including capitalized acquisition
costs determined in accordance with GAAP) or the Net Equity Value of any Other
Investments, together with the Borrower’s Pro Rata Share of any Unrestricted
Cash and Cash Equivalents, the book value of notes and mortgage loans receivable
and marketable securities and the cost of non-marketable securities that are
acquired in connection with such advance; and

(iii)             Capitalization Value of Unencumbered Assets shall be adjusted
by adding thereto the purchase price of any Real Property Assets (including
capitalized

 

 

23

 

 

--------------------------------------------------------------------------------

 
 

acquisition costs determined in accordance with GAAP) that are Unencumbered
Assets together with Borrower’s Pro Rata Share of any Unrestricted Cash and Cash
Equivalents, the book value of notes and mortgage loans receivable and
marketable securities and the cost of non-marketable securities that are
acquired in connection with such advance.

Section 2.05                      Procedures for Advances. In the case of
advances of Loans, Borrower shall submit to Administrative Agent a request for
each advance, stating the amount requested and the expected purpose for which
such advance is to be used, no later than 11:00 a.m. (New York time) on the
date, in the case of advances of Base Rate Loans, which is the proposed date of
such Base Rate Loan, and, in the case of advances of LIBOR Loans, which is three
(3) Banking Days, prior to the date such advance is to be made.  Administrative
Agent, upon its receipt and approval of the request for advance, will so notify
the Banks by facsimile. Not later than 11:30 a.m. (New York time) on the date of
each advance (or 1:00 p.m. (New York time) in the case of a Base Rate Loan for
which the Borrower has made a Loan request on such date), each Bank shall,
through its Applicable Lending Office and subject to the conditions of this
Agreement, make the amount to be advanced by it on such day available to
Administrative Agent, at Administrative Agent’s Office and in immediately
available funds for the account of Borrower. The amount so received by
Administrative Agent shall, subject to the conditions of this Agreement, be made
available to Borrower, in immediately available funds, by Administrative Agent’s
to an account designated by Borrower.

Section 2.06                      Interest Periods; Renewals. In the case of the
LIBOR Loans, Borrower shall select an Interest Period of any duration in
accordance with the definition of Interest Period, subject to the following
limitations: (1) no Interest Period may extend beyond the Maturity Date; (2) if
an Interest Period would end on a day which is not a Banking Day, such Interest
Period shall be extended to the next Banking Day, unless such Banking Day would
fall in the next calendar month, in which event such Interest Period shall end
on the immediately preceding Banking Day; and (3) only eight (8) discrete
segments of a Bank’s Loan bearing interest at a LIBOR Interest Rate for a
designated Interest Period pursuant to a particular Election, Conversion or
Continuation, may be outstanding at any one time (each such segment of each
Bank’s Loan corresponding to a proportionate segment of each of the other Banks’
Loans).

Upon notice to Administrative Agent as provided in Section 2.14, Borrower may
Continue any LIBOR Loan on the last day of the Interest Period of the same or
different duration in accordance with the limitations provided above.

Section 2.07                      Interest. Borrower shall pay interest to
Administrative Agent for the account of the applicable Bank on the outstanding
and unpaid principal amount of the Loans, at a rate per annum as follows: (1)
for Base Rate Loans at a rate equal to the Base Rate plus the Applicable Margin
and (2) for LIBOR Loans at a rate equal to the applicable LIBOR Interest Rate
plus the Applicable Margin.  Any principal amount not paid when due (when
scheduled, at acceleration or otherwise) shall bear interest thereafter, payable
on demand, at the Default Rate.

The interest rate on Base Rate Loans shall change when the Base Rate changes.
Interest on Base Rate Loans and LIBOR Loans shall not exceed the maximum amount
permitted

 

 

24

 

 

--------------------------------------------------------------------------------

 
 

under applicable law. Interest shall be calculated for the actual number of days
elapsed on the basis of a year consisting of three hundred sixty (360) days.

Accrued interest shall be due and payable in arrears, (x) in the case of Base
Rate Loans, on the first Banking Day of each calendar month and (y) in the case
of LIBOR Loans, at the expiration of the Interest Period applicable thereto, but
no less frequently than once every three (3) months determined on the basis of
the first (1st) day of the Interest Period applicable to the Loan in question;
provided, however, that interest accruing at the Default Rate shall be due and
payable on demand.

Section 2.08                      Fees. The Borrower shall pay to the
Administrative Agent for the account of each Bank (in accordance with its Pro
Rata Share), an unused fee (the “Unused Fee”) which shall accrue and be payable
on the daily amount of the unused Loan Commitment of such Bank for the period
beginning on the Effective Date, and continuing through the last day of the
Commitment Period, at a rate of 0.20% per annum on the sum of the average daily
unused portion of the Total Loan Commitment.  All Unused Fees shall be fully
earned when paid and nonrefundable under any circumstances.  Accrued Unused Fees
shall be payable quarterly in arrears on the first day of each calendar quarter
and on the last day of the Commitment Period.  All Unused Fees shall be computed
on the basis of a year of 365 or 366 days, as the case may be, and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).

Section 2.09                      Notes. Unless otherwise requested by a Bank,
any Loans made by each Bank under this Agreement shall be evidenced by, and
repaid with interest in accordance with, a promissory note of Borrower in the
form of EXHIBIT B duly completed and executed by Borrower, in a principal amount
equal to such Bank’s Loan Commitment, payable to such Bank for the account of
its Applicable Lending Office (each such note, as the same may hereafter be
amended, modified, extended, severed, assigned, substituted, renewed or restated
from time to time, including any substitute note pursuant to Section 3.07 or
12.05, a “Term Loan Note”).  A particular Bank’s Term Loan Note(s)  is also
collectively referred to in this Agreement as such Bank’s “Note”; all such Term
Loan Notes and interests are referred to collectively in this Agreement as the
“Notes”. The Term Loans shall mature, and all outstanding principal and accrued
interest and other Obligations shall be paid in full, on the Maturity Date, as
the same may be accelerated in accordance with this Agreement.

Each Bank is hereby authorized by Borrower to endorse on the schedule attached
to the Term Loan Note held by it or on any accounts maintained by it, the amount
of each advance, and each payment of principal received by such Bank for the
account of its Applicable Lending Office(s) on account of its Loans, which
endorsement shall, in the absence of manifest error, be conclusive as to the
outstanding balance of the Loans made by such Bank.  The failure by
Administrative Agent or any Bank to make such notations with respect to the
Loans or each advance or payment shall not limit or otherwise affect the
obligations of Borrower under this Agreement or the Notes.

Section 2.10                      Prepayments. Without prepayment premium or
penalty but subject to Section 3.05, Borrower may, upon at least one (1) Banking
Day’s notice to

 

 

25

 

 

--------------------------------------------------------------------------------

 
 

Administrative Agent in the case of the Base Rate Loans, and at least three (3)
Banking Days’ notice to Administrative Agent in the case of LIBOR Loans, prepay
the Loans, in whole or in part, provided that (1) any partial prepayment under
this Section shall be in integral multiples of One Million Dollars ($1,000,000);
and (2) each prepayment under this Section shall include, at Administrative
Agent’s option, all interest accrued on the amount of principal prepaid to (but
excluding) the date of prepayment.  Any Loans that are prepaid or repaid may not
be reborrowed.

Section 2.11                      Method of Payment. Borrower shall make each
payment under this Agreement and under the Notes not later than 1:00 p.m. (New
York time) on the date when due in Dollars to Administrative Agent at
Administrative Agent’s Office in immediately available funds, without condition
or deduction for any counterclaim, defense, recoupment or setoff. Borrower shall
deliver federal reference number(s) evidencing the applicable wire transfer(s)
to Administrative Agent as soon as available thereafter on such day.
Administrative Agent will thereafter, on the day of its receipt of each such
payment(s), cause to be distributed to each Bank (1) such Bank’s appropriate
share (based upon the respective outstanding principal amounts and interest due
under the Loans of the Banks) of the payments of principal and interest in like
funds for the account of such Bank’s Applicable Lending Office; and (2) fees
payable to such Bank by Borrower in accordance with the terms of this Agreement.
If and to the extent that the Administrative Agent shall receive any such
payment for the account of the Banks on or before 11:00 a.m. (New York time) on
any Banking Day, and Administrative Agent shall not have distributed to any Bank
its applicable share of such payment on such day, Administrative Agent shall
distribute such amount to such Bank together with interest thereon paid by the
Administrative Agent, for each day from the date such amount should have been
distributed to such Bank until the date Administrative Agent distributes such
amount to such Bank, at the Prime Rate.

Except to the extent provided in this Agreement, whenever any payment to be made
under this Agreement or under the Notes is due on any day other than a Banking
Day, such payment shall be made on the next succeeding Banking Day, and such
extension of time shall in such case be included in the computation of the
payment of interest and other fees, as the case may be.

Section 2.12                      Elections, Conversions or Continuation of
Loans. Subject to the provisions of Article III and Sections 2.06 and 2.13,
Borrower shall have the right to Elect to have all or a portion of any advance
of the Loans be LIBOR Loans, to Convert Base Rate Loans into LIBOR Loans, to
Convert LIBOR Loans into Base Rate Loans, or to Continue LIBOR Loans as LIBOR
Loans, at any time or from time to time, provided that: (1) Borrower shall give
Administrative Agent notice of each such Election, Conversion or Continuation as
provided in Section 2.14; and (2) a LIBOR Loan may be Continued only on the last
day of the applicable Interest Period for such LIBOR Loan. Except as otherwise
provided in this Agreement, each Election, Continuation and Conversion shall be
applicable to each Bank’s Loan in accordance with its Pro Rata Share. 
Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing, the Administrative Agent, at the request of the
Required Lenders, may require, by notice to Borrower, that (i) no outstanding
Loan may be converted to or continued as a LIBOR Loan and (ii) unless repaid,
each Loan shall be converted to a Base Rate Loan at the end of the Interest
Period applicable thereto.

 

 

26

 

 

--------------------------------------------------------------------------------

 
 

Section 2.13                      Minimum Amounts. With respect to the Loans as
a whole, each Election and each Conversion shall be in an amount at least equal
to One Million Dollars ($1,000,000) and in integral multiples of One Hundred
Thousand Dollars ($100,000) or such lesser amount as shall be available or
outstanding, as the case may be.

Section 2.14                      Certain Notices Regarding Elections,
Conversions and Continuations of Loans. Notices by Borrower to Administrative
Agent of Elections, Conversions and Continuations of LIBOR Loans shall be
irrevocable and shall be effective only if received by Administrative Agent not
later than 11:00 a.m. (New York time) on the number of Banking Days prior to the
date of the relevant Election, Conversion or Continuation specified below:

Notice

Number of

Banking Days Prior

Conversions into or Continuance as Base Rate Loans

Same Banking Day

Elections of, Conversions into or Continuations as LIBOR Loans

Three (3)

 

 

Promptly following its receipt of any such notice, Administrative Agent shall so
advise the Banks by facsimile. Each such notice of Election shall specify the
portion of the amount of the advance that is to be LIBOR Loans (subject to
Section 2.13) and the duration of the Interest Period applicable thereto
(subject to Section 2.06); each such notice of Conversion shall specify the
LIBOR Loans or Base Rate Loans to be Converted; and each such notice of
Conversion or Continuation shall specify the date of Conversion or Continuation
(which shall be a Banking Day), the amount thereof (subject to Section 2.13) and
the duration of the Interest Period applicable thereto (subject to Section
2.06). In the event that Borrower fails to Elect to have any portion of an
advance of the Loans be LIBOR Loans, the portion of such advance for which a
LIBOR Loan Election is not made shall constitute Base Rate Loans. In the event
that Borrower fails to Continue LIBOR Loans within the time period and as
otherwise provided in this Section, such LIBOR Loans will be automatically
Converted into Base Rate Loans on the last day of the then current applicable
Interest Period for such LIBOR Loans.

Section 2.15                      Payments Generally. If any Bank shall fail to
make any payment required to be made by it pursuant to Section 2.01(b) or 10.05,
then the Administrative Agent may, in its discretion and notwithstanding any
contrary provision hereof, (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Bank for the benefit of the
Administrative Agent to satisfy such Bank’s obligations to it under such Section
until all such unsatisfied obligations are fully paid, and/or (ii) hold any such
amounts in a segregated account as cash collateral for, and application to, any
future funding obligations of such Bank under any such Section, in the case of
each of clauses (i) and (ii) above, in any order as determined by the
Administrative Agent in its discretion.

Section 2.16                      Changes of Loan Commitments.

(a)                At any time, Borrower shall have the right, without premium
or penalty, to terminate any unused Loan Commitments existing as of the date of
such termination, in whole or in part, from time to time, provided that: (1)
Borrower shall give notice of each such termination to Administrative Agent
(which shall promptly notify each of the Banks) no later than 10:00 a.m.

 

 

27

 

 

--------------------------------------------------------------------------------

 
 

(New York time) on the date which is three (3) Banking Days prior to the
effectiveness of such termination; (2) the Loan Commitments of each of the Banks
must be terminated (and, in the case of a partial termination, on a pro rata
basis) (taking into account, however, Section 2.02(h)) and simultaneously with
those of the other Banks; and (3) each partial termination of the Loan
Commitments in the aggregate (and corresponding reduction of the Total Loan
Commitment) shall be in an integral multiple of One Million Dollars
($1,000,000).

(b)               If Borrower does not make Loan Borrowings in the minimum
amounts and by the applicable dates required for compliance with clauses (i) and
(ii) of the proviso to Section 2.01(b), then Borrower shall be deemed to have
elected to terminate a portion of the unused Loan Commitments in the amount
necessary to cause compliance with the minimum Loan Borrowings required by
Section 2.01(b) (for example, if Borrower has made only $250,000,000 of Loan
Borrowings by April 29, 2016, then the unused Total Loan Commitments shall be
reduced from $500,000,000 to $250,000,000 on such date so that Borrower will be
in compliance with clause (ii) of the proviso to Section 2.01(b)).  If requested
by the Administrative Agent, Borrower shall deliver to the Administrative Agent
those notices required by Section 2.16(a) that are necessary to effectuate the
reductions in the unused Loan Commitments described in the preceding sentence.
Solely for purposes of determining whether Borrower is deemed pursuant to this
Section 2.16(b) to have elected to terminate a portion of the unused Loan
Commitments due to Borrower’s failure to make Loan Borrowings in the minimum
amounts required by Section 2.01(b), Borrower shall be deemed to have made Loan
Borrowings to the extent of any Defaulting Lender’s failure to fund Loan
Borrowings requested by Borrower in accordance with this Agreement.

(c)                The Loan Commitments, to the extent terminated pursuant to
this Section 2.16, may not be reinstated.

(d)               (i)         The Borrower may, by written notice to the
Administrative Agent on one or more occasions on or after the Effective Date,
elect to request the increase of the Total Loan Commitment or the establishment
of one or more new term loan commitments (the “New Term Loan Commitments”), by
an aggregate amount of Five Hundred Million Dollars ($500,000,000) that would
result in the sum of the Total Loan Commitment plus all New Term Loan
Commitments not exceeding One Billion Two Hundred Fifty Million Dollars
($1,250,000,000) in the aggregate (each such amount in addition to the Total
Loan Commitment as of the Effective Date, a “Facility Increase” and the maximum
aggregate increase, the “Maximum Increase Amount”) and not less than $25,000,000
per request (or such lesser amount which shall be approved by Administrative
Agent or such lesser amount that shall constitute the difference between the
Maximum Increase Amount and the sum of all such Facility Increases obtained
prior to such date), and integral multiples of $5,000,000 in excess of that
amount.  Each such notice shall specify (A) the date (each, an “Increased Amount
Date”) on which the Borrower proposes that the Facility Increase shall be
effective and (B) the identity of each Bank or other Person that is a Qualified
Institution (each other Qualified Institution which agrees to provide all or a
portion of such Facility Increase and which is not already a Bank being referred
to herein as a “New Term Loan Lender”) to which the Borrower proposes any
portion of such Facility Increase be allocated and the amounts of such
allocations; provided that any Bank or other Qualified Institution approached to
provide all or a portion of a Facility Increase may elect

 

 

28

 

 

--------------------------------------------------------------------------------

 
 

or decline, in its sole discretion, to provide such Facility Increase and the
Administrative Agent shall have the right to approve any New Term Loan Lender,
which approval will not be unreasonably withheld or delayed.  Any Bank that
fails to respond to a request for a Facility Increase shall be deemed to have
elected to not provide such Facility Increase.

(ii)               Such Facility Increase shall become effective as of such
Increased Amount Date, subject to the satisfaction of each of the following
conditions precedent:

(A)             no Default or Event of Default shall exist on such Increased
Amount Date before or after giving effect to such Facility Increase;

(B)              the Facility Increase shall be effected pursuant to one or more
joinder agreements in form and substance reasonably satisfactory to, and
executed and delivered by, the Borrower, the Banks providing the Facility
Increase and the Administrative Agent, each of which shall be recorded in the
Register, and any New Term Loan Lender shall become a Bank hereunder;

(C)              the Borrower shall deliver or cause to be delivered any
promissory notes, certificates, legal opinions, resolutions or other documents
reasonably requested by the Administrative Agent in connection with any such
transaction, consistent with those delivered on the Effective Date under Section
4.01; and

(D)             the Borrower shall have paid, pursuant to separate agreements
between the Borrower and the Administrative Agent, the arranger for the Facility
Increase and/or the Banks providing such Facility Increase, (A) all reasonable
costs and expenses incurred by the Administrative Agent in connection with the
applicable Facility Increase and (B) any fees that the Borrower has agreed to
pay to the arranger for the Facility Increase and/or the Banks providing such
Facility Increase in connection with such Facility Increase.

(iii)             Additional Facility Increase Matters.

(A)             On any Increased Amount Date on which any Facility Increase is
effective, subject to the satisfaction of the foregoing terms and conditions,
(i) each Bank providing a commitment for such Facility Increase shall make a
loan to Borrower (a “New Term Loan”) in an amount equal to its commitment for
such Facility Increase, and (ii) each Bank providing such Facility Increase
shall become a Bank hereunder with respect to the New Term Loan made pursuant
thereto.  Any New Term Loans made on an Increased Amount Date may be designated
a separate series (a “Series”) of New Term Loans for purposes of this Agreement.

(B)              (1) The terms of any such New Term Loans shall not provide for
any amortization payments on or prior to the Maturity Date of the existing
Loans, but may permit voluntary prepayment ratably with the existing Loans and
(2) the applicable maturity date for such New Term Loans shall be no earlier
than the latest Maturity Date of the existing Loans.

(C)              Each joinder agreement executed in connection with a Facility
Increase may, without the consent of any Banks other than those providing such
Facility

 

 

29

 

 

--------------------------------------------------------------------------------

 
 

Increase, effect such amendments to this Agreement and the other Loan Documents
as may be necessary or appropriate, in the good faith judgment of Administrative
Agent, to effect the provisions of such Facility Increase and this Section
2.16(d), subject to approval by the Borrower; provided however, that any
amendments that adversely affect a Bank shall be subject to Section 12.02.

Section 2.17                      [Reserved].

Section 2.18                      Extension Option. Borrower may extend the
Maturity Date two (2) times only for a period of one (1) year per extension upon
satisfaction of the following terms and conditions for each extension: (i)
delivery by Borrower of a written notice to Administrative Agent (an “Extension
Notice”) on or before a date that is not more than one hundred twenty (120) days
nor less than one (1) month prior to the then scheduled Maturity Date, which
Extension Notice Administrative Agent shall promptly deliver to the Banks, which
Extension Notice shall include a certification dated as of the date of such
Extension Notice signed by a duly authorized signatory of Borrower, stating, to
the best of the certifying party’s knowledge, (x) all representations and
warranties contained in this Agreement and in each of the other Loan Documents
are true and correct on and as of the date of such Extension Notice (except in
those cases where such representation or warranty expressly relates to an
earlier date and except for changes in factual circumstances not prohibited
under the Loan Documents), and (y) no Event of Default has occurred and is
continuing; (ii) no Event of Default shall have occurred and be continuing on
the original Maturity Date (an “Extension Date”), and (iii) Borrower shall pay
to Administrative Agent on or before such Extension Date a fee equal to 0.125%
of the outstanding principal amount of Loans on such Extension Date, which fee
shall be distributed by Administrative Agent pro rata to each of the Banks based
on each Bank’s Pro Rata Share. Borrower’s delivery of each Extension Notice
shall be irrevocable.

Article III

YIELD PROTECTION; ILLEGALITY; ETC.

Section 3.01                      Additional Costs. Borrower shall pay directly
to each Bank from time to time on demand such amounts as such Bank may
reasonably determine to be necessary to compensate it for any increased costs
which such Bank determines are attributable to its making or maintaining a LIBOR
Loan, or its obligation to make or maintain a LIBOR Loan, or its obligation to
Convert a Base Rate Loan to a LIBOR Loan hereunder, or any reduction in any
amount receivable by such Bank hereunder in respect of its LIBOR Loan or such
obligations (such increases in costs and reductions in amounts receivable being
herein called “Additional Costs”), in each case resulting from any Regulatory
Change which:

(1)               subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, and (B) Excluded Taxes) on its loans, loan principal, commitments, or
other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; or

(2)               (other than to the extent the LIBOR Reserve Requirement is
taken into account in determining the LIBOR Rate at the commencement of the
applicable Interest

 

 

30

 

 

--------------------------------------------------------------------------------

 
 

Period) imposes or modifies any reserve, special deposit, liquidity, deposit
insurance or assessment, minimum capital, capital ratio or similar requirements
relating to any extensions of credit or other assets of, or any deposits with or
other liabilities of, such Bank (including any LIBOR Loan or any deposits
referred to in the definition of “LIBOR Interest Rate”), or any commitment of
such Bank (including such Bank’s Loan Commitment hereunder); or

(3)               imposes any other condition, cost or expense (other than
Taxes) affecting this Agreement or the Notes (or any of such extensions of
credit or liabilities).

Without limiting the effect of the provisions of the first paragraph of this
Section, in the event that, by reason of any Regulatory Change, any Bank becomes
subject to restrictions on the amount of such a category of liabilities or
assets which it may hold, then, if such Bank so elects by notice to Borrower
(with a copy to Administrative Agent), the obligation of such Bank to permit
Elections of, to Continue, or to Convert Base Rate Loans into, LIBOR Loans shall
be suspended (in which case the provisions of Section 3.04 shall be applicable)
until such Regulatory Change ceases to be in effect.

The obligations of Borrower under this Section shall survive the repayment of
all amounts due under or in connection with any of the Loan Documents and the
termination of the Loan Commitments in respect of the period prior to such
termination.

Determinations and allocations by a Bank for purposes of this Section of the
effect of any Regulatory Change pursuant to the first or second paragraph of
this Section, on its costs or rate of return of making or maintaining its Loan
or portions thereof or on amounts receivable by it in respect of its Loan or
portions thereof, and the amounts required to compensate such Bank under this
Section, shall be included in a calculation of such amounts given to Borrower
and shall be conclusive absent manifest error.

Notwithstanding anything contained in this Article III to the contrary, Borrower
shall only be obligated to pay any amounts due under this Section 3.01 or under
Section 3.06 if, and a Bank shall not exercise any right under this Section 3.01
or Sections 3.02, 3.03, 3.04 or 3.06 unless, the applicable Bank is generally
imposing a similar charge on, or otherwise similarly enforcing its agreements
with, its other similarly situated borrowers. In addition, Borrower shall not be
obligated to compensate any Bank under any such provision for any amounts
attributable to any period which is more than one (1) year prior to such Bank’s
delivery of notice thereof to Borrower (except that if a Regulatory Change is
retroactive, then such period shall be extended to include the period of
retroactive effect, provided that such Bank delivered notice thereof to Borrower
no later than one (1) year after the date on which the Regulatory Change with
such retroactive effect was made).

Section 3.02                      Alternate Rate of Interest. If prior to the
commencement of any Interest Period for a LIBOR Loan:

(a)                the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that adequate and reasonable means do
not exist for

 

 

31

 

 

--------------------------------------------------------------------------------

 
 

ascertaining the LIBOR Interest Rate or the LIBOR Base Rate, as applicable, for
such Interest Period; or

(b)               the Administrative Agent is advised by the Required Banks that
the LIBOR Interest Rate or the LIBOR Base Rate, as applicable, for such Interest
Period will not adequately and fairly reflect the cost to such Banks of making
or maintaining their Loans included in such borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Banks by telephone or telecopy as promptly as practicable thereafter and, until
the Administrative Agent notifies the Borrower and the Banks that the
circumstances giving rise to such notice no longer exist, (i) any notice by the
Borrower of Election, Conversion or Continuation that requests the Conversion of
any Loan to, or Continuation of any Loan as, a LIBOR Loan shall be ineffective,
and (ii) if the Borrower requests a LIBOR Loan, such Loan shall be made or
Continued as a Base Rate Loan.

 

Section 3.03                      Illegality. Notwithstanding any other
provision of this Agreement, in the event that it becomes unlawful for any Bank
or its Applicable Lending Office to honor its obligation to make or maintain a
LIBOR Loan hereunder, to allow Elections or Continuations of a LIBOR Loan or to
Convert a Base Rate Loan into a LIBOR Loan, then such Bank shall promptly notify
Administrative Agent and Borrower thereof and such Bank’s obligation to make or
maintain a LIBOR Loan, or to permit Elections of, to Continue, or to Convert its
Base Rate Loan into, a LIBOR Loan shall be suspended (in which case the
provisions of Section 3.04 shall be applicable) until such time as such Bank may
again make and maintain a LIBOR Loan.

Section 3.04                      Treatment of Affected Loans. If the
obligations of any Bank to make or maintain a LIBOR Loan, or to permit an
Election of a LIBOR Loan, to Continue its LIBOR Loan, or to Convert its Base
Rate Loan into a LIBOR Loan, are suspended pursuant to Section 3.01 or 3.03
(each LIBOR Loan so affected being herein called an “Affected Loan”), such
Bank’s Affected Loan shall be automatically Converted into a Base Rate Loan on
the last day of the then current Interest Period for the Affected Loan (or, in
the case of a Conversion or conversion resulting from Section 3.03, on such
earlier date as such Bank may specify to Borrower).

To the extent that such Bank’s Affected Loan has been so Converted (or the
interest rate thereon so converted), all payments and prepayments of principal
which would otherwise be applied to such Bank’s Affected Loan shall be applied
instead to its Base Rate Loan and such Bank shall have no obligation to Convert
its Base Rate Loan into a LIBOR Loan.

Section 3.05                      Certain Compensation. Other than in connection
with a Conversion of an Affected Loan, Borrower shall pay to Administrative
Agent for the account of the applicable Bank, upon the request of such Bank
through Administrative Agent which request includes a calculation of the
amount(s) due, such amount or amounts as shall be sufficient (in the reasonable
opinion of such Bank) to compensate it for any loss, cost or expense which such
Bank reasonably determines is attributable to:

 

 

32

 

 

--------------------------------------------------------------------------------

 
 

(1)               any payment or prepayment of a LIBOR Loan made by such Bank,
or any Conversion of a LIBOR Loan made by such Bank, in any such case on a date
other than the last day of an applicable Interest Period, whether by reason of
acceleration or otherwise;

(2)               any failure by Borrower for any reason to Convert a LIBOR Loan
or a Base Rate Loan or to Continue a LIBOR Loan, as the case may be, to be
Converted or Continued by such Bank on the date specified therefor in the
relevant notice under Section 2.14;

(3)               any failure by Borrower to borrow (or to qualify for a
borrowing of) a LIBOR Loan which would otherwise be made hereunder on the date
specified in the relevant Election notice under Section 2.14 given or submitted
by Borrower; or

(4)               any failure by Borrower to prepay a LIBOR Loan on the date
specified in a notice of prepayment.

Without limiting the foregoing, such compensation shall include an amount equal
to the present value (using as the discount rate an interest rate equal to the
rate determined under (2) below) of the excess, if any, of (1) the amount of
interest (less the Applicable Margin) which otherwise would have accrued on the
principal amount so paid, prepaid, Converted or Continued (or not Converted,
Continued or borrowed) for the period from the date of such payment, prepayment,
Conversion or Continuation (or failure to Convert, Continue or borrow) to the
last day of the then current applicable Interest Period (or, in the case of a
failure to Convert, Continue or borrow, to the last day of the applicable
Interest Period which would have commenced on the date specified therefor in the
relevant notice) at the applicable rate of interest for the LIBOR Loan provided
for herein, over (2) the amount of interest (as reasonably determined by such
Bank) based upon the interest rate which such Bank would have bid in the London
interbank market for Dollar deposits, for amounts comparable to such principal
amount and maturities comparable to such period. A determination of any Bank as
to the amounts payable pursuant to this Section shall be conclusive absent
manifest error.

The obligations of Borrower under this Section shall survive the repayment of
all amounts due under or in connection with any of the Loan Documents and the
termination of the Loan Commitments in respect of the period prior to such
termination.

Section 3.06                      Capital Adequacy. If any Bank shall have
determined that, after the date hereof, due to any Regulatory Change or the
adoption of, or any change in, any applicable law, rule or regulation regarding
capital adequacy or liquidity requirements, or any change in the interpretation
or administration thereof by any Governmental Authority, central bank or
comparable agency charged with the interpretation or administration thereof, or
any request or directive regarding capital adequacy or liquidity requirements
(whether or not having the force of law) of any such Governmental Authority,
central bank or comparable agency, has or would have the effect of reducing the
rate of return on capital of such Bank (or its Parent) as a consequence of such
Bank’s obligations hereunder to a level below that which such Bank (or its
Parent) could have achieved but for such adoption, change, request or directive
(taking into

 

 

33

 

 

--------------------------------------------------------------------------------

 
 

consideration its policies with respect to capital adequacy and liquidity) by an
amount deemed by such Bank to be material, then from time to time, within
fifteen (15) days after demand by such Bank (with a copy to Administrative
Agent), Borrower shall pay to such Bank such additional amount or amounts as
will compensate such Bank (or its Parent) for such reduction. A certificate of
any Bank claiming compensation under this Section, setting forth in reasonable
detail the basis therefor, shall be conclusive absent manifest error. The
obligations of Borrower under this Section shall survive the repayment of all
amounts due under or in connection with any of the Loan Documents and the
termination of the Loan Commitments in respect of the period prior to such
termination.

Section 3.07                      Substitution of Banks. If any Bank (an
“Affected Bank”) (i) makes demand upon Borrower for (or if Borrower is otherwise
required to pay) Additional Costs pursuant to Section 3.01, (ii) is unable to
make or maintain a LIBOR Loan as a result of a condition described in Section
3.03 or clause (2) of Section 3.02, (iii) has any increased costs as described
in Section 3.06, (iv) requires the Borrower to pay any Indemnified Taxes or
other amounts to such Bank or any Governmental Authority pursuant to Section
10.13, or (v) becomes a Defaulting Lender, Borrower may, within ninety (90) days
of receipt of such demand or notice of the occurrence of an event described
above in this Section 3.07) (provided (A) such 90-day limit shall not be
applicable for a Defaulting Lender and (B) such 90-day period shall be extended
for an additional period of 60 days if Borrower shall have attempted during such
90-day period to secure a Replacement Bank (as defined below) and shall be
diligently pursuing such attempt), give written notice (a “Replacement Notice”)
to Administrative Agent and to each Bank of Borrower’s intention either (x) to
prepay in full the Affected Bank’s Loans and to terminate the Affected Bank’s
entire Loan Commitment or (y) to replace the Affected Bank with another
financial institution (the “Replacement Bank”) designated in such Replacement
Notice. After its replacement, an Affected Bank shall remain entitled to the
benefits of Sections 3.01, 3.06, 10.13 and 12.04 in respect of the period prior
to its replacement.

In the event Borrower opts to give the notice provided for in clause (x) above,
and if the Affected Bank shall not agree within thirty (30) days of its receipt
thereof to waive the payment of the Additional Costs, Indemnified Taxes  or
other amounts in question or the effect of the circumstances described in
Section 3.03, in clause (2) of Section 3.02 or in Section 3.06 or the Affected
Bank shall continue to be a Defaulting Lender, then, so long as no Event of
Default shall exist, Borrower may (notwithstanding the provisions of clause (2)
of Section 2.16(a)) terminate the Affected Bank’s entire Loan Commitment,
provided that in connection therewith it pays to the Affected Bank all
outstanding principal and accrued and unpaid interest under the Affected Bank’s
Loans, together with all other amounts, if any, due from Borrower to the
Affected Bank, including all amounts properly demanded and unreimbursed under
Sections 3.01, 3.05 or 10.13. After any termination as provided in this
paragraph, an Affected Bank shall remain entitled to the benefits of Sections
3.01, 3.06, 10.13 and 12.04 in respect of the period prior to such termination.

In the event Borrower opts to give the notice provided for in clause (y) above,
and if Administrative Agent shall promptly (and in any event, within thirty (30)
days of its receipt of the Replacement Notice), notify Borrower and each Bank in
writing that the Replacement Bank is reasonably satisfactory to Administrative
Agent, then the Affected Bank shall, so long as no

 

 

34

 

 

--------------------------------------------------------------------------------

 
 

Event of Default shall exist, assign its Loans and all of its rights and
obligations under this Agreement to the Replacement Bank, and the Replacement
Bank shall assume all of the Affected Bank’s rights and obligations, pursuant to
an agreement, substantially in the form of an Assignment and Assumption
Agreement, executed by the Affected Bank and the Replacement Bank. In connection
with such assignment and assumption, the Replacement Bank shall pay to the
Affected Bank an amount equal to the outstanding principal amount of the
Affected Bank’s Loans plus all interest accrued thereon, plus all other amounts,
if any (other than the Additional Costs in question), then due and payable to
the Affected Bank; provided, however, that prior to or simultaneously with any
such assignment and assumption, Borrower shall have paid to such Affected Bank
all amounts properly demanded and reimbursed under Sections 3.01, 3.05 and
10.13. Upon the effective date of such assignment and assumption, the
Replacement Bank shall become a Bank Party to this Agreement and shall have all
the rights and obligations of a Bank as set forth in such Assignment and
Assumption Agreement, and the Affected Bank shall be released from its
obligations hereunder, and no further consent or action by any party shall be
required. Upon the consummation of any assignment pursuant to this Section, a
substitute Term Loan Note shall be issued to the Replacement Bank by Borrower,
in exchange for the return of the Affected Bank’s Term Loan Note. The
obligations evidenced by such substitute note shall constitute “Obligations” for
all purposes of this Agreement and the other Loan Documents. If the Replacement
Bank is not incorporated under the laws of the United States of America or a
state thereof, it shall, prior to the first date on which interest or fees are
payable hereunder for its account, deliver to Borrower and Administrative Agent
a certification as to exemption from deduction or withholding of any United
States federal income taxes in accordance with Section 10.13. Each Replacement
Bank shall be deemed to have made the representations contained in, and shall be
bound by the provisions of, Section 10.13. After any assignment as provided in
this paragraph, an Affected Bank shall remain entitled to the benefits of
Sections 3.01, 3.06, 10.13 and 12.04 in respect of the period prior to such
assignment.

Borrower, Administrative Agent and the Banks shall execute such modifications to
the Loan Documents as shall be reasonably required in connection with and to
effectuate the foregoing.

Section 3.08                      Obligation of Banks to Mitigate.

Each Bank agrees that, as promptly as practicable after such Bank has actual
knowledge of the occurrence of an event or the existence of a condition that
would cause such Bank to become an Affected Bank or that would entitle such Bank
to receive payments under Sections 3.01, 3.02, 3.03, 3.06 or 10.13, it will, to
the extent not inconsistent with any applicable legal or regulatory
restrictions, use reasonable efforts at the cost and expense of the Borrower (i)
to make, issue, fund, or maintain the Loan Commitment of such Bank or the
affected Loans of such Bank through another lending office of such Bank, or (ii)
to assign its rights and obligations hereunder to another of its offices,
branches or Affiliates, if as a result thereof the circumstances that would
cause such Bank to be an Affected Bank would cease to exist or the additional
amounts that would otherwise be required to be paid to such Bank pursuant to
Sections 3.01, 3.02, 3.03, 3.06 or 10.13 would be reduced and if, as reasonably
determined by such Bank in its sole discretion, the making, issuing, funding, or
maintaining of such Loan Commitment or Loans through such other lending office
or in accordance with such other measures, as the case may be,

 

 

35

 

 

--------------------------------------------------------------------------------

 
 

would not otherwise adversely affect such Loan Commitment or Loans or would not
be otherwise disadvantageous to the interests of such Bank.

Article IV

CONDITIONS PRECEDENT

Section 4.01                      Conditions Precedent to the Loans. The
obligations of the Banks hereunder and the obligation of each Bank to make the
Initial Advance are subject to the condition precedent that Administrative Agent
shall have received on or before the Execution Date each of the following
documents, and each of the following requirements shall have been fulfilled:

(1)               Fees and Expenses. The payment of all fees and expenses owed
to or incurred by Administrative Agent in connection with the origination of the
Loans (including, without limitation, the reasonable fees and expenses of legal
counsel);

(2)               Note. A Term Loan Note for each Bank, unless not requested by
such Bank, duly executed by Borrower;

(3)               Financial Statements. Audited Borrower’s Consolidated
Financial Statements as of and for the year ended December 31, 2014;

(4)               Certificates of Limited Partnership/Trust. A copy of the
Certificate of Limited Partnership for Borrower and a copy of the articles of
trust of General Partner, each certified by the appropriate Secretary of State
or equivalent state official;

(5)               Agreements of Limited Partnership/Bylaws. A copy of the
Agreement of Limited Partnership for Borrower and a copy of the bylaws of
General Partner, including all amendments thereto, each certified by the
Secretary or an Assistant Secretary of General Partner as being in full force
and effect on the Execution Date;

(6)               Good Standing Certificates. A certified copy of a certificate
from the Secretary of State or equivalent state official of the states where
Borrower and General Partner are organized, dated as of the most recent
practicable date, showing the good standing or partnership qualification of
Borrower and General Partner;

(7)               Foreign Qualification Certificates. A certified copy of a
certificate from the Secretary of State or equivalent state official of the
state where Borrower and General Partner maintain their principal places of
business, dated as of the most recent practicable date, showing the
qualification to transact business in such state as a foreign limited
partnership or foreign trust, as the case may be, for Borrower and General
Partner;

(8)               Resolutions. A copy of a resolution or resolutions adopted by
the Board of Trustees of General Partner, certified by the Secretary or an
Assistant Secretary of General Partner as being in full force and effect on the
Execution Date, authorizing the Loans provided for herein and the execution,
delivery and performance of the Loan

 

 

36

 

 

--------------------------------------------------------------------------------

 
 

Documents to be executed and delivered by General Partner hereunder on behalf
Borrower;

(9)               Incumbency Certificate. A certificate, signed by the Secretary
or an Assistant Secretary of General Partner and dated the Execution Date, as to
the incumbency, and containing the specimen signature or signatures, of the
Persons authorized to execute and deliver the Loan Documents to be executed and
delivered by it and Borrower hereunder;

(10)           Solvency Certificate. A Solvency Certificate, duly executed, from
Borrower;

(11)           Opinion of Counsel for Borrower. Favorable opinions, dated as of
the Closing Date, from counsels for Borrower and General Partner, as to such
matters as Administrative Agent may reasonably request;

(12)           Authorization Letter. The Authorization Letter, duly executed by
Borrower;

(13)           Intentionally Omitted.

(14)           Request for Advance. A request for an advance in accordance with
Section 2.05;

(15)           Certificate. The following statements shall be true and
Administrative Agent shall have received a certificate dated as of the Execution
Date signed by a duly authorized signatory of Borrower stating, to the best of
the certifying party’s knowledge, the following:

(a)                All representations and warranties contained in this
Agreement and in each of the other Loan Documents are true and correct on and as
of the Execution Date as though made on and as of such date, and

(b)               No Default or Event of Default has occurred and is continuing;

(16)           Compliance Certificate. A certificate of the sort required by
paragraph (3) of Section 6.09; and

(17)           Insurance. Evidence of the insurance described in Section 5.17.

(18)           KYC Information.  The Administrative Agent and the Banks shall
have received all documentation and other information about the Borrower as
shall have been reasonably requested by the Administrative Agent or such Bank
that it shall have reasonably determined is required by regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations.

 

 

37

 

 

--------------------------------------------------------------------------------

 
 

Section 4.02                      Conditions Precedent to Advances After the
Initial Advance. The obligation of each Bank to make any advance of the Loans
subsequent to the Initial Advance shall be subject to satisfaction of the
following conditions precedent:

(1)               No Default or Event of Default shall have occurred and be
continuing;

(2)               Each of the representations and warranties of Borrower
contained in this Agreement and in each of the other Loan Documents shall be
true and correct in all material respects as of the date of the advance,
issuance, renewal or increase (except in those cases where such representation
or warranty expressly relates to an earlier date or is qualified as to
“materiality”, “Material Adverse Change” or similar language (which shall be
true and correct in all respects) and except for changes in factual
circumstances permitted hereunder); and

(3)               Administrative Agent shall have received a request for an
advance in accordance with Section 2.05.

Section 4.03                      Deemed Representations. Each request by
Borrower for, and acceptance by Borrower of, an advance of proceeds of the Loans
shall constitute a representation and warranty by Borrower that, as of both the
date of such request and the date of such advance (1) no Default or Event of
Default has occurred and is continuing as of the date of such advance, and (2)
each of the representations and warranties by Borrower contained in this
Agreement and in each of the other Loan Documents is true and correct in all
material respects on and as of such date with the same effect as if made on and
as of such date, except where such representation or warranty expressly relates
to an earlier date and except for changes in factual circumstances not
prohibited hereunder. In addition, the request by Borrower for, and acceptance
by Borrower of, the Initial Advance shall constitute a representation and
warranty by Borrower that, as of the Closing Date, each certificate delivered
pursuant to Section 4.01 is true and correct in all material respects.

Article V

REPRESENTATIONS AND WARRANTIES

Borrower represents and warrants to Administrative Agent and each Bank as
follows:

Section 5.01                      Existence. Borrower is a limited partnership
duly organized and existing under the laws of the State of Delaware, with its
principal executive office in the State of New York, and is duly qualified as a
foreign limited partnership, properly licensed, in good standing and has all
requisite authority to conduct its business in each jurisdiction in which it
owns properties or conducts business except where the failure to be so qualified
or to obtain such authority would not constitute a Material Adverse Change. Each
of its Consolidated Businesses is duly organized, validly existing and in good
standing under the laws of its jurisdiction of organization and has all
requisite authority to conduct its business in each jurisdiction in which it
owns property or conducts business, except where the failure to be so

 

 

38

 

 

--------------------------------------------------------------------------------

 
 

qualified or to obtain such authority would not constitute a Material Adverse
Change. General Partner is a REIT duly organized and existing under the laws of
the State of Maryland, with its principal executive office in the State of New
York, is duly qualified as a foreign corporation or trust and properly licensed
and in good standing in each jurisdiction where the failure to qualify or be
licensed would constitute a Material Adverse Change. The common shares of
beneficial interest of General Partner are listed on the New York Stock
Exchange.

Section 5.02                      Corporate/Partnership Powers. The execution,
delivery and performance of this Agreement and the other Loan Documents required
to be delivered by Borrower hereunder are within its partnership authority, have
been duly authorized by all requisite action, and are not in conflict with the
terms of any organizational documents of such entity, or any instrument or
agreement to which Borrower or General Partner is a party or by which Borrower,
General Partner or any of their respective assets may be bound or affected
(which conflict with any such instrument or agreement would likely cause a
Material Adverse Change to occur).

Section 5.03                      Power of Officers. The officers of General
Partner executing the Loan Documents required to be delivered by it on behalf of
Borrower hereunder have been duly elected or appointed and were fully authorized
to execute the same at the time each such Loan Document was executed.

Section 5.04                      Power and Authority; No Conflicts; Compliance
With Laws.  The execution and delivery of, and the performance of the
obligations required to be performed by Borrower under, the Loan Documents do
not and will not (a) violate any provision of, or, except for those which have
been made or obtained, require any filing (other than SEC disclosure filings),
registration, consent or approval under, any Law (including, without limitation,
Regulation U), order, writ, judgment, injunction, decree, determination or award
presently in effect having applicability to it, except for such violations, or
filings, registrations, consents and approvals which if not done or obtained
would not likely cause a Material Adverse Change to occur, (b) result in a
breach of or constitute a default under or require any consent under any
indenture or loan or credit agreement or any other agreement, lease or
instrument to which it may be a party or by which it or its properties may be
bound or affected except for consents which have been obtained or which if not
obtained are not likely to cause a Material Adverse Change to occur, (c) result
in, or require, the creation or imposition of any Lien, upon or with respect to
any of its properties now owned or hereafter acquired which would likely cause a
Material Adverse Change to occur, or (d) cause it to be in default under any
such Law, order, writ, judgment, injunction, decree, determination or award or
any such indenture, agreement, lease or instrument which would likely cause a
Material Adverse Change to occur; to the best of its knowledge, Borrower is in
compliance with all Laws applicable to it and its properties where the failure
to be in compliance would cause a Material Adverse Change to occur.

Section 5.05                      Legally Enforceable Agreements. Each Loan
Document is a legal, valid and binding obligation of Borrower, enforceable in
accordance with its terms, except to the extent that such enforcement may be
limited by applicable bankruptcy, insolvency and other similar laws affecting
creditors’ rights generally, as well as general principles of equity.

 

 

39

 

 

--------------------------------------------------------------------------------

 
 

Section 5.06                      Litigation. Except as disclosed in General
Partner’s SEC Reports existing as of the date hereof, there are no
investigations, actions, suits or proceedings pending or, to its knowledge,
threatened against Borrower, General Partner or any of their Affiliates before
any court or arbitrator or any Governmental Authority reasonably likely to (i)
have a material effect on Borrower’s ability to repay the Loans, (ii) result in
a Material Adverse Change, or (iii) affect the validity or enforceability of any
Loan Document.

Section 5.07                      Good Title to Properties. Borrower and each of
its Material Affiliates have good, marketable and legal title to all of the
properties and assets each of them purports to own (including, without
limitation, those reflected in the December 31, 2014 financial statements
referred to in Sections 4.01(3) and 5.15 and only with exceptions which do not
materially detract from the value of such property or assets or the use thereof
in Borrower’s and such Affiliate’s businesses, and except to the extent that any
such properties and assets have been encumbered or disposed of since the date of
such financial statements without violating any of the covenants contained in
Article VII or elsewhere in this Agreement) and except where failure to comply
with the foregoing would likely result in a Material Adverse Change. Borrower
and its Material Affiliates enjoy peaceful and undisturbed possession of all
leased property under leases which are valid and subsisting and are in full
force and effect, except to the extent that the failure to be so would not
likely result in a Material Adverse Change.

Section 5.08                      Taxes. Borrower has filed all tax returns
(federal, state and local) required to be filed and has paid all taxes,
assessments and governmental charges and levies due and payable without the
imposition of a penalty, including interest and penalties, except to the extent
they are the subject of a Good Faith Contest or where the failure to comply with
the foregoing would not likely result in a Material Adverse Change.

Section 5.09                      ERISA. To the knowledge of Borrower, each Plan
is in compliance in all material respects with its terms and all applicable
provisions of ERISA. Neither a Reportable Event nor a Prohibited Transaction has
occurred with respect to any Plan that, assuming the taxable period of the
transaction expired as of the date hereof, could subject Borrower, General
Partner or any ERISA Affiliate to a tax or penalty imposed under Section 4975 of
the Code or Section 502(i) of ERISA in an amount that is in excess of $250,000;
no Reportable Event has occurred with respect to any Plan within the last six
(6) years; no notice of intent to terminate a Plan has been filed nor has any
Plan been terminated within the past five (5) years; Borrower is not aware of
any circumstances which constitutes grounds under Section 4042 of ERISA
entitling the PBGC to institute proceedings to terminate, or appoint a trustee
to administer, a Plan, nor has the PBGC instituted any such proceedings;
Borrower, General Partner and the ERISA Affiliates have met the minimum funding
requirements of Section 412 of the Code and Section 302 of ERISA of each with
respect to the Plans of each and except as disclosed in the Borrower’s
Consolidated Financial Statements there was no Unfunded Current Liability with
respect to any Plan established or maintained by each as of the last day of the
most recent plan year of each Plan; and Borrower, General Partner and the ERISA
Affiliates have not incurred any liability to the PBGC under ERISA (other than
for the payment of premiums under Section 4007 of ERISA) which is due and
payable for more than 45 days and has not been reserved against. None of the
assets of Borrower or General Partner under this Agreement constitute “plan
assets” of any “employee benefit plan” within the meaning of ERISA or of any

 

 

40

 

 

--------------------------------------------------------------------------------

 
 

“plan” within the meaning of Section 4975(e)(1) of the Code, as interpreted by
the Internal Revenue Service and the U.S. Department of Labor in rules,
regulations, releases or bulletins or as interpreted under applicable case law.

Section 5.10                      No Default on Outstanding Judgments or Orders.
Borrower has satisfied all judgments which are not being appealed and is not in
default with respect to any rule or regulation or any judgment, order, writ,
injunction or decree applicable to Borrower, of any court, arbitrator or
federal, state, municipal or other Governmental Authority, commission, board,
bureau, agency or instrumentality, domestic or foreign, in each case which
failure to satisfy or which being in default is likely to result in a Material
Adverse Change.

Section 5.11                      No Defaults on Other Agreements. Except as
disclosed to the Bank Parties in writing or as disclosed in General Partner’s
SEC Reports existing as of the date hereof, Borrower, to the best of its
knowledge, is not a party to any indenture, loan or credit agreement or any
lease or other agreement or instrument or subject to any partnership, trust or
other restriction which is likely to result in a Material Adverse Change. To the
best of its knowledge, Borrower is not in default in any respect in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in any agreement or instrument which is likely to result in
a Material Adverse Change.

Section 5.12                      Government Regulation. Neither Borrower nor
General Partner is subject to regulation under the Investment Company Act of
1940.

Section 5.13                      Environmental Protection. To Borrower’s
knowledge, except as disclosed in General Partner’s SEC Reports existing as of
the date hereof, none of Borrower’s or its Affiliates’ properties contains any
Hazardous Materials that, under any Environmental Law currently in effect, (1)
would impose liability on Borrower that is likely to result in a Material
Adverse Change, or (2) is likely to result in the imposition of a Lien on any
assets of Borrower or any Material Affiliates that is likely to result in a
Material Adverse Change. To Borrower’s knowledge, neither it nor any Material
Affiliates are in violation of, or subject to any existing, pending or
threatened investigation or proceeding by any Governmental Authority under any
Environmental Law that is likely to result in a Material Adverse Change.

Section 5.14                      Solvency. Borrower is, and upon consummation
of the transactions contemplated by this Agreement, the other Loan Documents and
any other documents, instruments or agreements relating thereto, will be,
Solvent.

Section 5.15                      Financial Statements. Borrower’s Consolidated
Financial Statements most recently delivered to the Banks prior to the date of
this Agreement are in all material respects complete and fairly present the
financial condition and results of operations of the subjects thereof as of the
dates of and for the periods covered by such statements, all in accordance with
GAAP. There has been no Material Adverse Change since the date of such most
recently delivered Borrower’s Consolidated Financial Statements or if any of
Borrower’s Consolidated Financial Statements have been delivered pursuant to
Section 6.09(1) or (2) subsequent to the date of this Agreement, there has been
no Material Adverse Change since the

 

 

41

 

 

--------------------------------------------------------------------------------

 
 

date of Borrower’s Consolidated Financial Statements most recently delivered
pursuant to one of such sections.

Section 5.16                      Valid Existence of Affiliates. Each Material
Affiliate is an entity duly organized and existing in good standing under the
laws of the jurisdiction of its formation. As to each Material Affiliate, its
correct name, the jurisdiction of its formation, Borrower’s direct or indirect
percentage of beneficial interest therein, and the type of business in which it
is primarily engaged, are set forth on EXHIBIT F. Borrower and each of its
Material Affiliates have the power to own their respective properties and to
carry on their respective businesses now being conducted. Each Material
Affiliate is duly qualified as a foreign corporation to do business and is in
good standing in every jurisdiction in which the nature of the respective
businesses conducted by it or its respective properties, owned or held under
lease, make such qualification necessary and where the failure to be so
qualified would likely cause a Material Adverse Change.

Section 5.17                      Insurance. Each of Borrower and each of its
Material Affiliates has in force paid insurance with financially sound and
reputable insurance companies or associations in such amounts and covering such
risks as are usually carried by companies engaged in the same or a similar
business and similarly situated.

Section 5.18                      Accuracy of Information; Full Disclosure.
Neither this Agreement nor any documents, financial statements, reports,
notices, schedules, certificates, statements or other writings furnished by or
on behalf of Borrower to Administrative Agent or any Bank in connection with the
negotiation of this Agreement or the consummation of the transactions
contemplated hereby, required herein to be furnished by or on behalf of Borrower
(other than projections which are made by Borrower in good faith) or certified
as being true and correct by or on behalf of the Borrower to the Administrative
Agent or any Bank in connection with the negotiation of this Agreement or
delivered hereunder (as modified or supplemented by other information so
certified) contains any untrue statement of a material fact or omits to state
any material fact necessary to make the statements herein or therein, in the
light of the circumstances under which they were made, not misleading in any
material respect; provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time. There
is no fact which Borrower has not disclosed to Administrative Agent and the
Banks in writing or that is not included in General Partner’s SEC Reports that
materially affects adversely or, so far as Borrower can now reasonably foresee,
will materially affect adversely the business or financial condition of Borrower
or the ability of Borrower to perform this Agreement and the other Loan
Documents.

Section 5.19                      Use of Proceeds. All proceeds of the Loans
will be used by Borrower for any purpose permitted by law. Neither the making of
any Loan nor the use of the proceeds thereof nor any other extension of credit
hereunder will violate the provisions of Regulations T, U, or X of the Federal
Reserve Board.

Section 5.20                      Governmental Approvals. No order, consent,
approval, license, authorization, or validation of, or filing, recording or
registration with, or exemption by,

 

 

42

 

 

--------------------------------------------------------------------------------

 
 

any governmental or public body or authority, or any subdivision thereof, is
required to authorize, or is required in connection with the execution, delivery
and performance of any Loan Document or the consummation of any of the
transactions contemplated thereby other than those that have already been duly
made or obtained and remain in full force and effect, those which, if not made
or obtained, would not likely result in a Material Adverse Change and those
which will be made in due course as SEC disclosure filings.

Section 5.21                      Principal Offices. As of the Closing Date, the
principal office, chief executive office and principal place of business of
Borrower is 888 Seventh Avenue, New York, New York 10106.

Section 5.22                      General Partner Status. General Partner is
qualified and General Partner intends to continue to qualify as a REIT.

(1)               As of the date hereof, the General Partner owns no assets
other than ownership interests in Borrower or as disclosed on SCHEDULE 2A
attached hereto.

(2)               The General Partner is neither the borrower nor guarantor of
any Debt except as disclosed on SCHEDULE 3 attached hereto.

Section 5.23                      Labor Matters. Except as disclosed on EXHIBIT
I, (i) as of the date hereof, there are no collective bargaining agreements or
Multiemployer Plans covering the employees of Borrower, General Partner, or any
ERISA Affiliate and (ii) neither Borrower, General Partner, nor any ERISA
Affiliate has suffered any strikes, walkouts, work stoppages or other material
labor difficulty within the last five years which would likely result in a
Material Adverse Change.

Section 5.24                      Organizational Documents. The documents
delivered pursuant to Section 4.01(4) and (5) constitute, as of the Closing
Date, all of the organizational documents of the Borrower and General Partner.
Borrower represents that it has delivered to Administrative Agent true, correct
and complete copies of each such documents. General Partner is the general
partner of the Borrower. General Partner holds (directly or indirectly) not less
than ninety percent (90%) of the ownership interests in Borrower as of the
Execution Date.

Section 5.25                      Anti-Corruption Laws and Sanctions.  The
Borrower has implemented and maintains in effect policies and procedures
designed to attain compliance by the General Partner, the Borrower, its
Subsidiaries and their respective directors, trustees, officers, employees and
agents with Anti-Corruption Laws and applicable Sanctions, and the Borrower, its
Subsidiaries and their respective officers and employees and to the knowledge of
the Borrower its directors and agents, are in compliance with Anti-Corruption
Laws and applicable Sanctions in all material respects.  None of (a) the General
Partner, the Borrower, any Subsidiary or any of their respective directors,
trustees, officers or employees, or (b) to the knowledge of the Borrower, any
agent of the Borrower or any Subsidiary that will act in any capacity in
connection with or benefit from the credit facility established hereby, is a
Sanctioned Person.   No Loan, use of proceeds or other transaction contemplated
by this Agreement will violate any Anti-Corruption Law or applicable Sanctions.

 

 

43

 

 

--------------------------------------------------------------------------------

 
 

Article VI

AFFIRMATIVE COVENANTS

So long as any of the Loans shall remain unpaid or the Loan Commitments remain
in effect, or any other amount is owing by Borrower to any Bank hereunder or
under any other Loan Document remains outstanding, Borrower shall:

Section 6.01                      Maintenance of Existence. Preserve and
maintain its legal existence and, if applicable, good standing in its
jurisdiction of organization and, if applicable, qualify and remain qualified as
a foreign entity in each jurisdiction in which such qualification is required,
except to the extent that failure to so qualify would not likely result in a
Material Adverse Change.

Section 6.02                      Maintenance of Records. Keep adequate records
and books of account, in which entries will be made in accordance with GAAP in
all material respects, except as disclosed in Borrower’s financial statements,
reflecting all of its financial transactions.

Section 6.03                      Maintenance of Insurance. At all times,
maintain and keep in force, and cause each of its Material Affiliates to
maintain and keep in force, insurance with financially sound and reputable
insurance companies or associations in such amounts and covering such risks as
are usually carried by companies engaged in the same or a similar business and
similarly situated, which insurance may provide for reasonable deductibles from
coverage thereof.

Section 6.04                      Compliance with Laws:  Payment of Taxes. 
Comply in all material respects with all Laws applicable to it or to any of its
properties or any part thereof, such compliance to include, without limitation,
paying before the same become delinquent all taxes, assessments and governmental
charges imposed upon it or upon any of its property, except to the extent they
are the subject of a Good Faith Contest or the failure to so comply would not
cause a Material Adverse Change.  The Borrower will maintain in effect and
enforce policies and procedures designed to attain compliance by the General
Partner, the Borrower, its Subsidiaries and their respective directors,
trustees, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions.

Section 6.05                      Right of Inspection. At any reasonable time
and from time to time upon reasonable notice, but not more frequently than twice
in any 12-month period provided that no Event of Default shall have occurred and
be continuing, permit Administrative Agent or any Bank or any agent or
representative thereof (provided that, at Borrower’s request, Administrative
Agent or such Bank, or such representative, must be accompanied by a
representative of Borrower), to examine and make copies and abstracts from the
records and books of account of, and visit the properties of, Borrower and to
discuss the affairs, finances and accounts of Borrower with the independent
accountants of Borrower. The request by any Bank or agent or representative
thereof for such an inspection shall be made to the Administrative Agent and the
Administrative Agent promptly shall notify all the Banks of such request (or if
the Administrative Agent shall have requested the same on its behalf, the
Administrative Agent shall

 

 

44

 

 

--------------------------------------------------------------------------------

 
 

notify all the Banks thereof) and any Bank that shall so desire may accompany
Administrative Agent or such Bank, or such representative on such examination.

Section 6.06                      Compliance With Environmental Laws. Comply in
all material respects with all applicable Environmental Laws and immediately pay
or cause to be paid all costs and expenses incurred in connection with such
compliance, except to the extent there is a Good Faith Contest or the failure to
so comply would not likely cause a Material Adverse Change.

Section 6.07                      Payment of Costs. Pay all fees and expenses of
the Administrative Agent required by this Agreement.

Section 6.08                      Maintenance of Properties. Do all things
reasonably necessary to maintain, preserve, protect and keep its and its
Affiliates’ properties in good repair, working order and condition except where
the failure to do so would not result in a Material Adverse Change.

Section 6.09                      Reporting and Miscellaneous Document
Requirements. Furnish to Administrative Agent (which shall promptly distribute
to each of the Banks):

(1)               Annual Financial Statements. As soon as available and in any
event within ninety-five (95) days after the end of each Fiscal Year, the
Borrower’s Consolidated Financial Statements as of the end of and for such
Fiscal Year, audited by Borrower’s Accountants;

(2)               Quarterly Financial Statements. As soon as available and in
any event within fifty (50) days after the end of each calendar quarter (other
than the last quarter of the Fiscal Year), the unaudited Borrower’s Consolidated
Financial Statements as of the end of and for such calendar quarter, reviewed by
Borrower’s Accountants;

(3)               Certificate of No Default and Financial Compliance. Within
fifty (50) days after the end of each of the first three quarters of each Fiscal
Year and within ninety-five (95) days after the end of each Fiscal Year, a
certificate of the chief financial officer or other appropriate financial
officer of General Partner (a) stating that, to the best of his or her
knowledge, no Default or Event of Default has occurred and is continuing, or if
a Default or Event of Default has occurred and is continuing, specifying the
nature thereof and the action which is being taken with respect thereto; (b)
stating that the covenants contained in Article VIII have been complied with (or
specifying those that have not been complied with) and including computations
demonstrating such compliance (or non-compliance); (c) setting forth all items
comprising Total Outstanding Indebtedness (including amount, maturity, interest
rate and amortization requirements), Capitalization Value, Secured Indebtedness,
Combined EBITDA, Unencumbered Combined EBITDA, Interest Expense, Unsecured
Interest Expense and Unsecured Indebtedness; and (d) only at the end of each
Fiscal Year an estimate of Borrower’s taxable income;

 

 

45

 

 

--------------------------------------------------------------------------------

 
 

(4)               Certificate of Borrower’s Accountants. Within ninety-five (95)
days after the end of each Fiscal Year, a report with respect thereto of
Borrower’s Accountants, which report shall be unqualified, except as provided in
the second sentence of this clause (4), and shall state that such financial
statements fairly present the consolidated financial position of each of the
Borrower and its Subsidiaries as at the dates indicated and the consolidated
results of their operations and cash flows for the periods indicated, in
conformity with GAAP applied on a basis consistent with prior years (except for
changes which shall have been disclosed in the notes to the financial
statements). In the event that such report is qualified, a copy of the
Borrower’s Accountants’ communications with those charged with governance or any
similar report delivered to the General Partner or to any officer or employee
thereof by Borrower’s Accountants in connection with such financial statements
(which letter or report shall be subject to the confidentiality limitations set
forth herein), as well as a statement of Borrower’s Accountants to the effect
that in connection with their audit, nothing came to their attention that caused
them to believe that the Borrower failed to comply with the terms, covenants,
provisions or conditions of Article VIII, insofar as they relate to financial
and accounting matters.

(5)               Notice of Litigation. Promptly after the commencement and
knowledge thereof, notice of all actions, suits, and proceedings before any
court or arbitrator, affecting Borrower which, if determined adversely to
Borrower is likely to result in a Material Adverse Change and which would be
required to be reported in Borrower’s SEC Reports;

(6)               Notice of ERISA Events. Promptly after the occurrence thereof,
notice of any action or event described in clauses (c) or (d) of Section
9.01(7);

(7)               Notices of Defaults and Events of Default. As soon as possible
and in any event within ten (10) days after Borrower becomes aware of the
occurrence of a material Default or any Event of Default a written notice
setting forth the details of such Default or Event of Default and the action
which is proposed to be taken with respect thereto;

(8)               Sales or Acquisitions of Assets. Promptly after the occurrence
thereof, written notice of any Disposition or acquisition of an individual asset
(other than acquisitions or Dispositions of investments such as certificates of
deposit, Treasury securities and money market deposits in the ordinary course of
Borrower’s cash management) in excess of One Billion Dollars ($1,000,000,000);

(9)               Material Adverse Change. As soon as is practicable and in any
event within five (5) days after knowledge of the occurrence of any event or
circumstance which is likely to result in or has resulted in a Material Adverse
Change and which would be required to be reported in Borrower’s SEC Reports,
written notice thereof;

(10)           Bankruptcy of Tenants. Promptly after becoming aware of the same,
written notice of the bankruptcy, insolvency or cessation of operations of any
tenant in any Real Property Asset of Borrower or in which Borrower has an
interest to which four

 

 

46

 

 

--------------------------------------------------------------------------------

 
 

percent (4%) or more of aggregate annual minimum rent payable to Borrower
directly or through its Consolidated Businesses or UJVs is attributable;

(11)           Offices. Thirty (30) days’ prior written notice of any change in
the principal executive office of Borrower;

(12)           Environmental and Other Notices. As soon as possible and in any
event within thirty (30) days after receipt, copies of all Environmental Notices
received by Borrower which are not received in the ordinary course of business
and which relate to a previously undisclosed situation which is likely to result
in a Material Adverse Change;

(13)           Insurance Coverage. Promptly, such information concerning
Borrower’s insurance coverage as Administrative Agent may reasonably request;

(14)           Proxy Statements, Etc. Promptly after the sending or filing
thereof, copies of all proxy statements, financial statements and reports which
Borrower or General Partner sends to its respective shareholders, and copies of
all regular, periodic and special reports, and all registration statements,
which Borrower or General Partner files with the SEC or any Governmental
Authority which may be substituted therefor, or with any national securities
exchange;

(15)           Capital Expenditures. If reasonably requested by the
Administrative Agent, a schedule of such Fiscal Year’s capital expenditures and
a budget for the next Fiscal Year’s planned capital expenditures for each
Consolidated Business that is a Real Property Business;

(16)           Change in Borrower’s Credit Rating. Within two (2) Banking Days
after Borrower’s receipt of notice of any change in Borrower’s Credit Rating,
written notice of such change; and

General Information. Promptly, such other information respecting the condition
or operations, financial or otherwise, of Borrower or any properties of Borrower
as Administrative Agent or any Bank may from time to time reasonably request.

Article VII

NEGATIVE COVENANTS

So long as any of the Loans shall remain unpaid, or the Loan Commitments remain
in effect, or any other amount is owing by Borrower to Administrative Agent or
any Bank hereunder or under any other Loan Document remains outstanding,
Borrower shall not do any or all of the following:

Section 7.01                      Mergers, Etc. Without the Required Banks’
consent (which shall not be unreasonably withheld) merge or consolidate with
(except where Borrower or General Partner is the surviving entity, or in a
transaction of which the purpose is to redomesticate such entity in another
United States jurisdiction, and no Default or Event of

 

 

47

 

 

--------------------------------------------------------------------------------

 
 

Default has occurred and is continuing), or sell, assign, lease or otherwise
dispose of (whether in one transaction or in a series of transactions)
Borrower’s or General Partner’s assets substantially as an entirety (whether now
owned or hereafter acquired) or enter into any agreement to do any of the
foregoing. Without the Required Banks’ consent (which shall not be unreasonably
withheld) neither Borrower nor General Partner shall liquidate, wind up or
dissolve (or suffer any liquidation or dissolution) or discontinue its business.

Section 7.02                      Distributions.

Distribute cash and other property to the General Partner except only in
anticipation of payment by the General Partner of dividends to its shareholders.

Section 7.03                      Amendments to Organizational Documents.

(a)                Amend Borrower’s agreement of limited partnership or other
organizational documents in any manner that would result in a Material Adverse
Change without the Required Banks’ consent, which consent shall not be
unreasonably withheld. Without limitation of the foregoing, no Person shall be
admitted as a general partner of the Borrower other than General Partner.

(b)               Make any “in-kind” transfer of any of Borrower’s property or
assets to any of Borrower’s constituent partners if such transfer would result
in an Event of Default, without, in each case, the Required Banks’ consent,
which consent shall not be unreasonably withheld.

Section 7.04                      Use of Proceeds.  Request any Loan and the
Borrower shall not use, and shall procure that its Subsidiaries and its or their
respective directors, trustees, officers, employees and agents shall not use,
the proceeds of any Borrowing (A) in furtherance of an offer, payment, promise
to pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any Anti-Corruption Laws, (B) for the
purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, or
(C)  in any manner that would result in the violation of  any Sanctions
applicable to any party hereto.

Article VIII

FINANCIAL COVENANTS

So long as any of the Loans shall remain unpaid, or the Loan Commitments remain
in effect, or any other amount is owing by Borrower to Administrative Agent or
any Bank under this Agreement or under any other Loan Document remains
outstanding, Borrower shall not permit or suffer:

Section 8.01                      Intentionally Omitted.

Section 8.02                      Ratio of Total Outstanding Indebtedness to
Capitalization Value.  Total Outstanding Indebtedness to exceed sixty percent
(60%) of Capitalization Value, each measured as of the most recently ended
calendar quarter; provided, however, with respect to

 

 

48

 

 

--------------------------------------------------------------------------------

 
 

any fiscal quarter in which Borrower or any of its Consolidated Businesses or
UJVs have acquired Real Property Assets, the ratio of Total Outstanding
Indebtedness to Capitalization Value as of the end of such fiscal quarter and
the next succeeding fiscal quarter may increase to 65%, provided such ratio does
not exceed 60% as of the end of the fiscal quarter immediately thereafter; for
purposes of this covenant, (i) Total Outstanding Indebtedness shall be adjusted
by deducting therefrom an amount equal to the lesser of (x) Total Outstanding
Indebtedness that by its terms is either (1) scheduled to mature (including by
reason of the election of the borrower of such debt to call such debt prior to
its maturity) on or before the date that is 24 months from the date of
calculation, or (2) convertible Debt with the right to put all or a portion
thereof on or before the date that is 24 months from the date of calculation,
and (y) Unrestricted Cash and Cash Equivalents, and (ii) Capitalization Value
shall be adjusted by deducting therefrom the amount by which Total Outstanding
Indebtedness is adjusted under clause (i); for purposes of determining
Capitalization Value for this covenant only, (A) costs and expenses incurred
during the applicable period with respect to acquisitions that failed to close
and were abandoned during such period shall not be deducted in determining
EBITDA, and (B) Unrestricted Cash and Cash Equivalents shall be adjusted to
deduct therefrom $35,000,000 and without inclusion of Borrower’s Pro Rata Share
of any Cash or Cash Equivalents owned by any UJV.

Section 8.03                      Intentionally Omitted

Section 8.04                      Ratio of Combined EBITDA to Fixed Charges. The
ratio of Combined EBITDA to Fixed Charges, each measured as of the most recently
ended calendar quarter, to be less than 1.40 to 1.00.

Section 8.05                      Ratio of Unencumbered Combined EBITDA to
Unsecured Interest Expense. The ratio of Unencumbered Combined EBITDA to
Unsecured Interest Expense, each measured as of the most recently ended calendar
quarter, to be less than 1.50 to 1.00.

Section 8.06                      Ratio of Unsecured Indebtedness to
Capitalization Value of Unencumbered Assets.  Unsecured Indebtedness to exceed
sixty percent (60%) of Capitalization Value of Unencumbered Assets, each
measured as of the most recently ended calendar quarter; provided, however, with
respect to any fiscal quarter in which Borrower or any of its Consolidated
Businesses or UJVs has acquired Real Property Assets, the ratio of Unsecured
Indebtedness to Capitalization Value of Unencumbered Assets as of the end of
such fiscal quarter and the next succeeding fiscal quarter may increase to 65%,
provided such ratio does not exceed 60% as of the end of the fiscal quarter
immediately thereafter; for purposes of this covenant, (i) Unsecured
Indebtedness shall be adjusted by deducting therefrom an amount equal to the
lesser of (x) Unsecured Indebtedness that by its terms is either (1) scheduled
to mature (including by reason of the election of the borrower of such debt to
call such debt prior to its maturity) on or before the date that is 24 months
from the date of calculation, or (2) convertible Debt with the right to put all
or a portion thereof on or before the date that is 24 months from the date of
calculation, and (y) Unrestricted Cash and Cash Equivalents or such lesser
amount of Unrestricted Cash and Cash Equivalents as Borrower shall specify for
this purpose (the “Unsecured Indebtedness Adjustment”), and (ii) Capitalization
Value shall be adjusted by deducting therefrom the Unsecured Indebtedness
Adjustment; for purposes of determining

 

 

49

 

 

--------------------------------------------------------------------------------

 
 

Capitalization Value of Unencumbered Assets for this covenant only, costs and
expenses incurred during the applicable period with respect to acquisitions that
failed to close and were abandoned during such period shall not be deducted in
determining EBITDA; and for purposes of clause (i)(y) above, Unrestricted Cash
and Cash Equivalents shall be adjusted to deduct therefrom $35,000,000 as well
as any Unrestricted Cash and Cash Equivalents used to determine the Secured
Indebtedness Adjustment in Section 8.07, and without inclusion of Borrower’s Pro
Rata Share of any Cash or Cash Equivalents owned by any UJV.

Section 8.07                      Ratio of Secured Indebtedness to
Capitalization Value. The ratio of Secured Indebtedness to Capitalization Value,
each measured as of the most recently ended calendar quarter, to exceed 50%; for
purposes of this covenant, (i) Secured Indebtedness shall be adjusted by
deducting therefrom an amount equal to the lesser of (x) Secured Indebtedness
that by its terms is either (1) scheduled to mature on (including by reason of
the election of the borrower of such debt to call such debt prior to its
maturity) or before the date that is 24 months from the date of calculation, or
(2) convertible Debt with the right to put all or a portion thereof on or before
the date that is 24 months from the date of calculation, and (y) Unrestricted
Cash and Cash Equivalents or such lesser amount of Unrestricted Cash and Cash
Equivalents as Borrower shall specify for this purpose (the “Secured
Indebtedness Adjustment”), and (ii) Capitalization Value shall be adjusted by
deducting therefrom the Secured Indebtedness Adjustment; for purposes of
determining Capitalization Value for this covenant only, costs and expenses
incurred during the applicable period with respect to acquisitions that failed
to close and were abandoned during such period shall not be deducted in
determining EBITDA; and for purposes of clause (i)(y) above, Unrestricted Cash
and Cash Equivalents shall be adjusted to deduct therefrom $35,000,000 as well
as any Unrestricted Cash and Cash Equivalents used to determine the Unsecured
Indebtedness Adjustment in Section 8.06, and without inclusion of Borrower’s Pro
Rata Share of any Cash or Cash Equivalents owned by any UJV.

Section 8.08                      Debt of the General Partner. Notwithstanding
anything contained herein to the contrary, any Debt of the General Partner shall
be deemed to be Debt of the Borrower (provided that the same shall be without
duplication), for purposes of calculating the financial covenants set forth in
this Article VIII.

Article IX

EVENTS OF DEFAULT

Section 9.01                      Events of Default. Any of the following events
shall be an “Event of Default”:

(1)               If Borrower shall fail to pay the principal of any Loans as
and when due; or fail to pay interest accruing on any Loans as and when due and
such failure to pay shall continue unremedied for five (5) days after the due
date of such amount; or fail to pay any fee or any other amount due under this
Agreement or any other Loan Document as and when due and such failure to pay
shall continue unremedied for five (5) days after notice by Administrative Agent
of such failure to pay;

 

 

50

 

 

--------------------------------------------------------------------------------

 
 

(2)               If any representation or warranty made or deemed made by
Borrower in this Agreement or in any other Loan Document or which is contained
in any certificate, document, opinion, financial or other statement furnished at
any time under or in connection with a Loan Document shall prove to have been
incorrect in any material respect on or as of the date made or deemed made;

(3)               If Borrower shall fail (a) to perform or observe any term,
covenant or agreement contained in Article VII or Article VIII; or (b) to
perform or observe any term, covenant or agreement contained in this Agreement
(other than obligations specifically referred to elsewhere in this Section 9.01)
and such failure shall remain unremedied for thirty (30) consecutive calendar
days after notice thereof; provided, however, that if any such default under
clause (b) above cannot by its nature be cured within such thirty (30) day grace
period and so long as Borrower shall have commenced cure within such thirty (30)
day grace period and shall, at all times thereafter, diligently prosecute the
same to completion, Borrower shall have an additional period to cure such
default; provided, however, that, in no event, is the foregoing intended to
effect an extension of the Maturity Date;

(4)               If Borrower shall fail (a) to pay any Debt (other than the
payment obligations described in paragraph (1) of this Section 9.01 or
obligations that are recourse to Borrower solely for fraud, misappropriation,
environmental liability and other normal and customary bad-act carveouts to
nonrecourse obligations) the Recourse portion of which to Borrower is an amount
equal to or greater than Fifty Million Dollars ($50,000,000) when due (whether
by scheduled maturity, required prepayment, acceleration, demand or otherwise)
after the expiration of any applicable grace period, or (b) to perform or
observe any material term, covenant, or condition under any agreement or
instrument relating to any such Debt, when required to be performed or observed,
if the effect of such failure to perform or observe is to accelerate, or to
permit the acceleration of, after the giving of notice or the lapse of time, or
both (other than in cases where, in the judgment of the Required Banks,
meaningful discussions likely to result in (i) a waiver or cure of the failure
to perform or observe or (ii) otherwise averting such acceleration are in
progress between Borrower and the obligee of such Debt), the maturity of such
Debt, or any such Debt shall be declared to be due and payable, or required to
be prepaid (other than by a regularly scheduled or otherwise required
prepayment, repurchase or defeasance), prior to the stated maturity thereof;

(5)               If either Borrower or General Partner shall (a) generally not,
or be unable to, or shall admit in writing its inability to, pay its debts as
such debts become due; (b) make an assignment for the benefit of creditors,
petition or apply to any tribunal for the appointment of a custodian, receiver
or trustee for it or a substantial part of its assets; (c) commence any
proceeding under any bankruptcy, reorganization, arrangement, readjustment of
debt, dissolution or liquidation law or statute of any jurisdiction, whether now
or hereafter in effect; (d) have had any such petition or application filed or
any such proceeding shall have been commenced, against it, in which an
adjudication or appointment is made or order for relief is entered, or which
petition, application or proceeding remains dismissed or unstayed for a period
of sixty (60) days or more; (e) be

 

 

51

 

 

--------------------------------------------------------------------------------

 
 

the subject of any proceeding under which all or a substantial part of its
assets may be subject to seizure, forfeiture or divestiture by any governmental
entity; (f) by any act or omission indicate its consent to, approval of or
acquiescence in any such petition, application or proceeding or order for relief
or the appointment of a custodian, receiver or trustee for all or any
substantial part of its property; or (g) suffer any such custodianship,
receivership or trusteeship for all or any substantial part of its property, to
continue undischarged for a period of sixty (60) days or more;

(6)               If one or more judgments, decrees or orders for the payment of
money in excess of Fifty Million Dollars ($50,000,000) in the aggregate shall be
rendered against Borrower or General Partner, and any such judgments, decrees or
orders shall continue unsatisfied and in effect for a period of thirty (30)
consecutive days without being vacated, discharged, satisfied or stayed or
bonded pending appeal;

(7)               If any of the following events shall occur or exist with
respect to any Plan: (a) any Prohibited Transaction; (b) any Reportable Event;
(c) the filing under Section 4041 of ERISA of a notice of intent to terminate
any Plan or the termination of any Plan; (d) receipt of notice of an application
by the PBGC to institute proceedings under Section 4042 of ERISA for the
termination of, or for the appointment of a trustee to administer, any Plan, or
the institution by the PBGC of any such proceedings; (e) a condition exists
which gives rise to imposition of a lien under Section 412(n) or (f) of the Code
on Borrower, General Partner or any ERISA Affiliate, and in each case above, if
either (1) such event or conditions, if any, result in Borrower, General Partner
or any ERISA Affiliate being subject to any tax, penalty or other liability to a
Plan, the PBGC or otherwise (or any combination thereof), which in the aggregate
exceeds or is reasonably likely to exceed Twenty Million Dollars ($20,000,000),
and the same continues unremedied or unpaid for a period of forty-five (45)
consecutive days or (2) such event or conditions, if any, is reasonably likely
to result in Borrower, General Partner or any ERISA Affiliate being subject to
any tax, penalty or other liability to a Plan, the PBGC or otherwise (or any
combination thereof), which in the aggregate exceeds or may exceed Twenty
Million Dollars ($20,000,000) and such event or condition is unremedied, or such
tax, penalty or other liability is not reserved against or the payment thereof
otherwise secured to the reasonable satisfaction of the Administrative Agent,
for a period of forty-five (45) consecutive days after notice from the
Administrative Agent;

(8)               If General Partner shall fail at any time to (i) maintain at
least one class of its common shares which has trading privileges on the New
York Stock Exchange or the American Stock Exchange or is the subject of price
quotations in the over-the-counter market as reported by the National
Association of Securities Dealers Automated Quotation System, or (ii) maintain
its status as a self-directed and self-administered REIT, and in either case
such failure shall remain unremedied for thirty (30) consecutive calendar days
after notice thereof;

(9)               If General Partner acquires any material assets other than
additional interests in Borrower or as permitted by Borrower’s partnership
agreement and shall fail

 

 

52

 

 

--------------------------------------------------------------------------------

 
 

to dispose of any such material asset for thirty (30) consecutive calendar days
after notice thereof;

(10)           If at any time assets of the Borrower or General Partner
constitute Plan assets for ERISA purposes (within the meaning of C.F.R.
§2510.3-101); or

(11)           A default beyond applicable notice and grace periods (if any)
under any of the other Loan Documents.

Section 9.02                      Remedies. If any Event of Default shall occur
and be continuing, Administrative Agent shall, upon request of the Required
Banks, by notice to Borrower, (1) terminate the Loan Commitments, whereupon the
Loan Commitments shall terminate and the Banks shall have no further obligation
to extend credit hereunder; and/or (2) declare the unpaid balance of the Loans,
all interest thereon, and all other amounts payable under this Agreement to be
forthwith due and payable, whereupon such balance, all such interest, and all
such amounts due under this Agreement shall become and be forthwith due and
payable, without presentment, demand, protest, or further notice of any kind,
all of which are hereby expressly waived by Borrower; and/or (3) exercise any
remedies provided in any of the Loan Documents or by law; provided, however,
that upon the occurrence of any Event of Default specified in Section 9.01(5),
the Loan Commitments shall automatically terminate (and the Banks shall have no
further obligation to extend credit hereunder) and the unpaid balance of the
Loans, all interest thereon, and all other amounts payable under this Agreement
shall automatically be and become forthwith due and payable, without
presentment, demand, protest, or further notice of any kind, all of which are
hereby expressly waived by Borrower.

Article X

ADMINISTRATIVE AGENT; RELATIONS AMONG BANKS

Section 10.01                  Appointment, Powers and Immunities of
Administrative Agent. Each Bank hereby irrevocably appoints and authorizes
Administrative Agent to act as its agent hereunder and under any other Loan
Document with such powers as are specifically delegated to Administrative Agent
by the terms of this Agreement and any other Loan Document, together with such
other powers as are reasonably incidental thereto. Administrative Agent shall
have no duties or responsibilities except those expressly set forth in this
Agreement and any other Loan Document or required by law, and shall not by
reason of this Agreement be a fiduciary or trustee for any Bank except to the
extent that Administrative Agent acts as an agent with respect to the receipt or
payment of funds (nor shall Administrative Agent have any fiduciary duty to
Borrower nor shall any Bank have any fiduciary duty to Borrower or to any other
Bank). Administrative Agent shall not be responsible to the Banks for any
recitals, statements, representations or warranties made by Borrower or any
officer, partner or official of Borrower or any other Person contained in this
Agreement or any other Loan Document, or in any certificate or other document or
instrument referred to or provided for in, or received by any of them under,
this Agreement or any other Loan Document, or for the value, legality, validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document or any other document or instrument referred to or
provided for herein or therein, for

 

 

53

 

 

--------------------------------------------------------------------------------

 
 

the perfection or priority of any Lien securing the Obligations or for any
failure by Borrower to perform any of its obligations hereunder or thereunder.
Administrative Agent may employ agents and attorneys-in-fact and shall not be
responsible, except as to money or securities received by it or its authorized
agents, for the negligence or misconduct of any such agents or attorneys-in-fact
selected by it with reasonable care. Neither Administrative Agent nor any of its
directors, officers, employees or agents shall be liable or responsible for any
action taken or omitted to be taken by it or them hereunder or under any other
Loan Document or in connection herewith or therewith, except for its or their
own gross negligence or willful misconduct. Borrower shall pay any fee agreed to
by Borrower and Administrative Agent with respect to Administrative Agent’s
services hereunder. Notwithstanding anything to the contrary contained in this
Agreement, Administrative Agent agrees with the Banks that Administrative Agent
shall perform its obligations under this Agreement in good faith according to
the same standard of care as that customarily exercised by it in administering
its own term loans.

Section 10.02                  Reliance by Administrative Agent. Administrative
Agent shall be entitled to rely upon any certification, notice or other
communication (including any thereof by telephone, telefax or cable) believed by
it to be genuine and correct and to have been signed or sent by or on behalf of
the proper Person or Persons, and upon advice and statements of legal counsel,
independent accountants and other experts selected by Administrative Agent.
Administrative Agent may deem and treat each Bank as the holder of the Loan made
by it for all purposes hereof and shall not be required to deal with any Person
who has acquired a participation in any Loan or participation from a Bank. As to
any matters not expressly provided for by this Agreement or any other Loan
Document, Administrative Agent shall in all cases be fully protected in acting,
or in refraining from acting, hereunder in accordance with instructions signed
by the Required Banks, and such instructions of the Required Banks and any
action taken or failure to act pursuant thereto shall be binding on all of the
Banks and any other holder of all or any portion of any Loan or participation.

Section 10.03                  Defaults. Administrative Agent shall not be
deemed to have knowledge of the occurrence of a Default or Event of Default
(other than an Event of Default pursuant to Section 9.01(1)) unless
Administrative Agent has received notice from a Bank or Borrower specifying such
Default or Event of Default and stating that such notice is a “Notice of
Default.” In the event that Administrative Agent receives a “Notice of Default,”
Administrative Agent shall give prompt notice thereof to the Banks.
Administrative Agent, following consultation with the Banks, shall (subject to
Section 10.07 and Section 12.02) take such action with respect to such Default
or Event of Default which is continuing as shall be directed by the Required
Banks; provided that, unless and until Administrative Agent shall have received
such directions, Administrative Agent may take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interest of the Banks; and provided further that
Administrative Agent shall not send a notice of Default, Event of Default or
acceleration to Borrower without the approval of the Required Banks. In no event
shall Administrative Agent be required to take any such action which it
determines to be contrary to law.

Section 10.04                  Rights of Agent as a Bank. With respect to its
Loan Commitment and the Loan provided by it, each Person serving as an Agent in
its capacity as a

 

 

54

 

 

--------------------------------------------------------------------------------

 
 

Bank hereunder shall have the same rights and powers hereunder as any other Bank
and may exercise the same as though it were not acting as such Agent, and the
term any “Bank” or “Banks” shall include each Person serving as an Agent in its
capacity as a Bank. Each Person serving as an Agent and its Affiliates may
(without having to account therefor to any Bank) accept deposits from, lend
money to (on a secured or unsecured basis), and generally engage in any kind of
banking, trust or other business with, Borrower (and any Affiliates of Borrower)
as if it were not acting as such Agent.

Section 10.05                  Indemnification of Agents. Each Bank agrees to
indemnify each Agent (to the extent not reimbursed under Section 12.04 or under
the applicable provisions of any other Loan Document, but without limiting the
obligations of Borrower under Section 12.04 or such provisions), for its Pro
Rata Share of any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind and
nature whatsoever which may be imposed on, incurred by or asserted against such
Agent in any way relating to or arising out of this Agreement, any other Loan
Document or any other documents contemplated by or referred to herein or the
transactions contemplated hereby or thereby (including, without limitation, the
costs and expenses which Borrower is obligated to pay under Section 12.04) or
under the applicable provisions of any other Loan Document or the enforcement of
any of the terms hereof or thereof or of any such other documents or
instruments; provided that no Bank shall be liable for (1) any of the foregoing
to the extent they arise from the gross negligence or willful misconduct of the
party to be indemnified, (2) any loss of principal or interest with respect to
the Loan of any Bank serving as an Agent or (3) any loss suffered by such Agent
in connection with a swap or other interest rate hedging arrangement entered
into with Borrower.

Section 10.06                  Non-Reliance on Agents and Other Banks. Each Bank
agrees that it has, independently and without reliance on any Agent or any other
Bank, and based on such documents and information as it has deemed appropriate,
made its own credit analysis of Borrower and the decision to enter into this
Agreement and that it will, independently and without reliance upon any Agent or
any other Bank, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own analysis and decisions in
taking or not taking action under this Agreement or any other Loan Document. 
Each Agent shall not be required to keep itself informed as to the performance
or observance by Borrower of this Agreement or any other Loan Document or any
other document referred to or provided for herein or therein or to inspect the
properties or books of Borrower. Except for notices, reports and other documents
and information expressly required to be furnished to the Banks by any Agent
hereunder, each Agent shall not have any duty or responsibility to provide any
Bank with any credit or other information concerning the affairs, financial
condition or business of Borrower (or any Affiliate of Borrower) which may come
into the possession of such Agent or any of its Affiliates. Each Agent shall not
be required to file this Agreement, any other Loan Document or any document or
instrument referred to herein or therein for record, or give notice of this
Agreement, any other Loan Document or any document or instrument referred to
herein or therein, to anyone.

Section 10.07                  Failure of Administrative Agent to Act. Except
for action expressly required of Administrative Agent hereunder, Administrative
Agent shall in all cases be

 

 

55

 

 

--------------------------------------------------------------------------------

 
 

fully justified in failing or refusing to act hereunder unless it shall have
received further assurances (which may include cash collateral) of the
indemnification obligations of the Banks under Section 10.05 in respect of any
and all liability and expense which may be incurred by it by reason of taking or
continuing to take any such action.

Section 10.08                  Resignation or Removal of Administrative Agent.
Administrative Agent shall have the right to resign at any time. Administrative
Agent may be removed at any time with cause by the Required Banks, provided that
Borrower and the other Banks shall be promptly notified in writing thereof. Upon
any such removal or resignation, the Required Banks shall have the right to
appoint a successor Administrative Agent which successor Administrative Agent,
so long as it is reasonably acceptable both to the Required Banks and, provided
that no Default or Event of Default shall then exist, the Borrower, shall be
that Bank then having the greatest Loan Commitment (other than the Bank
resigning or removed as Administrative Agent). If no successor Administrative
Agent shall have been so appointed by the Required Banks and shall have accepted
such appointment within thirty (30) days after the Required Banks’ removal or
resignation of the retiring Administrative Agent, then the retiring
Administrative Agent may, on behalf of the Banks, appoint a successor
Administrative Agent, which shall be one of the Banks. The Required Banks or the
retiring Administrative Agent, as the case may be, shall upon the appointment of
a successor Administrative Agent promptly so notify in writing Borrower and the
other Banks. Upon the acceptance of any appointment as Administrative Agent
hereunder by a successor Administrative Agent, such successor Administrative
Agent shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder.  After any retiring Administrative Agent’s removal or resignation
hereunder as Administrative Agent, the provisions of this Article X shall
continue in effect for its benefit in respect of any actions taken or omitted to
be taken by it while it was acting as Administrative Agent.

Section 10.09                  Amendments Concerning Agency Function.
Notwithstanding anything to the contrary contained in this Agreement, no Agent
shall be bound by any waiver, amendment, supplement or modification of this
Agreement or any other Loan Document which affects its duties, rights, and/or
function hereunder or thereunder unless it shall have given its prior written
consent thereto.

Section 10.10                  Liability of Administrative Agent. Administrative
Agent shall not have any liabilities or responsibilities to Borrower on account
of the failure of any Bank to perform its obligations hereunder or to any Bank
on account of the failure of Borrower to perform its obligations hereunder or
under any other Loan Document.

Section 10.11                  Transfer of Agency Function. Without the consent
of Borrower or any Bank, Administrative Agent may at any time or from time to
time transfer its functions as Administrative Agent hereunder to any of its
offices wherever located in the United States, provided that Administrative
Agent shall promptly notify in writing Borrower and the Banks thereof.

 

 

56

 

 

--------------------------------------------------------------------------------

 
 

Section 10.12                  Non-Receipt of Funds by Administrative Agent.
Unless Administrative Agent shall have received notice from a Bank or Borrower
(either one as appropriate being the “Payor”) prior to the date on which such
Bank is to make payment hereunder to Administrative Agent of the proceeds of a
Loan or Borrower is to make payment to Administrative Agent, as the case may be
(either such payment being a “Required Payment”), which notice shall be
effective upon receipt, that the Payor will not make the Required Payment in
full to Administrative Agent, Administrative Agent may assume that the Required
Payment has been made in full to Administrative Agent on such date, and
Administrative Agent in its sole discretion may, but shall not be obligated to,
in reliance upon such assumption, make the amount thereof available to the
intended recipient on such date. If and to the extent the Payor shall not have
in fact so made the Required Payment in full to Administrative Agent, the
recipient of such payment shall repay to Administrative Agent forthwith on
demand such amount made available to it together with interest thereon, for each
day from the date such amount was so made available by Administrative Agent
until the date Administrative Agent recovers such amount, at the customary rate
set by Administrative Agent for the correction of errors among Banks for three
(3) Banking Days and thereafter at the Base Rate.

Section 10.13                  Taxes.

(a)                Payments Free of Taxes.  Any and all payments by or on
account of any obligation of the Borrower under any Loan Document shall be made
without deduction or withholding for any Taxes, except as required by applicable
law.  If any applicable law (as determined in the good faith discretion of an
applicable withholding agent) requires the deduction or withholding of any Tax
from any such payment by a withholding agent, then the applicable withholding
agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable law and, if such Tax is an Indemnified Tax, then
the sum payable by the Borrower shall be increased as necessary so that after
such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 10.13) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(b)               Payment of Other Taxes by the Borrower.  The Borrower shall
timely pay to the relevant Governmental Authority in accordance with applicable
law, or at the option of the Administrative Agent timely reimburse it for, Other
Taxes.

(c)                Evidence of Payments.  As soon as practicable after any
payment of Taxes by the Borrower to a Governmental Authority pursuant to this
Section 10.13, the Borrower shall deliver to the Administrative Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

(d)               Indemnification by the Borrower.  The Borrower shall indemnify
each Recipient, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a

 

 

57

 

 

--------------------------------------------------------------------------------

 
 

payment to such Recipient and any reasonable out-of-pocket expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to the Borrower by a Recipient (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Recipient, shall be conclusive absent manifest error.

(e)                Indemnification by the Banks.  Each Bank shall severally
indemnify the Administrative Agent, within 10 days after demand therefor, for
(i) any Indemnified Taxes attributable to such Bank (but only to the extent that
the Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Bank's failure to comply with the provisions
of Section 12.05(b) relating to the maintenance of a Participant Register and
(iii) any Excluded Taxes attributable to such Bank, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Bank by the Administrative Agent shall be
conclusive absent manifest error.  Each Bank hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Bank under any Loan Document or otherwise payable by the Administrative
Agent to such Bank from any other source against any amount due to the
Administrative Agent under this paragraph (e).

(f)                Status of Banks.  (i) Any Bank that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Borrower and the Administrative
Agent, at the time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Bank, if reasonably requested by the Borrower or
the Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Bank is subject to backup withholding or information
reporting requirements.  Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 10.13(f)(ii)(A),(B) and (D) below) shall not be required if in the
applicable Bank's reasonable judgment such completion, execution or submission
would subject such Bank to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Bank.

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,

(A) any Bank that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Bank becomes a Bank
under this Agreement (and from time to time thereafter upon the reasonable
request

 

 

58

 

 

--------------------------------------------------------------------------------

 

of the Borrower or the Administrative Agent), executed originals of IRS Form W-9
certifying that such Bank is exempt from U.S. Federal backup withholding tax;

 

(B) any Foreign Bank shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Bank becomes a Bank under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

 

(1)  in the case of a Foreign Bank claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed originals of IRS Form W-8BEN or Form W-8BEN-E
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the "interest" article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN or
W-8BEN-E establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the "business profits" or "other income" article of
such tax treaty;

 

(2)  in the case of a Foreign Bank claiming that its extension of credit will
generate U.S. effectively connected income, executed originals of IRS Form
W-8ECI;

 

(3) in the case of a Foreign Bank claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit K-1 to the effect that such Foreign Bank is
not a "bank" within the meaning of Section 881(c)(3)(A) of the Code, a "10
percent shareholder" of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a "controlled foreign corporation" within the meaning of Section
881(c)(3)(C) of the Code (a "U.S. Tax Compliance Certificate") and (y) executed
originals of IRS Form W-8BEN or W-8BEN-E; or

 

(4) to the extent a Foreign Bank is not the beneficial owner, executed originals
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, or IRS Form
W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit K-2 or Exhibit K-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Bank is
a partnership and one or more direct or indirect partners of such Foreign Bank
are claiming the portfolio interest exemption, such Foreign Bank may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit K-4 on
behalf of each such direct and indirect partner;

 

 

59

 

 

--------------------------------------------------------------------------------

 

(C)  any Foreign Bank shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Bank becomes a Bank under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

(D) if a payment made to a Bank under any Loan Document would be subject to U.S.
Federal withholding Tax imposed by FATCA if such Bank were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Bank shall
deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Bank has complied with such Bank's obligations under FATCA or to determine the
amount to deduct and withhold from such payment.  Solely for purposes of this
clause (D), "FATCA" shall include any amendments made to FATCA after the date of
this Agreement.

 

Each Bank agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(g)               Treatment of Certain Refunds.  If any party determines, in its
sole discretion exercised in good faith, that it has received a refund of any
Taxes as to which it has been indemnified pursuant to this Section 10.13
(including by the payment of additional amounts pursuant to this Section 10.13),
it shall pay to the indemnifying party an amount equal to such refund (but only
to the extent of indemnity payments made under this Section 10.13 with respect
to the Taxes giving rise to such refund), net of all reasonable out-of-pocket
expenses (including Taxes) of such indemnified party and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund).  Such indemnifying party, upon the request of such indemnified
party, shall repay to such indemnified party the amount paid over pursuant to
this paragraph (g) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority.  Notwithstanding
anything to the contrary in this paragraph (g), in no event will any indemnified
party be required to pay any amount to an indemnifying party pursuant to this
paragraph (g) the payment of which would place such

 

 

60

 

 

--------------------------------------------------------------------------------

 

indemnified party in a less favorable net after-Tax position than such
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid.  This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to, or to apply for or seek a
refund of any Taxes on behalf of, any indemnifying party or any other Person.

(h)               Survival.  Each party's obligations under this Section 10.13
shall survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Bank, the termination of the
Loan Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.

(i)                 Defined Terms.  For purposes of this Section 10.13, the term
“applicable law” includes FATCA.

Section 10.14                  Pro Rata Treatment. Except to the extent
otherwise provided, (1) each advance of proceeds of the Loans shall be made by
the Banks, (2) each reduction of the amount of the Total Loan Commitment under
Section 2.16 shall be applied to the Loan Commitments of the Banks and (3) each
payment of the commitment fee accruing under Section 2.08 shall be made for the
account of the Banks, ratably according to the amounts of their respective Loan
Commitments.

Section 10.15                  Sharing of Payments Among Banks. If a Bank shall
obtain payment of any principal of or interest on any Loan made by it through
the exercise of any right of setoff, banker’s lien or counterclaim, or by any
other means (including direct payment), and such payment results in such Bank
receiving a greater payment than it would have been entitled to had such payment
been paid directly to Administrative Agent for disbursement to the Banks, then
such Bank shall promptly purchase for cash from the other Banks participations
in the Loans made by the other Banks in such amounts, and make such other
adjustments from time to time as shall be equitable to the end that all the
Banks shall share ratably the benefit of such payment; provided that (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered,  such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Bank as consideration for
the assignment of or sale of a participation in any of its Loans to any assignee
or participant, other than to the Borrower or any Subsidiary or Affiliate
thereof (as to which the provisions of this paragraph shall apply). To such end
the Banks shall make appropriate adjustments among themselves (by the resale of
participations sold or otherwise) if such payment is rescinded or must otherwise
be restored. Borrower agrees that any Bank so purchasing a participation in the
Loans made by other Banks may exercise all rights of setoff, banker’s lien,
counterclaim or similar rights with respect to such participation. Nothing
contained herein shall require any Bank to exercise any such right or shall
affect the right of any Bank to exercise, and retain the benefits of exercising,
any such right with respect to any other indebtedness of Borrower.

 

 

61

 

 

--------------------------------------------------------------------------------

 

Section 10.16                  Possession of Documents. Each Bank shall keep
possession of its own Term Loan Note. Administrative Agent shall hold all the
other Loan Documents and related documents in its possession and maintain
separate records and accounts with respect thereto, and shall permit the Banks
and their representatives access at all reasonable times to inspect such Loan
Documents, related documents, records and accounts.

Section 10.17                  Syndication Agents and Documentation Agents. The
Banks serving as Syndication Agents or Documentation Agents shall have no duties
or obligations in such capacities. In addition, in acting as an Agent, no Bank
will have any responsibility except as set forth herein and shall in no event be
subject to any fiduciary or other implied duties.

Article XI

NATURE OF OBLIGATIONS

Section 11.01                  Absolute and Unconditional Obligations. Borrower
acknowledges and agrees that its obligations and liabilities under this
Agreement and under the other Loan Documents shall be absolute and unconditional
irrespective of (1) any lack of validity or enforceability of any of the
Obligations, any Loan Documents, or any agreement or instrument relating
thereto; (2) any change in the time, manner or place of payment of, or in any
other term in respect of, all or any of the Obligations, or any other amendment
or waiver of or consent to any departure from any Loan Documents or any other
documents or instruments executed in connection with or related to the
Obligations; (3) any exchange or release of any collateral, if any, or of any
other Person from all or any of the Obligations; or (4) any other circumstances
which might otherwise constitute a defense available to, or a discharge of,
Borrower or any other Person in respect of the Obligations.

The obligations and liabilities of Borrower under this Agreement and the other
Loan Documents shall not be conditioned or contingent upon the pursuit by any
Bank or any other Person at any time of any right or remedy against Borrower,
General Partner or any other Person which may be or become liable in respect of
all or any part of the Obligations or against any collateral or security or
guarantee therefor or right of setoff with respect thereto.

Section 11.02                  Non-Recourse to VRT Principals and the General
Partner. This Agreement and the obligations hereunder and under the other Loan
Documents are fully recourse to Borrower. Notwithstanding anything to the
contrary contained in this Agreement, in any of the other Loan Documents, or in
any other instruments, certificates, documents or agreements executed in
connection with the Loans (all of the foregoing, for purposes of this Section,
hereinafter referred to, individually and collectively, as the “Relevant
Documents”), and notwithstanding any applicable law that would make the General
Partner liable for the debts or obligations of the Borrower, including as a
general partner, no recourse under or upon any Obligation, representation,
warranty, promise or other matter whatsoever shall be had against any of the VRT
Principals or the General Partner, and each Bank expressly waives and releases,
on behalf of itself and its successors and assigns, all right to assert any
liability whatsoever under or with respect to the Relevant Documents against, or
to satisfy any claim or obligation arising thereunder against, any of the VRT
Principals or the General Partner or out of any assets of the

 

 

62

 

 

--------------------------------------------------------------------------------

 

VRT Principals or the General Partner, provided, however, that nothing in this
Section shall be deemed to (1) release Borrower from any liability pursuant to,
or from any of its obligations under, the Relevant Documents, or from liability
for its fraudulent actions or fraudulent omissions; (2) release any VRT
Principals or the General Partner from personal liability arising outside of the
terms of this Agreement for its, his or her own fraudulent actions, fraudulent
omissions, misappropriation of funds, rents or insurance proceeds, gross
negligence or willful misconduct; (3) constitute a waiver of any obligation
evidenced or secured by, or contained in, the Relevant Documents or affect in
any way the validity or enforceability of the Relevant Documents; or (4) limit
the right of Administrative Agent and/or the Banks to proceed against or realize
upon any collateral hereafter given for the Loans or any and all of the assets
of Borrower (notwithstanding the fact that the VRT Principals and the General
Partner have an ownership interest in Borrower and, thereby, an interest in the
assets of Borrower) or to name Borrower (or, to the extent that the same are
required by applicable law or are determined by a court to be necessary parties
in connection with an action or suit against Borrower or any collateral
hereafter given for the Loans, the General Partner) as a party defendant in, and
to enforce against any collateral hereafter given for the Loans and/or assets of
Borrower any judgment obtained by Administrative Agent and/or the Banks with
respect to, any action or suit under the Relevant Documents so long as no
judgment shall be taken (except to the extent taking a judgment is required by
applicable law or determined by a court to be necessary to preserve
Administrative Agent’s and/or Banks’ rights against any collateral hereafter
given for the Loans or Borrower, but not otherwise) or shall be enforced against
any of the VRT Principals or the General Partner or their assets.

Article XII

MISCELLANEOUS

Section 12.01                  Binding Effect of Request for Advance. Borrower
agrees that, by its acceptance of any advance of proceeds of the Loans under
this Agreement, it shall be bound in all respects by the request for advance
submitted on its behalf in connection therewith with the same force and effect
as if Borrower had itself executed and submitted the request for advance and
whether or not the request for advance is executed and/or submitted by an
authorized person.

Section 12.02                  Amendments and Waivers. No amendment, forbearance
or material waiver of any provision of this Agreement or any other Loan Document
nor consent to any material departure by Borrower therefrom, shall in any event
be effective unless the same shall be in writing and signed by the Required
Banks and, solely for purposes of its acknowledgment thereof, Administrative
Agent, and then such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given, provided, however, that
no amendment, waiver, consent or forbearance shall, unless in writing and signed
by all the Banks (or in the case of (1) and (2) and (6) below, signed by all the
Banks affected thereby) do any of the following: (1) forgive or reduce the
principal of, or interest on, the Loans or any fees due hereunder or any other
amount due hereunder or under any other Loan Document; (2) postpone or extend
any date fixed for any payment of principal of, or interest on, the Loans or any
fees or other amounts due hereunder or under any other Loan Document; (3)

 

 

63

 

 

--------------------------------------------------------------------------------

 

change the definition of Required Banks or Pro Rata Share or change Section
10.14 or 10.15 in a manner that would alter the pro rata sharing of payments
required thereby; (4) amend this Section 12.02 or any other provision requiring
the unanimous consent of the Banks; (5) waive any default in payment under
paragraph (1) of Section 9.01 or any default under paragraph (5) of Section
9.01; (6) increase or decrease or extend any Loan Commitment of any Bank (except
changes in Loan Commitments pursuant to Section 2.16); (7) release any guaranty
(other than a guaranty given pursuant to Section 12.22); or (8) permit the
assignment or transfer by the Borrower of any of its rights or obligations
hereunder or under any other Loan Document except in a transaction permitted
(with or without the Required Banks’ consent) pursuant to Section 7.01.  Any
advance of proceeds of the Loans made prior to or without the fulfillment by
Borrower of all of the conditions precedent thereto, whether or not known to
Administrative Agent and the Banks, shall not constitute a waiver of the
requirement that all conditions, including the non-performed conditions, shall
be required with respect to all future advances. No failure on the part of
Administrative Agent or any Bank to exercise, and no delay in exercising, any
right hereunder shall operate as a waiver thereof or preclude any other or
further exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law. All
communications from Administrative Agent to the Banks requesting the Banks’
determination, consent, approval or disapproval (i) shall be given in the form
of a written notice to each Bank, (ii) shall be accompanied by a description of
the matter or thing as to which such determination, approval, consent or
disapproval is requested and (iii) shall include Administrative Agent’s
recommended course of action or determination in respect thereof. Each Bank
shall reply promptly, but in any event within fifteen (15) Banking Days (or five
(5) Banking Days with respect to any decision to accelerate or stop acceleration
of the Loan) after receipt of the request therefor by Administrative Agent (the
“Bank Reply Period”). Unless a Bank shall give written notice to Administrative
Agent that it objects to the recommendation or determination of Administrative
Agent within the Bank Reply Period, such Bank shall be deemed to have approved
or consented to such recommendation or determination.

Section 12.03                  Survival.  All covenants, agreements,
representations and warranties made by the Borrower herein and in the
certificates or other instruments  delivered in connection with or pursuant to
this Agreement shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of this Agreement and the
making of any Loans, regardless of any investigation made by any such other
party or on its behalf and notwithstanding that the Administrative Agent or any
Bank may have had notice or knowledge of any Default or incorrect representation
or warranty at the time any credit is extended hereunder, and shall continue in
full force and effect as long as any Obligations hereunder are outstanding and
unpaid.

Section 12.04                  Expenses; Indemnification. Borrower agrees to
reimburse Administrative Agent on demand for all reasonable out-of-pocket costs,
expenses, and charges (including, without limitation, all reasonable fees and
charges of engineers, appraisers and external legal counsel) incurred by
Administrative Agent in connection with the Loans and to reimburse each of the
Banks for reasonable out-of-pocket legal costs, expenses and charges incurred by
each of the Banks in connection with the performance or enforcement of this
Agreement, the Notes, or any other Loan Documents; provided, however, that
Borrower is not responsible for costs, expenses and charges incurred by the Bank
Parties in connection with the

 

 

64

 

 

--------------------------------------------------------------------------------

 

administration or syndication of the Loans (other than any administration fee
payable to Administrative Agent). Borrower agrees to indemnify Administrative
Agent, each Bank, Affiliates of the foregoing, and their respective directors,
officers, employees, agents and advisors from, and hold each of them harmless
against, any and all losses, liabilities, claims, damages or expenses incurred
by any of them arising out of or by reason of (w) the execution or delivery of
the Loan Documents by Borrower or the use of the proceeds of the Loans by
Borrower, (x) any claims by brokers due to acts or omissions by Borrower, (y)
any investigation or litigation or other proceedings (including any threatened
investigation or litigation or other proceedings) relating to any actual or
proposed use by Borrower of the proceeds of the Loans, including without
limitation, the reasonable fees and disbursements of third-party counsel
incurred in connection with any such investigation or litigation or other
proceedings or (z) third party claims or actions against any Bank or
Administrative Agent relating to or arising from this Agreement and the
transactions contemplated pursuant to this Agreement provided, however, that
such indemnification shall exclude any such losses, liabilities, claims, damages
or expenses incurred by reason of the gross negligence or willful misconduct of
the person to be indemnified as determined by a final and non-appealable
judgment of a court of competent jurisdiction.

The obligations of Borrower under this Section shall survive the repayment of
all amounts due under or in connection with any of the Loan Documents and the
termination of the Loan Commitments.

Section 12.05                  Assignment; Participation. (a) This Agreement
shall be binding upon, and shall inure to the benefit of, Borrower,
Administrative Agent, the Banks and their respective successors and permitted
assigns. Except as provided in Section 7.01, the Borrower may not assign or
transfer any of its rights or obligations hereunder or under any other Loan
Document without the prior written consent of all the Banks (and any attempted
such assignment or transfer without such consent shall be null and void).
 Except as otherwise provided under Section 12.04, nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants (to the extent provided in paragraph (b) of this Section) and, to
the extent expressly contemplated hereby, the Affiliates and their respective
directors, officers, employees, agents and advisors of each of the
Administrative Agent and the Banks) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

(b)               Subject to Section 12.05(e), prior to the occurrence of an
Event of Default, any Bank may at any time, grant to an existing Bank or one or
more banks, finance companies, insurance companies or other entities, other than
a natural person or the Borrower and its Affiliates (a “Participant”), in
minimum amounts of not less than $5,000,000 (or any lesser amount in the case of
participations to an existing Bank) participating interests in its Loan
Commitment or any or all of its Loans. After the occurrence and during the
continuance of an Event of Default, any Bank may at any time grant to any
Person, other than a natural person or the Borrower and its Affiliates, in any
amount (also a “Participant”), participating interests in its Loan Commitment or
any or all of its Loans. Any participation made during the continuation of an
Event of Default shall not be affected by the subsequent cure of such Event of
Default. In the event of any such grant by a Bank of a participating interest to
a Participant, whether or not upon notice to Borrower and Administrative Agent,
such Bank shall remain responsible for the

 

 

65

 

 

--------------------------------------------------------------------------------

 

performance of its obligations hereunder, and Borrower and Administrative Agent
shall continue to deal solely and directly with such Bank in connection with
such Bank’s rights and obligations under this Agreement. Any agreement pursuant
to which any Bank may grant such a participating interest shall provide that
such Bank shall retain the sole right and responsibility to enforce the
obligations of Borrower hereunder and under any other Loan Document including,
without limitation, the right to approve any amendment, modification or waiver
of any provision of this Agreement or any other Loan Document; provided that
such participation agreement may provide that such Bank will not agree to any
modification, amendment or waiver of this Agreement described in clause (1),
(2), (3), (4), (5), (6) or (7) of Section 12.02 without the consent of the
Participant (subject to the final proviso of the first sentence of Section
12.02). The Borrower agrees that each Participant shall, to the extent provided
in its participation agreement, be entitled to the benefits of Article III with
respect to its participating interest.  Each Bank that sells a participation
shall, acting solely for this purpose as a non‑fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant's interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Bank shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant's interest in any Loan
Commitments, Loans or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such Loan Commitment, Loan or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations.  The entries in
the Participant Register shall be conclusive absent manifest error, and such
Bank shall treat each Person whose name is recorded in the Participant Register
as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.  For the avoidance of doubt, the
Administrative Agent shall have no responsibility for maintaining a Participant
Register.

(c)                Subject to Section 12.05(e), any Bank may at any time assign
to a Qualified Institution (in each case, an “Assignee”) (i) prior to the
occurrence of an Event of Default, in minimum amounts of not less than Five
Million Dollars ($5,000,000) and integral multiples of One Million Dollars
($1,000,000) thereafter (or any lesser amount in the case of assignments to an
existing Bank) and (ii) after the occurrence and during the continuance of an
Event of Default, in any amount, all or a proportionate part of all, of its
rights and obligations under this Agreement, the Notes and the other Loan
Documents, and, in either case, such Assignee shall assume such rights and
obligations, pursuant to an Assignment and Assumption Agreement executed by such
Assignee and such transferor Bank; provided, that such assignment shall be
subject to the consent of the Administrative Agent and if no Event of Default
shall have occurred and be continuing, the consent of Borrower, which consents
shall not be unreasonably withheld or delayed; and provided further that if an
Assignee is a Bank Affiliate of such transferor Bank or was a Bank immediately
prior to such assignment, no such consents shall be required unless in either
case the Assignee is a Defaulting Lender or an Affiliate of a Defaulting Lender
(in which case, such consent may be withheld in the sole discretion of the
Administrative Agent or the Borrower). Upon execution and delivery of such
instrument and an Administrative Questionnaire and payment by such Assignee to
such transferor Bank of an amount equal to the purchase price agreed between
such transferor Bank and such Assignee, such Assignee shall be a Bank party to
this Agreement and shall have all the rights and obligations of a Bank with a
Loan

 

 

66

 

 

--------------------------------------------------------------------------------

 

Commitment as set forth in such Assignment and Assumption Agreement, and no
further consent or action by any party shall be required and the transferor Bank
shall be released from its obligations hereunder to a corresponding extent. Upon
the consummation of any assignment pursuant to this subsection (c), the
transferor Bank, Administrative Agent and Borrower shall make appropriate
arrangements so that, if required, a new Note is issued to the Assignee. In
connection with any such assignment (other than an assignment by a Bank to a
Bank Affiliate), the transferor Bank shall pay to Administrative Agent an
administrative fee for processing such assignment in the amount of $3,500. If
the Assignee is not incorporated under the laws of the United States of America
or a state thereof, it shall, prior to the first date on which interest or fees
are payable hereunder for its account, deliver to Borrower and Administrative
Agent certification as to exemption from deduction or withholding of any United
States federal income taxes in accordance with Section 10.13. Any assignment
made during the continuation of an Event of Default shall not be affected by any
subsequent cure of such Event of Default. Any consent required hereunder shall
be given or denied within ten (10) Banking Days after receipt by the applicable
Person of request therefor; any failure to respond within such ten (10) Banking
Day period shall be deemed a denial.  The Administrative Agent, acting for this
purpose as a non-fiduciary agent of the Borrower, shall maintain at one of its
offices a copy of each Assignment and Assumption Agreement delivered to it and a
register for the recordation of the names and addresses of the Banks, and the
Loan Commitment of, and principal amount (and stated interest) of the Loans
owing to, each Bank pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive, and the Borrower,
the Administrative Agent and the Banks shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Bank hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by the Borrower and any Bank, at any
reasonable time and from time to time upon reasonable prior notice.

(d)               Any Bank may at any time assign or pledge all or any portion
of its rights under this Agreement and its Note to secure the obligations of
such Bank, including to a Federal Reserve Bank or other central bank having
jurisdiction over such Bank.  No such assignment or pledge shall release the
transferor Bank from its obligations hereunder.

(e)                Except as provided in Section 12.05(d), so long as no Event
of Default shall have occurred and be continuing, no Bank shall be permitted to
enter into an assignment of, or sell a participation interest in, its Loans and
Loan Commitment, which would result in such Bank holding Loans and a Loan
Commitment, without Participants, of less than Ten Million Dollars ($10,000,000)
unless as a result of a decrease of the aggregate Loan Commitments pursuant to
Section 2.16; provided, however, that no Bank shall be prohibited from assigning
its entire Loans and Loan Commitment so long as such assignment is otherwise
permitted hereby.

(f)                Borrower recognizes that in connection with a Bank’s selling
of Participations or making of assignments, any or all documentation, financial
statements and other data, or copies thereof, relevant to Borrower or the Loans
may be exhibited to and retained by any such Participant or assignee or
prospective Participant or assignee. In connection with a Bank’s delivery of any
financial statements and appraisals to any such Participant or assignee or
prospective Participant or assignee, such Bank shall also indicate that the same
are delivered on a

 

 

67

 

 

--------------------------------------------------------------------------------

 

confidential basis. Borrower agrees to provide all assistance reasonably
requested by a Bank to enable such Bank to sell Participations or make
assignments of its Loan and Loan Commitment as permitted by this Section 12.05.
Each Bank agrees to provide Borrower with advance notice of all Participations
to be sold by such Bank.

Section 12.06                  Documentation Satisfactory. All documentation
required from or to be submitted on behalf of Borrower in connection with this
Agreement and the documents relating hereto shall be subject to the prior
approval of, and be satisfactory in form and substance to, Administrative Agent,
its counsel and, where specifically provided herein, the Banks. In addition, the
persons or parties responsible for the execution and delivery of, and
signatories to, all of such documentation, shall be acceptable to, and subject
to the approval of, Administrative Agent and its counsel and the Banks.

Section 12.07                  Notices. (a) Unless the party to be notified
otherwise notifies the other parties in writing as provided in this Section, and
except as otherwise provided in this Agreement, notices shall be given to
Administrative Agent by telephone, confirmed by writing, and to the Banks and to
Borrower by ordinary mail or overnight courier or telecopy, receipt confirmed,
addressed to such party at (i) if to the Borrower or the Administrative Agent,
its address on the signature page of this Agreement, or (ii) if to any other
Bank, its address (or telecopy number) set forth in its Administrative
Questionnaire. Notices shall be effective: (1) if by telephone, at the time of
such telephone conversation, (2) if given by mail, three (3) calendar days after
mailing; (3) if given by overnight courier, upon receipt; and (4) if given by
telecopy, upon receipt if received by the recipient during its normal business
hours.  Notices delivered through Electronic Systems, to the extent provided in
paragraph (b) below, shall be effective as provided in said paragraph (b).

(b)               Notices and other communications to the Banks hereunder may be
delivered or furnished by using Electronic Systems pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Bank.  The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.

 

 

68

 

 

--------------------------------------------------------------------------------

 

(c)                Any party hereto may change its address or telecopy number
for notices and other communications hereunder by notice to the other parties
hereto in accordance with this Section 12.07, except that each Bank must only
give such notice to the Administrative Agent and the Borrower.

(d)               Electronic Systems.

(i)         The Borrower agrees that the Administrative Agent may, but shall not
be obligated to, make Communications (as defined below) available to the Banks
by posting the Communications on Debt Domain, Intralinks, Syndtrak, ClearPar or
a substantially similar Electronic System.

(ii)        Any Electronic System used by the Administrative Agent is provided
“as is” and “as available.”  None of the Administrative Agent or the Borrower or
any of their respective Affiliates and such Affiliates’ respective directors,
officers, employees, agents or advisors (the “Communications Parties”) warrant
the adequacy of such Electronic Systems and each expressly disclaims liability
for errors or omissions in the Communications.  No warranty of any kind,
express, implied or statutory, including any warranty of merchantability,
fitness for a particular purpose, non-infringement of third-party rights or
freedom from viruses or other code defects, is made by any Communications Party
in connection with the Communications or any Electronic System.  In no event
shall any Communications Party have any liability to the other parties hereto or
any other Person or entity for damages of any kind, including direct or
indirect, special, incidental or consequential damages, losses or expenses
(whether in tort, contract or otherwise) arising out of the Borrower’s or the
Administrative Agent’s transmission of communications through an Electronic
System.  “Communications” means, collectively, any notice, demand,
communication, information, document or other material provided by or on behalf
of the Borrower pursuant to any Loan Document or the transactions contemplated
therein which is distributed by the Administrative Agent or any Bank by means of
electronic communications pursuant to this Section, including through an
Electronic System.

 

Section 12.08                  Setoff. Upon the occurrence of an Event of
Default, to the extent permitted or not expressly prohibited by applicable law,
Borrower agrees that, in addition to (and without limitation of) any right of
setoff, bankers’ lien or counterclaim a Bank may otherwise have, each Bank shall
be entitled, at its option, to offset balances (general or special, time or
demand, provisional or final) held by it for the account of Borrower at any of
such Bank’s offices, in Dollars or in any other currency, against any amount
payable by Borrower to such Bank under this Agreement or such Bank’s Note, or
any other Loan Document, which is not paid when due (regardless of whether such
balances are then due to Borrower or General Partner), in which case it shall
promptly notify Borrower and Administrative Agent thereof; provided that such
Bank’s failure to give such notice shall not affect the validity thereof.
Payments by Borrower hereunder or under the other Loan Documents shall be made
without setoff or counterclaim.

Section 12.09                  Table of Contents; Headings. Any table of
contents and the headings and captions hereunder are for convenience only and
shall not affect the interpretation or construction of this Agreement.

 

 

69

 

 

--------------------------------------------------------------------------------

 

Section 12.10                  Severability. The provisions of this Agreement
are intended to be severable. If for any reason any provision of this Agreement
shall be held invalid or unenforceable in whole or in part in any jurisdiction,
such provision shall, as to such jurisdiction, be ineffective to the extent of
such invalidity or unenforceability without in any manner affecting the validity
or enforceability thereof in any other jurisdiction or the remaining provisions
hereof in any jurisdiction.

Section 12.11                  Counterparts. This Agreement may be executed in
any number of counterparts, all of which taken together shall constitute one and
the same instrument, and any party hereto may execute this Agreement by signing
any such counterpart.  Delivery of an executed counterpart of a signature page
of this Agreement by telecopy, emailed pdf. or any other electronic means that
reproduces an image of the actual executed signature page shall be effective as
delivery of a manually executed counterpart of this Agreement.  The words
“execution,” “signed,” “signature,” “delivery,” and words of like import in or
relating to any  document to be signed in connection with this Agreement and the
transactions contemplated hereby shall be deemed to include Electronic
Signatures, deliveries or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

Section 12.12                  Integration. The Loan Documents set forth the
entire agreement among the parties hereto relating to the transactions
contemplated thereby (except with respect to agreements relating solely to
compensation, consideration and the coordinated syndication of the Loan) and
supersede any prior oral or written statements or agreements with respect to
such transactions.

Section 12.13                  Governing Law. This Agreement shall be governed
by, and interpreted and construed in accordance with, the laws of the State of
New York.

Section 12.14                  Waivers. To the extent permitted or not expressly
prohibited by applicable law, in connection with the obligations and liabilities
as aforesaid, Borrower hereby waives (1) notice of any actions taken by any Bank
Party under this Agreement, any other Loan Document or any other agreement or
instrument relating hereto or thereto except to the extent otherwise provided
herein; (2) all other notices, demands and protests, and all other formalities
of every kind in connection with the enforcement of the Obligations, the
omission of or delay in which, but for the provisions of this Section 12.14,
might constitute grounds for relieving Borrower of its obligations hereunder;
(3) any requirement that any Bank Party protect, secure, perfect or insure any
Lien on any collateral or exhaust any right or take any action against Borrower
or any other Person or any collateral; (4) any right or claim of right to cause
a marshalling of the assets of Borrower; and (5) all rights of subrogation or
contribution, whether arising by contract or operation of law (including,
without limitation, any such right arising under the Bankruptcy Code) or
otherwise by reason of payment by Borrower, pursuant to this Agreement or any
other Loan Document.

 

 

70

 

 

--------------------------------------------------------------------------------

 

Section 12.15                  Jurisdiction; Immunities. Borrower,
Administrative Agent and each Bank hereby irrevocably submit to the exclusive
jurisdiction of any New York State or United States Federal court sitting in New
York City, Borough of Manhattan, over any action or proceeding arising out of or
relating to this Agreement, the Notes or any other Loan Document. Borrower,
Administrative Agent, and each Bank irrevocably agree that all claims in respect
of such action or proceeding may be heard and determined in such New York State
or United States Federal court. Borrower, Administrative Agent, and each Bank
irrevocably consent to the service of any and all process in any such action or
proceeding by the mailing of copies of such process to Borrower, Administrative
Agent or each Bank, as the case may be, at the addresses specified herein.
Borrower, Administrative Agent and each Bank agree that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Borrower, Administrative Agent and each Bank further waive any objection to
venue in the State of New York and any objection to an action or proceeding in
the State of New York on the basis of forum non conveniens. Borrower,
Administrative Agent and each Bank agree that any action or proceeding brought
against Borrower, Administrative Agent or any Bank, as the case may be, shall be
brought only in a New York State court sitting in New York City, Borough of
Manhattan or a United States Federal court sitting in New York City, Borough of
Manhattan, to the extent permitted or not expressly prohibited by applicable
law.

Nothing in this Section shall affect the right of Borrower, Administrative Agent
or any Bank to serve legal process in any other manner permitted by law.

To the extent that Borrower, Administrative Agent or any Bank have or hereafter
may acquire any immunity from jurisdiction of any court or from any legal
process (whether from service or notice, attachment prior to judgment,
attachment in aid of execution, execution or otherwise) with respect to itself
or its property, Borrower, Administrative Agent and each Bank hereby irrevocably
waive such immunity in respect of its obligations under this Agreement, the
Notes and any other Loan Document.

BORROWER, ADMINISTRATIVE AGENT AND EACH BANK WAIVE ANY RIGHT EACH SUCH PARTY MAY
HAVE TO JURY TRIAL IN CONNECTION WITH ANY SUIT, ACTION OR PROCEEDING BROUGHT
WITH RESPECT TO THIS AGREEMENT, THE NOTES OR THE LOAN. IN ADDITION, BORROWER
HEREBY WAIVES, IN CONNECTION WITH ANY SUIT, ACTION OR PROCEEDING BROUGHT BY
ADMINISTRATIVE AGENT OR THE BANKS WITH RESPECT TO THE NOTES, ANY RIGHT BORROWER
MAY HAVE (1) TO THE EXTENT PERMITTED OR NOT EXPRESSLY PROHIBITED BY APPLICABLE
LAW, TO INTERPOSE ANY COUNTERCLAIM THEREIN (OTHER THAN A COUNTERCLAIM THAT IF
NOT BROUGHT IN THE SUIT, ACTION OR PROCEEDING BROUGHT BY ADMINISTRATIVE AGENT OR
THE BANKS COULD NOT BE BROUGHT IN A SEPARATE SUIT, ACTION OR PROCEEDING OR WOULD
BE SUBJECT TO DISMISSAL OR SIMILAR DISPOSITION FOR FAILURE TO HAVE BEEN ASSERTED
IN SUCH SUIT, ACTION OR PROCEEDING BROUGHT BY ADMINISTRATIVE AGENT OR THE BANKS)
OR (2) TO THE EXTENT PERMITTED OR NOT EXPRESSLY PROHIBITED BY APPLICABLE LAW, TO
HAVE THE SAME CONSOLIDATED WITH ANY OTHER OR SEPARATE SUIT,

 

 

71

 

 

--------------------------------------------------------------------------------

 

ACTION OR PROCEEDING. NOTHING HEREIN CONTAINED SHALL PREVENT OR PROHIBIT
BORROWER FROM INSTITUTING OR MAINTAINING A SEPARATE ACTION AGAINST
ADMINISTRATIVE AGENT OR THE BANKS WITH RESPECT TO ANY ASSERTED CLAIM.

To the extent not prohibited by applicable law, Borrower shall not assert, and
Borrower hereby waives, any claim against any Bank or any Agent, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, any Loan or other extension of credit
hereunder or the use of the proceeds thereof.

Section 12.16                  [Reserved].

Section 12.17                  [Reserved].

Section 12.18                  Intentionally Omitted.

Section 12.19                  USA Patriot Act. Each Bank hereby notifies the
Borrower that pursuant to the requirements of the USA Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it is required
to obtain, verify and record information that identifies the Borrower and the
General Partner, which information includes the name and address of the Borrower
and the General Partner and other information that will allow such Bank to
identify the Borrower and the General Partner in accordance with the Act. The
Borrower shall provide such information and take such actions as are reasonably
requested by the Administrative Agent or any Bank in order to assist the
Administrative Agent and the Banks in maintaining compliance with applicable
“know your customer” and anti-money laundering rules and regulations, including,
without limitation, the Act.

Section 12.20                  Defaulting Lenders. Notwithstanding any provision
of this Agreement to the contrary, if any Bank becomes a Defaulting Lender, then
the following provisions shall apply for so long as such Bank is a Defaulting
Lender:

(a)                fees shall cease to accrue on the Loan Commitment of such
Defaulting Lender pursuant to Section 2.08;

(b)               the Loan Commitment of such Defaulting Lender shall not be
included in determining whether the Required Banks have taken or may take any
action hereunder (including any consent to any amendment, waiver or other
modification pursuant to Section 12.02); provided, that (i) such Defaulting
Lender’s Loan Commitment may not be increased or extended without its consent
and (ii) the principal amount of, or interest or fees payable on, Loans may not
be reduced or excused or the scheduled date of payment may not be postponed as
to such Defaulting Lender without such Defaulting Lender’s consent;

(c)                In the event that the Administrative Agent and the Borrower
each agrees that a Defaulting Lender has adequately remedied all matters that
caused such Bank to be a Defaulting Lender, then such Bank shall thereupon cease
to be a Defaulting Lender and on such

 

 

72

 

 

--------------------------------------------------------------------------------

 

date such Bank shall purchase at par such of the Loans of the other Banks as the
Administrative Agent shall determine may be necessary in order for such Bank to
hold such Loans in accordance with its Pro Rata Share.

(d)               In the event that a Bank shall become a Defaulting Lender,
then, provided that no Event of Default shall have occurred and be outstanding,
and subject to the provisions of applicable law, for so long as such Bank shall
remain a Defaulting Lender, Borrower shall have the right to replace such
Defaulting Lender as though it were an Affected Bank, in accordance with the
provisions of Section 3.07.

Section 12.21                  [Reserved].

Section 12.22                  Bottom-Up Guaranties. At Borrower’s request from
time to time, Administrative Agent shall accept “bottom-up” guaranties of the
Loans from limited partners in Borrower in such amounts and on such terms as
Borrower shall request, provided that Administrative Agent shall have reasonably
satisfied itself and the Lenders with respect to OFAC and similar restrictions
in respect of any such proposed guarantor.

Section 12.23                  Confidentiality.  Each of the Administrative
Agent and the Banks agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates' directors, officers, employees, and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any Governmental Authority (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or the enforcement of rights hereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii)  any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations, (g) with the consent of the Borrower or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent or any Bank
on a non-confidential basis from a source other than the Borrower.  For the
purposes of this Section, “Information” means all information received from the
Borrower relating to the Borrower or its business, other than any such
information that was available to the Administrative Agent or any Bank on a
non-confidential basis prior to disclosure by the Borrower.  In addition, the
Administrative Agent and the Banks may disclose the existence of this Agreement
and information about this Agreement to market data collectors, similar service
providers to the lending industry and service providers to the Administrative
Agent and the Banks in connection with the administration of this Agreement, the
other Loan Documents, and the Loan Commitments.

 

 

73

 

 

--------------------------------------------------------------------------------

 

Section 12.24                  No Advisory or Fiduciary Responsibility.  In
connection with all aspects of each transaction contemplated hereby (including
in connection with any amendment, waiver or other modification hereof or of any
other Loan Document), the Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent, the Lead
Arrangers, and the Banks are arm’s-length commercial transactions between the
Borrower and its Affiliates, on the one hand, and the Administrative Agent, the
Lead Arrangers, and the Banks, on the other hand, (B) the Borrower has consulted
its own legal, accounting, regulatory and tax advisors to the extent it has
deemed appropriate, and (C) the Borrower is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) the Administrative
Agent, each Lead Arranger and each Bank is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for the Borrower or any of its Affiliates, or any other Person and (B) neither
the Administrative Agent, any Lead Arranger nor any Bank has any obligation to
the Borrower or any of its Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (iii) the Administrative Agent,  the Lead
Arrangers and the Banks and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Borrower and its Affiliates, and neither the Administrative Agent, any Lead
Arranger, nor any Bank has any obligation to disclose any of such interests to
the Borrower or its Affiliates.  To the fullest extent permitted by law, the
Borrower hereby waives and releases any claims that it may have against the
Administrative Agent, any Lead Arranger or any Bank with respect to any breach
or alleged breach of agency or fiduciary duty in connection with any aspect of
any transaction contemplated hereby.

 

[REMAINDER OF PAGE INTENTIONALLY BLANK]

 

 

 

74

 

 

--------------------------------------------------------------------------------

 
 

VORNADO REALTY L.P.,

a Delaware limited partnership

By: Vornado Realty Trust,

a Maryland real estate investment trust,

general partner

By:        /s/ Alan J. Rice                           

Name: Alan J. Rice

Title:   Senior Vice President

 

Address for Notices:

210 Route 4 East

Paramus, New Jersey 07652-0910

Attention: Chief Financial Officer

Telephone: (201) 587-1000

Telecopy: (201) 587-0600

with copies to:

Vornado Realty Trust

888 Seventh Avenue

New York, New York 10106

Attention: Executive Vice President - Capital Markets

Telephone: (212) 894-7000

Telecopy: (212) 894-7073

and

Vornado Realty Trust

888 Seventh Avenue

New York, New York 10106

Attention: Senior Vice President - Corporation Counsel

Telephone: (212) 894-7000

Telecopy: (212) 894-7996

--------------------------------------------------------------------------------

 
 

JPMORGAN CHASE BANK, N.A., as,

Administrative Agent and as a Bank

 

By:     /s/ Sangeeta Mahadevan                 

Name:  Sangeeta Mahadevan

Title:    Executive Director

 

Address for Notices:

JPMorgan Chase Bank, N.A.

383 Park Avenue, 24th Floor

New York, New York 10179

Attn: Chandrapaul Lachtman

Telephone: (212) 622-4162

Telecopy: (212) 270-2157

and

JPMorgan Chase Bank, N.A.

500 Stanton Christiana Road, Ops 2, Floor 03

Newark, DE  19713-2107

Attn:    Robert Nichols

Telephone: (302) 634-3376

Telecopy: (302) 634-4580

--------------------------------------------------------------------------------

 
 

BANK OF AMERICA, N.A.,

as Syndication Agent and as a Bank

 

By:     /s/ Ronald Odlozil                          

Name:  Ronald Odlozil

Title:    Senior Vice President

 

Address for Notices:

Bank of America, N.A.

901 Main Street, 64th Floor

Dallas, TX 75202

Attn: Ron Odlozil

Telephone: (214) 209-1512

Telecopy: (214) 290-0995

 

--------------------------------------------------------------------------------

 
 

 

U.S. BANK NATIONAL ASSOCIATION

 

By:     /s/ David Heller                                     

Name:  David Heller

Title:   Senior Vice President

--------------------------------------------------------------------------------

 
 

WELLS FARGO BANK, NATIONAL

ASSOCIATION

 

By:     /s/ D. Bryan Gregory                      

Name:  D. Bryan Gregory

Title:    Director

 

--------------------------------------------------------------------------------

 
 

TD BANK, N.A.

 

By:    /s/ Aaron C. Miller                        

Name:  Aaron C. Miller

Title:    VP

--------------------------------------------------------------------------------

 
 

CITIBANK, N.A.

 

By:     /s/ John Rowland                    

Name:  John Rowland

Title:   Vice President

--------------------------------------------------------------------------------

 
 

PNC BANK NATIONAL ASSOCIATION

 

By:     /s/ Denise Smyth                                  

Name:  Denise Smyth

Title:  Senior Vice President

 

 

--------------------------------------------------------------------------------

 
 

THE BANK OF NEW YORK MELLON

 

By:     /s/ Carol Murray                          

Name:  Carol Murray

Title:   Managing Director

 

--------------------------------------------------------------------------------

 
 

MORGAN STANLEY SENIOR FUNDING, INC.

 

By:      /s/ Michael King                                

Name:  Michael King

Title:   Vice President

 

--------------------------------------------------------------------------------

 
 

SOCIETE GENERALE

 

By:     /s/ Nigel Elvey                                       

Name:  Nigel Elvey

Title:   Director

 

--------------------------------------------------------------------------------

 
 

BRANCH BANKING AND TRUST COMPANY

 

By:     /s/ Eric Searls                                                     

Name:  Eric Searls

Title:    Senior Vice President

 

--------------------------------------------------------------------------------

 
 

MIZUHO BANK (USA)

 

By:     /s/ John Davies                                  

Name:  John Davies

Title:    Senior Vice President

--------------------------------------------------------------------------------

 
 

THE BANK OF NOVA SCOTIA

 

By:     /s/ Chad Hale                               

Name:  Chad Hale

Title:    Director & Execution Head

--------------------------------------------------------------------------------

 
 

SCHEDULE 1

 

 

           

Bank

Loan Commitment

 

 

JPMorgan Chase Bank, N.A.

$65,000,000.00

Bank of America, N.A.

$65,000,000.00

U.S. Bank National Association

$80,000,000.00

TD Bank, N.A.

$75,000,000.00

The Bank of New York Mellon

$75,000,000.00

Mizuho Bank (USA)

$75,000,000.00

Wells Fargo Bank, N.A.

$65,000,000.00

PNC Bank, National Association

$65,000,000.00

Societe Generale

$65,000,000.00

Citibank, N.A.

$35,000,000.00

The Bank of Nova Scotia

$35,000,000.00

Branch Banking and Trust Company

$30,000,000.00

Morgan Stanley Senior Funding, Inc.

$20,000,000.00

 

 

Total

$750,000,000.00

 

--------------------------------------------------------------------------------

 
 

Schedule 2

 

 

Toys ‘R’ Us

Dune

Suffolk Downs

Insignia

Island Global Yachting

1776 Seed Fund

Local Motors

--------------------------------------------------------------------------------

 
 

SCHEDULE 2A

General Partner Investments

 

 

 

Entity

 

 

State of

Organization

 

 

Percentage of

Ownership

 

 

Asset owned

(other than VRLP units)

 

 

 

 

 

 

 

825 Seventh Avenue Holding Corporation

 

New York

 

100%

 

None

NFM Corp.

 

Delaware

 

100%

 

None

Ninety Park Lender QRS, Inc.

 

Delaware

 

100%

 

1% Interest in loan from Ninety Park Lenders LLC

Trees Acquisition Subsidiary, Inc.

 

 

Delaware

 

100%

 

None

Vornado Green Acres SPE Managing Member, Inc.

 

Delaware

 

100%

 

0.0067 interest in 666 Fifth

Avenue Commercial Condo

Vornado 90 Park QRS, Inc.

 

New York

 

100%

 

1% Interest in mortgage from

Vornado 90 Park Avenue LLC

Vornado Investments Corporation

 

Delaware

 

100%

 

None

Vornado Finance SPE, Inc.

 

Delaware

 

100%

 

None

 

--------------------------------------------------------------------------------

 
 

Schedule 3

 

None

--------------------------------------------------------------------------------

 
 

EXHIBIT A

AUTHORIZATION LETTER

____________, 2015

JPMorgan Chase Bank, N.A.

270 Park Avenue

New York, New York 10017

Re:       Term Loan Agreement dated as of the date hereof (the “Loan Agreement”;
capitalized terms not otherwise defined herein shall have the meanings ascribed
to such terms in the Loan Agreement) among us, as Borrower, the Banks named
therein, and you, as Administrative Agent for said Banks

Gentlemen:

In connection with the captioned Loan Agreement, we hereby designate any of the
following persons to give to you instructions, including notices required
pursuant to the Loan Agreement, orally, by telephone or teleprocess, or in
writing:

Steven Roth;

Mark Hudspeth;

Michael Franco;

Joseph Macnow; and

Stephen Theriot.

 

Instructions may be honored on the oral, telephonic, teleprocess or written
instructions of anyone purporting to be any one of the above designated persons
even if the instructions are for the benefit of the person delivering them. We
will furnish you with confirmation of each such instruction in writing signed by
any person designated above (including any telecopy or .pdf via e-mail which, in
each case, appears to bear the signature of any person designated above) on the
same day that the instruction is provided to you but your responsibility with
respect to any instruction shall not be affected by your failure to receive such
confirmation or by its contents.

Without limiting the foregoing, we hereby unconditionally authorize any one of
the above-designated persons to execute and submit requests for advances of
proceeds of the Loans (including the Initial Advance) and notices of Elections,
Conversions and Continuations to you under the Loan Agreement with the identical
force and effect in all respects as if executed and submitted by us.

You and the Banks shall be fully protected in, and shall incur no liability to
us for, acting upon any instructions which you in good faith believe to have
been given by any person designated above, and in no event shall you or any Bank
be liable for special, consequential or punitive damages.

A-1

 

--------------------------------------------------------------------------------

 
 

Upon written notice to us, you may, at your option, refuse to execute any
instruction, or part thereof, without incurring any responsibility for any loss,
liability or expense arising out of such refusal if you in good faith believe
that the person delivering the instruction is not one of the persons designated
above or if the instruction is not accompanied by an authentication method that
we have agreed to in writing.

We will promptly notify you in writing of any change in the persons designated
above and, until you have actually received such written notice and have had a
reasonable opportunity to act upon it, you are authorized to act upon
instructions, even though the person delivering them may no longer be
authorized.

Very truly yours,

VORNADO REALTY L.P.,

a Delaware limited partnership

By: Vornado Realty Trust,

a Maryland real estate investment trust,

general partner

By:                                                    

Name:

Title:

A-2

 

 

--------------------------------------------------------------------------------

 
 

EXHIBIT B

TERM LOAN NOTE

$________________

New York, New York

 

October __, 2015

For value received, Vornado Realty L.P., a Delaware limited partnership
(“Borrower”), hereby promises to pay to the order of ___________ or its
successors or assigns (collectively, the “Bank”), at the principal office of
JPMorgan Chase Bank, N.A. located at 270 Park Avenue, New York, New York 10017
(“Administrative Agent”) for the account of the Applicable Lending Office of the
Bank, the principal sum of __________ Dollars ($________) or, if less, the
amount loaned by the Bank as Term Loans to Borrower pursuant to the Loan
Agreement (as defined below) and actually outstanding, in lawful money of the
United States and in immediately available funds, in accordance with the terms
set forth in the Loan Agreement. Borrower also promises to pay interest on the
unpaid principal balance hereof, for the period such balance is outstanding, in
like money, at said office for the account of said Applicable Lending Office, at
the times and at the rates per annum as provided in the Loan Agreement. Any
amount of principal hereof which is not paid when due, whether at stated
maturity, by acceleration, or otherwise, shall bear interest from the date when
due until said principal amount is paid in full, payable on demand, at the rates
set forth in the Loan Agreement.

The date and amount of each advance of a Term Loan made by the Bank to Borrower
under the Loan Agreement, and each payment of said Term Loan, shall be recorded
by the Bank on its books and, prior to any transfer of this Note (or, at the
discretion of the Bank, at any other earlier time), may be endorsed by the Bank
on the schedule attached hereto and any continuation thereof.

This Note is one of the Term Loan Notes referred to in the Term Loan Agreement
dated as of October[_], 2015 (as the same may be amended from time to time, the
“Loan Agreement”) among Borrower, the Banks named therein (including the Bank)
and Administrative Agent, as administrative agent for the Banks. All of the
terms, conditions and provisions of the Loan Agreement are hereby incorporated
by reference. All capitalized terms used herein and not defined herein shall
have the meanings given to them in the Loan Agreement.

The Loan Agreement contains, among other things, provisions for the prepayment
of and acceleration of this Note upon the happening of certain stated events.

No recourse shall be had under this Note against the General Partner or the VRT
Principals except as and to the extent set forth in Section 11.02 of the Loan
Agreement.

All parties to this Note, whether principal, surety, guarantor or endorser,
hereby waive presentment for payment, demand, protest, notice of protest and
notice of dishonor.

This Note shall be governed by the laws of the State of New York.

B-1

 

--------------------------------------------------------------------------------

 
 

IN WITNESS WHEREOF, Borrower has executed and delivered this Note on the day and
year first above written.

VORNADO REALTY L.P.,

a Delaware limited partnership

By: Vornado Realty Trust,

a Maryland real estate investment trust,

general partner

By.                                                         

Name:

Title:

B-2

 

--------------------------------------------------------------------------------

 
 

           

Date

Type of

Advance

Amount

of Advance

Amount

of Payment

Balance

Outstanding

Notation By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B-3

 

--------------------------------------------------------------------------------

 
 

EXHIBIT C

[RESERVED]

C-1

 

--------------------------------------------------------------------------------

 
 

EXHIBIT D

SOLVENCY CERTIFICATE

The officer executing this Certificate is the ___________ of Vornado Realty
Trust, a Maryland real estate investment trust (“General Partner”), the sole
general partner of Vornado Realty L.P., a Delaware limited partnership
(“Borrower”), and is familiar with its properties, assets and businesses, and is
duly authorized to execute this Certificate on behalf of Borrower pursuant to
the Term Loan Agreement dated as of October [__], 2015 (the “Loan Agreement”)
among Borrower, the banks party thereto (each a “Bank” and collectively, the
“Banks”) and JPMorgan Chase Bank, N.A., as agent for the Banks (in such
capacity, together with its successors in such capacity, the “Agent”). In
executing this Certificate, such individual is acting solely in [his] [her]
capacity as the _____________ of General Partner, and not in [his] [her]
individual capacity. Unless otherwise defined herein, terms defined in the Loan
Agreement are used herein as therein defined.

The undersigned further certifies that [he] [she] has carefully reviewed the
Loan Agreement and the other Loan Documents and the contents of this Certificate
and, in connection herewith, has made such investigation and inquiries as [he]
[she] deems necessary and prudent therefor. The undersigned further certifies
that the financial information and assumptions which underlie and form the basis
for the representations made in this Certificate were reasonable when made and
were made in good faith and continue to be reasonable as of the date hereof.

The undersigned understands that the Agent is relying on the truth and accuracy
of this Certificate in connection with the transactions contemplated by the Loan
Agreement.

The undersigned certifies that Borrower is Solvent.

IN WITNESS WHEREOF, the undersigned has executed this Certificate on October __,
2015.

                                                                                                                                                           

Name:

Title:

D-1

 

--------------------------------------------------------------------------------

 
 

EXHIBIT E

FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Loan Agreement identified below  (as amended,
restated, extended, supplemented or otherwise modified from time to time, the
“Loan Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Loan Agreement, as of the Effective Date inserted by the
Agent as contemplated below (i) all of the Assignor’s rights and obligations in
its capacity as a Bank under the Loan Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including any guarantees included in such facilities) and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of the Assignor (in its capacity as a Bank) against
any Person, whether known or unknown, arising under or in connection with the
Loan Agreement, any other documents or instruments delivered pursuant thereto or
the loan transactions governed thereby or in any way based on or related to any
of the foregoing, including contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

1.   Assignor:                      ______________________________

 

2.   Assignee:                      ______________________________
                                            [and is [a Bank] [a Bank Affiliate
of [identify Bank]1]]

 

3.   Borrower:                     Vornado Realty L.P.

 

4.   Agent:                           JPMorgan Chase Bank, N.A., as the
administrative agent under the Loan Agreement

 

E-1

 

--------------------------------------------------------------------------------

1           Select as applicable.

--------------------------------------------------------------------------------

 
 

5.   Loan Agreement:          The Term Loan Agreement dated as of October [___],
2015 among Vornado Realty L.P., the Banks from time to time party thereto, and
JPMorgan Chase Bank, N.A., as Agent for the Banks

6.   Assigned Interest:

 

Aggregate Amount of

Loan

Commitment/Loans

 for all Banks

Amount of Loan

Commitment/Loans Assigned

Percentage Assigned

of Loan

Commitment/Loans2

$

$

%

$

$

%

$

$

%

 

Effective Date:  _____________ ___, 20___ [TO BE INSERTED BY AGENT AND WHICH
SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

The Assignee, if not already a Bank, agrees to deliver to the Agent a completed
Administrative Questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower and its Affiliates or their respective
securities) will be made available and who may receive such information in
accordance with the Assignee’s compliance procedures and applicable laws,
including Federal and state securities laws.

This Assignment and Assumption is conditioned upon the consent of the Agent and,
if no Event of Default shall have occurred and be continuing, Borrower pursuant
to Section 12.05(c) of the Loan Agreement.  The execution of this Assignment and
Assumption by the Borrower and the Agent is evidence of this consent and
acknowledgment, respectively.  

Reference is made to Section 10.13 of the Loan Agreement.  The Assignee hereby
represents that it is entitled to receive any payments to be made to it under
the Loan Agreement or hereunder without the withholding of any tax and agrees to
furnish the evidence of such exemption as specified therein and otherwise to
comply with the provisions of said Section 10.13.

[Signature pages follow]

E-2

 

--------------------------------------------------------------------------------

2           Set forth, to at least 9 decimals, as a percentage of the applicable
Loan Commitment/Loans of all Banks thereunder.

--------------------------------------------------------------------------------

 
 

            The terms set forth in this Assignment and Assumption are hereby
agreed to:

 

ASSIGNOR

[NAME OF ASSIGNOR]

 

By:

 

 

Title:

 

 

ASSIGNEE

[NAME OF ASSIGNEE]

 

By:

 

 

Title:

 

[Consented to and]3  Accepted:

 

JPMORGAN CHASE BANK, N.A., as
Agent

By_________________________________

Name:
Title:

 

 

VORNADO REALTY L.P.,

Delaware limited partnership

By: Vornado Realty Trust,

a Maryland real estate investment trust, general partner

By_________________________________

Name:
Title:

 

E-1

 

--------------------------------------------------------------------------------

3           To be added only if the consent of the Agent and/or Borrower is
required by the terms of the Loan Agreement.

--------------------------------------------------------------------------------

 
 

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

1.  Representations and Warranties.

1.1  Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim created by the
Assignor, (iii) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is not a Defaulting
Lender; and (b) assumes no responsibility with respect to (i) any statements,
warranties or representations made in or in connection with the Loan Agreement,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Agreement or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of the Loan Agreement or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under the Loan Agreement.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Bank under the Loan Agreement, (ii) it satisfies the
requirements, if any, specified in the Loan Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Bank,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Loan Agreement as a Bank thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Bank thereunder, (iv) it has received
a copy of the Loan Agreement, together with copies of the most recent financial
statements referred to in Section 5.15 thereof or delivered pursuant to Section
6.09(1) and Section 6.09(2) thereof, as applicable, and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest on the basis of which it has made such analysis and decision
independently and without reliance on the Agent, the Assignor or any other Bank,
and (v) attached to the Assignment and Assumption is any documentation required
to be delivered by it pursuant to the terms of the Loan Agreement, duly
completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Agent, the Assignor or any other Bank,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Agreement, and (ii) it will perform in accordance with their terms all
of the obligations which by the terms of the Agreement are required to be
performed by it as a Bank.

2. Payments. From and after the Effective Date, the Agent shall make all
payments in respect of the Assigned Interest (including payments of principal,
interest, fees and other amounts) to the Assignor for amounts which have accrued
to but excluding the Effective Date and to the Assignee for amounts which have
accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Acceptance and
adoption of the terms of this Assignment and Assumption by the Assignee and the
Assignor by electronic signature or delivery of an executed counterpart of a
signature page of this Assignment and Assumption by any Electronic System shall
be effective as delivery of a manually executed counterpart of this Assignment
and Assumption. This

E-2

 

--------------------------------------------------------------------------------

 
 

Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.

E-3

 

 

 

--------------------------------------------------------------------------------

 
 

EXHIBIT F

MATERIAL AFFILIATES

[None][Borrower to confirm]

 

F-1

 

--------------------------------------------------------------------------------

 
 

EXHIBIT G

[RESERVED]

G-1

 

--------------------------------------------------------------------------------

 
 

EXHIBIT H

[RESERVED]

H-1

 

--------------------------------------------------------------------------------

 
 

EXHIBIT I

Local 32B/J Service Employees International Union and Charles E. Smith Realty,
10/16/15-10/15/19

2012 Contractors Agreement between Service Employees International Union Local
32B/J, AFL-CIO and The Realty Advisory Board on Labor Relations, Inc.,
1/1/12-12/31/15

2012 Commercial Building Agreement between Local 32B/J Service Employees
International Union, AFL-CIO and The Realty Advisory Board on Labor Relations,
Inc., 1/1/12-12/31/15

Security Officers Collective Bargaining Agreement between the Service Employees
International Union Local 32B/J, AFL-CIO and Guard Management Service Corp.,
1/1/12-12/31/15

Metal Polishers Production and Novelty Workers Union Local 8A-28A and Metal
Brite Service Corp., 6/1/14-5/31/17

Local Union No. 7 Tile, Marble, and Terrazzo, AFL-CIO of New York and New Jersey
and The Marble Industry of New York, Inc., 7/1/12 - 6/30/18

Collective Bargaining Agreement between Hotel Association of New York City, Inc.
and New York Hotel-Motel Trades Council, AFL-CIO, 7/1/12 - 6/30/18

2012 New Jersey Contractors Agreement Local 32B/J, Service Employees
International Union and Building Maintenance Service LLC, 1/1/12-12/31/15

Agreement between Charles E. Smith Commercial Realty (CESCR) and International
Union of Operating Engineers Local 99-99A, AFL-CIO for Charles E. Smith Real
Estate Services L.P. Buildings, 1/1/14-12/31/15

Engineer Agreement between Realty Advisory Board on Labor Relations,
Incorporated, and Local 94-94A-94B International Union of Operating Engineers
AFL-CIO, 1/1/15-12/31/18

Collective Bargaining Agreement between Service Employees International Union
Local 32BJ and Washington Service Contractors Association, 10/16/15-10/15/19

Collective Bargaining Agreement between Local 670, Stationary Engineers,
Firemen, Maintenance and Building Service Union and Building Maintenance Service
LLC, 1/1/15-12/31/19

Agreement by and between Building Maintenance Service LLC and Service Employees
International Union Local 32BJ for Metal Marble Workers, 1/25/11-1/24/15

2012 Window Cleaners Agreement between Service Employees International Union,
Local 32BJ and The Realty Advisory Board on Labor Relations, Inc. 1/1/12 –
12/31/15

Collective Bargaining Agreement between Service Employees International Union
Local 32BJ and H Street Management, LLC at Riverhouse Apartments Complex, 10/1/1
- 9/30/16

I-1

 

--------------------------------------------------------------------------------

 
 

Local 1, Janitorial Agreement between Building Owners and Management Association
of Chicago and Building Service Division, Service Employees International Union,
Local 1 Janitorial Employees, 4/6/15 - 4/8/18

Local 1, Security Agreement between Building Owners and Management Association
of Chicago and Service Employees International Union, Local 1, 4/22/13 - 4/24/16

Engineer Agreement between Building Owners and Management Association of Chicago
and Local 399 of the International Union of Operating Engineers, 5/19/14 -
5/21/17

Electricians Agreement between The Electrical Contractors’ Association of City
of Chicago and Local Union No. 134 International Brotherhood of Electrical
Workers, 6/2/2014 – 6/5/2017

Joint Agreement between the Builders’ Association, Mason Contractors’
Association of Greater Chicago, Lake County Contractors Association, Illinois
Road and Transportation Builders Association, Underground Contractors
Association and the Construction and General Laborers’ District Council of
Chicago and Vicinity, affiliated with the Laborers International Union of North
America, 6/1/2013 – 5/31/2017

Collective Bargaining Agreement between the Chicago Journeymen Plumbers’ Local
Union 130, U.A. and Plumbing Contractors Association, 6/1/2014 – 5/31/2017

Agreement between Mid-America Regional Bargaining Association and the Chicago
Regional Council of Carpenters, 6/1/2014 – 5/31/2019]

Agreement between VNO 3300 Northern Blvd. LLC and United Industrial Service,
Transportation, Professional and Government Worker of North America, AFL-CIO

I-2

 

 

 

--------------------------------------------------------------------------------

 
 

EXHIBIT J

[RESERVED]

 

J-1

 

--------------------------------------------------------------------------------

 
 

EXHIBIT K-1

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Banks That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Term Loan Agreement dated as of October [__],
2015 (as amended, supplemented or otherwise modified from time to time, the
“Loan Agreement”), among Vornado Realty, L.P., as Borrower, JPMorgan Chase Bank,
N.A., as Administrative Agent, and each Bank from time to time party thereto.

 

Pursuant to the provisions of Section 10.13(f)(ii)(B)(3) of the Loan Agreement,
the undersigned hereby certifies that (i) it is the sole record and beneficial
owner of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect
of which it is providing this certificate, (ii) it is not a bank within the
meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent
shareholder of the Borrower within the meaning of Section 871(c)(3)(B) of the
Code and (iv) it is not a controlled foreign corporation related to the Borrower
as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent, and (2) the undersigned shall have at
all times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.

 

 

[NAME OF BANK]

By:                                                                            

 

   Name:

 

   Title:

 

   Date: ________ __, 20__

K-1-1

 

--------------------------------------------------------------------------------

 
 

EXHIBIT K-2

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Banks That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Term Loan Agreement dated as of October [__],
2015 (as amended, supplemented or otherwise modified from time to time, the
“Loan Agreement”), among Vornado Realty, L.P., as Borrower, JPMorgan Chase Bank,
N.A., as Administrative Agent, and each Bank from time to time party thereto.

 

Pursuant to the provisions of Section 10.13(f)(ii)(B)(4) of the Loan Agreement,
the undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to this
Loan Agreement or any other Loan Document, neither the undersigned nor any of
its direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(c)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or W-8BEN-E from each of such partner’s/member’s beneficial owners that
is claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the
Administrative Agent, and (2) the undersigned shall have at all times furnished
the Borrower and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.

 

[NAME OF BANK]

By:                                                                            
                                                                                  

 

   Name:

 

   Title:

 

   Date: ________ __, 20__

K-2-1

 

--------------------------------------------------------------------------------

 
 

EXHIBIT K-3

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Term Loan Agreement dated as of October [__],
2015 (as amended, supplemented or otherwise modified from time to time, the
“Loan Agreement”), among Vornado Realty, L.P., as Borrower, JPMorgan Chase Bank,
N.A., as Administrative Agent, and each Bank from time to time party thereto.

 

Pursuant to the provisions of Section 10.13(f)(ii)(B)(4) of the Loan Agreement,
the undersigned hereby certifies that (i) it is the sole record and beneficial
owner of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(c)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished its participating Bank with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Bank in
writing, and (2) the undersigned shall have at all times furnished such Bank
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.

 

 

[NAME OF PARTICIPANT]

By:                                                                            

 

   Name:

 

   Title:

 

 

   Date: ________ __, 20__

 

K-3-1

 

--------------------------------------------------------------------------------

 
 

EXHIBIT K-4

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Term Loan Agreement dated as of October [__],
2015 (as amended, supplemented or otherwise modified from time to time, the
“Loan Agreement”), among Vornado Realty, L.P., as Borrower, JPMorgan Chase Bank,
N.A., as Administrative Agent, and each Bank from time to time party thereto.

 

Pursuant to the provisions of Section 10.13(f)(ii)(B)(4) of the Loan Agreement,
the undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(c)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Bank with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or W-8BEN-E
or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or W-8BEN-E from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Bank and (2) the undersigned shall have at all
times furnished such Bank with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.

 

 

[NAME OF PARTICIPANT]

By:                                                                                                                                                               

 

   Name:

 

   Title:

 

   Date: ________ __, 20__

 

 

K-4-1

 